--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION COPY
 


 
CREDIT AGREEMENT
 
Dated as of November 5, 2012
 
among
 
HERSHA HOSPITALITY LIMITED PARTNERSHIP,
 
as Borrower,
 
HERSHA HOSPITALITY TRUST,
 
as Parent Guarantor,
 
THE GUARANTORS NAMED HEREIN,
 
as Guarantors,
 
THE INITIAL LENDERS, INITIAL ISSUING BANK AND SWING LINE BANK NAMED HEREIN,
 
as Initial Lenders, Initial Issuing Bank and Swing Line Bank,
 
CITIBANK, N.A.,
 
as Administrative Agent,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Syndication Agent,
 
and
 
CITIGROUP GLOBAL MARKETS INC.
 
and
 
WELLS FARGO SECURITIES, LLC,
 
as Joint Lead Arrangers and Joint Book Running Managers
 
 
 

--------------------------------------------------------------------------------

 
 
T A B L E   O F   C O N T E N T S
 
SECTION
 
PAGE
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     
Section 1.01.
Certain Defined Terms
1
Section 1.02.
Computation of Time Periods; Other Definitional Provisions
34
Section 1.03.
Accounting Terms
34
     
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
     
Section 2.01.
The Advances and the Letters of Credit
35
Section 2.02.
Making the Advances
37
Section 2.03.
Issuance of and Drawings and Reimbursement Under Letters of Credit
39
Section 2.04.
Repayment of Advances
41
Section 2.05.
Termination or Reduction of the Commitments
43
Section 2.06.
Prepayments
43
Section 2.07.
Interest
44
Section 2.08.
Fees
46
Section 2.09.
Conversion of Advances
47
Section 2.10.
Increased Costs, Etc
48
Section 2.11.
Payments and Computations
49
Section 2.12.
Taxes
52
Section 2.13.
Sharing of Payments, Etc
54
Section 2.14.
Use of Proceeds
55
Section 2.15.
Evidence of Debt
55
Section 2.16.
Extensions of Maturity Date
56
Section 2.17.
Increase in the Aggregate Commitments
56
Section 2.18.
Defaulting Lenders
58
Section 2.19.
Replacement of Lenders
61
Section 2.20.
Cash Collateral Account
62
     
ARTICLE III
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
     
Section 3.01.
Conditions Precedent to Initial Extension of Credit
63
Section 3.02.
Conditions Precedent to Each Borrowing, Issuance and Renewal, Extension and
Increase
67
Section 3.03.
Determinations Under Section 3.01 and 3.02
69
     
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     
Section 4.01.
Representations and Warranties of the Loan Parties
69
     
ARTICLE V
COVENANTS OF THE LOAN PARTIES
     
Section 5.01.
Affirmative Covenants
75


 
i

--------------------------------------------------------------------------------

 


Section 5.02.
Negative Covenants
79
Section 5.03.
Reporting Requirements
86
Section 5.04.
Financial Covenants
90
     
ARTICLE VI
EVENTS OF DEFAULT
     
Section 6.01.
Events of Default
92
Section 6.02.
Actions in Respect of the Letters of Credit upon Default
94
     
ARTICLE VII
GUARANTY
     
Section 7.01.
Guaranty; Limitation of Liability
94
Section 7.02.
Guaranty Absolute
95
Section 7.03.
Waivers and Acknowledgments
96
Section 7.04.
Subrogation
97
Section 7.05.
Guaranty Supplements
98
Section 7.06.
Indemnification by Guarantors
98
Section 7.07.
Subordination
98
Section 7.08.
Continuing Guaranty
99
     
ARTICLE VIII
NEW YORK PROPERTIES
     
Section 8.01.
New York Term Notes
99
     
ARTICLE IX
THE ADMINISTRATIVE AGENT
     
Section 9.01.
Authorization and Action
104
Section 9.02.
Administrative Agent’s Reliance, Etc.
104
Section 9.03.
Citibank and Affiliates
105
Section 9.04.
Lender Party Credit Decision
105
Section 9.05.
Indemnification by Lender Parties
105
Section 9.06.
Successor Administrative Agent
106
Section 9.07.
Relationship of Administrative Agent and Lenders
107
     
ARTICLE X
MISCELLANEOUS
     
Section 10.01.
Amendments, Etc
107
Section 10.02.
Notices, Etc
108
Section 10.03.
No Waiver; Remedies
110
Section 10.04.
Costs and Expenses
110
Section 10.05.
Right of Set-off
112
Section 10.06.
Binding Effect
112
Section 10.07.
Assignments and Participations; Replacement Notes
112
Section 10.08.
Execution in Counterparts
116
Section 10.09.
No Liability of Issuing Bank
116
Section 10.10.
Confidentiality
116
Section 10.11.
Patriot Act Notification
119


 
ii

--------------------------------------------------------------------------------

 


Section 10.12.
Jurisdiction, Etc
119
Section 10.13.
Governing Law
119
Section 10.14.
WAIVER OF JURY TRIAL
120
Section 10.15.
No Fiduciary Duties
120

 
SCHEDULES
         
Schedule I
-
Commitments and Applicable Lending Offices
Schedule II
-
Borrowing Base Assets
Schedule 4.01(b)
-
Subsidiaries
Schedule 4.01(m)
-
Existing Debt
Schedule 4.01(n)
-
Surviving Debt
Schedule 4.01(o)
-
Existing Liens
Schedule 4.01(p)
-
Real Property
 
Part I
-
Owned Assets
 
Part II
-
Leased Assets
 
Part III
-
Management Agreements
 
Part IV
-
Franchise Agreements
Schedule 4.01(q)
-
Environmental Concerns
Schedule 5.01(v)
-
Post-Closing Matters
     
EXHIBITS
         
Exhibit A-1
-
Form of Revolving Credit Facility Note
Exhibit A-2
-
Form of Term Loan Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Guaranty Supplement
Exhibit D
-
Form of Assignment and Acceptance
Exhibit E
-
Form of Availability Certificate
Exhibit F
-
Form of Section 2.12(e) U.S. Tax Compliance Certificate
Exhibit G
-
Form of New York Mortgage
Exhibit H
-
Form of New York Term Note

 
 
iii

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
CREDIT AGREEMENT dated as of November 5, 2012 (as it may be amended, modified,
renewed, restated, replaced or extended pursuant to the terms hereof, this
“Agreement”) among HERSHA HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited
partnership (the “Borrower”), HERSHA HOSPITALITY TRUST, a Maryland real estate
investment trust (the “Parent Guarantor”), the entities listed on the signature
pages hereof as the subsidiary guarantors (together with any Additional
Guarantors (as hereinafter defined) acceding hereto pursuant to Section 5.01(j)
or 7.05, the “Subsidiary Guarantors” and, together with the Parent Guarantor,
the “Guarantors”), the banks, financial institutions and other institutional
lenders listed on the signature pages hereof as the initial lenders (the
“Initial Lenders”), the Swing Line Bank (as hereinafter defined), CITIBANK,
N.A., as the initial issuer of Letters of Credit (as hereinafter defined) (the
“Initial Issuing Bank”), CITIBANK, N.A. (“Citibank”), as administrative agent
(together with any successor administrative agent appointed pursuant to
Article IX, the “Administrative Agent”) for the Lender Parties (as hereinafter
defined), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent (the
“Syndication Agent”), and CITIGROUP GLOBAL MARKETS INC. (“CGMI”) and WELLS FARGO
SECURITIES, LLC, as joint lead arrangers and joint book running managers (the
“Arrangers”).
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
                                 SECTION 1.01.  Certain Defined Terms.  As used
in this Agreement, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
 
“Acceding Lender” has the meaning specified in Section 2.17(d).
 
“Accession Agreement” has the meaning specified in Section 2.17(d)(i).
 
“Additional Guarantor” has the meaning specified in Section 7.05.
 
“Adjusted EBITDA” means (a) EBITDA for the consecutive four fiscal quarters of
the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be, less (b) the FF&E Reserve for all Assets for such four
fiscal quarters.
 
“Adjusted Funds From Operations” means, with respect to the Parent Guarantor,
net income or loss applicable to common Equity Interest holders (computed in
accordance with GAAP), excluding non-cash interest from development loans and
gains (or losses) from sales of property, plus depreciation and amortization,
plus depreciation and amortization from discontinued operations, plus non-cash
amortization of deferred financing costs, amortization of loan discount or
premium, non-cash stock compensation expense, straight-line amortization of
ground lease expense, non-cash impairment of long-lived assets, non-cash
write-offs of deferred financing costs in connection with refinancing activity,
and acquisition and terminated transaction costs.
 
“Adjusted Net Operating Income” means, with respect to any Borrowing Base Asset,
(a) the Net Operating Income attributable to such Borrowing Base Asset less
(b) the amount, if any, by which (i) 3% of all rental and other income from the
operation of such Borrowing Base Asset exceeds (ii) all actual management fees
payable in respect of such Borrowing Base Asset, less (c) the FF&E Reserve for
such Borrowing Base Asset, in each case for the consecutive four fiscal quarters
of the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be.  In no event shall the Adjusted Net Operating Income
for any Borrowing Base Asset be less than zero.
 
 
 

--------------------------------------------------------------------------------

 
 
“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.
 
“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Citibank, N.A., at its office at
1615 Brett Road, Ops III, New Castle, Delaware 19720, ABA No. 021000089, Account
No. 36852248, Account Name: Agency/Medium Term Finance, Reference: Hersha
Hospitality Trust, Attention: Global Loans/Agency, or such other account as the
Administrative Agent shall specify in writing to the Lender Parties.
 
“Advance” means any advance of the Term Loan, a Revolving Credit Advance, a
Swing Line Advance or a Letter of Credit Advance.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Interests which
gives the direct or indirect holder of such Voting Interests the power to elect
a majority of the Board of Directors of such Person, by contract or
otherwise.  In no event shall the Administrative Agent or any Lender Party be
deemed to be an Affiliate of the Borrower.
 
“Agreement” has the meaning specified in the recital of parties to this
Agreement.
 
“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount equal to: (a) in the case of a Hedge Agreement documented pursuant to
the Master Agreement (Multicurrency-Cross Border) published by the International
Swap and Derivatives Association, Inc. (the “Master Agreement”), the amount, if
any, that would be payable by any Loan Party or any of its Subsidiaries to its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, and (ii) such Loan Party or
Subsidiary was the sole “Affected Party”; or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party to such Hedge Agreement based on the
settlement price of such Hedge Agreement on such date of determination; or
(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Loan Party or
Subsidiary of a Loan Party to such Hedge Agreement determined as the amount, if
any, by which (i) the present value of the future cash flows to be paid by such
Loan Party or Subsidiary exceeds (ii) the present value of the future cash flows
to be received by such Loan Party or Subsidiary pursuant to such Hedge
Agreement; capitalized terms used and not otherwise defined in this definition
shall have the respective meanings set forth in the above described Master
Agreement.
 
“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.
 
 
2

--------------------------------------------------------------------------------

 
 
“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Total Debt to EBITDA Ratio as set forth below:
 
Pricing
Level
Total Debt to EBITDA
Ratio
Applicable Margin
for Base Rate
Advances
Applicable Margin
for Eurodollar Rate
Advances
I
< 4.00:1.00
0.75%
1.75%
II
> 4.00:1.00 but < 5.00:1.00
0.90%
1.90%
III
> 5.00:1.00 but < 5.50:1.00
1.15%
2.15%
IV
> 5.50:1.00 but < 6.00:1.00
1.40%
2.40%
V
> 6.00:1.00
1.65%
2.65%



The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Total Debt to EBITDA Ratio in effect from time to time and the
Applicable Margin for any Interest Period for all Eurodollar Rate Advances
comprising part of the same Borrowing shall be determined by reference to the
Total Debt to EBITDA Ratio in effect on the first day of such Interest Period;
provided, however, that (a) the Applicable Margin shall initially be at Pricing
Level V on the Closing Date, (b) no change in the Applicable Margin resulting
from the Total Debt to EBITDA Ratio shall be effective until three Business Days
after the date on which the Administrative Agent receives (i) the financial
statements required to be delivered pursuant to Section 5.03(b) or (c), as the
case may be, and (ii) a certificate of the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Borrower demonstrating
the Total Debt to EBITDA Ratio, and (c) the Applicable Margin shall be at
Pricing Level V for so long as the Borrower has not submitted to the
Administrative Agent as and when required under Section 5.03(b) or (c), as
applicable, the information described in clause (b) of this
proviso.  Notwithstanding anything to the contrary contained in this definition,
the determination of the Applicable Margin for any period shall be subject to
the provisions of Section 2.07(e).
 
“Appraisal” means an appraisal complying with the requirements of the Federal
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended
from time to time, commissioned by and prepared for the account of the
Administrative Agent (for the benefit of the Lender Parties) by a MAI appraiser
selected by the Administrative Agent in consultation with the Borrower, and
otherwise in scope, form and substance satisfactory to the Administrative Agent.
 
“Appraised Value” means, for any Borrowing Base Asset, the “as-is” fair market
value of such Borrowing Base Asset, determined by the Administrative Agent in
its reasonable discretion based on an Appraisal of such Borrowing Base Asset,
after discretionary adjustments of the value shown in such Appraisal following a
review by the Administrative Agent’s appraisal review department.
 
“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information materials required to be delivered pursuant to
Sections 5.03(b), (c), (e), (g), (h), (k) and (p); provided, however, that
solely with respect to delivery of any such Communication by any Loan Party to
the Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, swing loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion of an
existing, Borrowing, (ii) any notice pursuant to Section 2.06(a) and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (iii) all notices of any
Default or Event of Default and (iv) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article III or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
“Approved Electronic Platform” has the meaning specified in Section 10.02(c).
 
“Approved Franchisor” means, with respect to any Borrowing Base Asset, a
nationally recognized hotel brand franchisor that has entered into a written
franchise agreement in form and substance reasonably satisfactory to the
Administrative Agent.  The Administrative Agent confirms that as of the Closing
Date the existing franchisors of the Borrowing Base Assets shown on Part IV of
Schedule 4.01(p) hereto are satisfactory to the Administrative Agent.
 
“Approved Manager” means with respect to any Borrowing Base Asset (i) Hersha
Hospitality Management, L.P., a Pennsylvania partnership, (ii) any other
Affiliate of the Parent Guarantor, or (iii) a nationally recognized hotel
manager (a) with (or controlled by a Person or Persons with) at least ten years
of experience in the hotel management industry and (b) that is engaged pursuant
to a written management agreement or similar agreement in form and substance
reasonably satisfactory to the Administrative Agent.  The Administrative Agent
confirms that as of the Closing Date the existing managers of the Borrowing Base
Assets shown on Part III of Schedule 4.01(p) hereto are satisfactory to the
Administrative Agent.  For purposes of this definition, the term “control”
(including the term “controlled by”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Interests, by
contract or otherwise.
 
“Arrangers” has the meaning specified in the recital of parties to this
Agreement.
 
“Assets” means Hotel Assets, Development Assets, Redevelopment Assets and Joint
Venture Assets.
 
“Asset Value” means, at any date of determination, (a) in the case of any Hotel
Asset, the Capitalized Value of such Hotel Asset; provided, however, that the
Asset Value of each Hotel Asset (other than a Development Asset or Redevelopment
Asset) shall be limited, during the first 12 months following acquisition
thereof, to the greater of (i) the acquisition price of such Hotel Asset or (ii)
the Capitalized Value of such Hotel Asset, (b) in the case of any Development
Asset or Redevelopment Asset, the lesser of (i) the gross book value of such
Asset as determined in accordance with GAAP or (ii) the Appraised Value of such
Asset, (c) in the case of any Joint Venture Asset that, but for such Asset being
owned by a Joint Venture, would qualify as a Hotel Asset under the definition
thereof, the JV Pro Rata Share of the Capitalized Value of such Joint Venture
Asset; provided, however, that the Asset Value of each Joint Venture Asset shall
be limited, during the first 12 months following acquisition thereof, to the JV
Pro Rata Share of the greater of (i) the acquisition price of such Joint Venture
Asset or (ii) the Capitalized Value of such Joint Venture Asset, and (d) in the
case of any Joint Venture Asset that, but for such Asset being owned by a Joint
Venture, would qualify as a Development Asset or Redevelopment Asset under the
definition thereof, the JV Pro Rata Share of the gross book value of such Joint
Venture Asset as determined in accordance with GAAP.
 
 
4

--------------------------------------------------------------------------------

 
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 10.07 and in substantially the form of Exhibit D
hereto.
 
“Availability Certificate” means a certificate in substantially the form of
Exhibit E hereto, duly certified by the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Parent Guarantor.
 
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
 
“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.
 
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by Citibank, N.A. in New York, New York,
from time to time, as Citibank, N.A.’s base rate, (b) ½ of 1% per annum above
the Federal Funds Rate and (c) the one-month Eurodollar Rate plus 1% per annum.
 
“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
 
“BBA Proposal Package” means, with respect to any Proposed Borrowing Base Asset,
the following items, each in form and substance satisfactory to the
Administrative Agent in its reasonable discretion and in sufficient copies for
each Lender:  (a) a description of such Asset in detail reasonably satisfactory
to the Administrative Agent, (b) a projected cash flow analysis of such Asset,
(c) to the extent available, operating income and operating expense statements
for such Asset for the immediately preceding 36 consecutive calendar months, (d)
an operating expense and capital expenditures budget for such Asset for the next
succeeding 12 consecutive months, and (e) if such Asset is then the subject of
an acquisition transaction, a copy of the purchase agreement with respect
thereto and a schedule of the proposed sources and uses of funds for such
transaction.
 
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
 
“Borrower’s Account” means the account of the Borrower, with the Account Name of
Hersha Hospitality Partnership, maintained with TD Bank at its office in
Philadelphia, Pennsylvania, ABA No. 036001808, Account No. 367564374, or such
other account as the Borrower shall specify in writing to the Administrative
Agent.
 
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Lenders or a Swing Line Borrowing.
 
 
5

--------------------------------------------------------------------------------

 
 
“Borrowing Base Assets” means (a) those Hotel Assets, Recently Developed Assets
and Recently Redeveloped Assets for which the applicable conditions in
Section 3.01 and, if applicable, Section 5.01(k) have been satisfied (in each
case, as may be determined by the Administrative Agent in its reasonable
discretion) and as the Administrative Agent and the Required Lenders, in their
reasonable discretion, shall have elected to treat as Borrowing Base Assets for
purposes of this Agreement, and (b) the Hotel Assets, Recently Developed Assets
and Recently Redeveloped Assets listed on Part A of Schedule II hereto on the
Closing Date, provided that, with respect to the Borrowing Base Asset marked
with an asterisk on Part A of Schedule II, such Asset shall only be deemed a
Borrowing Base Asset from and after the time that the Borrower provides notice
to the Administrative Agent that such Asset is fully operating, open to the
public and not under significant development or redevelopment.
 
“Borrowing Base Conditions” means, with respect to any Borrowing Base Asset or
Proposed Borrowing Base Asset, that such Borrowing Base Asset or Proposed
Borrowing Base Asset (a) is a (i) Hotel Asset located in one of the 48
contiguous states of the United States of America or the District of Columbia or
(ii) a Recently Developed Asset or Recently Redeveloped Asset located in the CBD
area of New York City, the CBD area of Washington D.C. or the CBD area of
Boston; (b) is income-producing, (c) is wholly-owned directly or indirectly by
the Borrower either in fee simple absolute or subject to a Qualified Ground
Lease; (d) is fully operating, open to the public, and not under significant
development or redevelopment; (e) is free of all material structural defects or
architectural deficiencies, title defects, environmental or other material
matters (including a casualty event or condemnation) that could reasonably be
expected to have a material adverse effect on the value, use or ability to sell
or refinance such Asset; (f) is operated by an Approved Manager or any other
property manager approved by the Administrative Agent; (g) to the extent
operated subject to a Franchise Agreement, is operated by an Approved Franchisor
or any other franchisor approved by the Administrative Agent; (h) is not subject
to mezzanine Debt financing; (i) is not, and no interest of the Borrower or any
of its Subsidiaries therein is, subject to any Lien (other than Permitted Liens)
or any Negative Pledge; and (j) is 100% owned by a Loan Party that is a
single-purpose Subsidiary of the Borrower and (1) none of the Borrower’s or the
Parent Guarantor’s direct or indirect Equity Interests in such Subsidiary is
subject to any Lien (other than Permitted Liens) or any Negative Pledge and
(2)(x) on or prior to the date such Asset is added as a Borrowing Base Asset,
such Subsidiary shall have become a Guarantor hereunder, and (y) the Borrower
directly, or indirectly through a Subsidiary, has the right to take the
following actions without the need to obtain the consent of any Person (other
than consents required pursuant to such entity’s organizational documents or any
Loan Document):  (i) to create Liens on such Asset and on the Equity Interests
in such Subsidiary as security for Debt of the Borrower or such Subsidiary, as
applicable, and (ii) to sell, transfer or otherwise dispose of such Asset
(provided, however, that in the case of the foregoing clauses (j)(i) and
(j)(ii), (x) an agreement that conditions a Person’s ability to create Liens on
its assets or to sell, transfer or otherwise dispose of its assets upon the
maintenance of one or more specified ratios but that does not otherwise
generally prohibit the creation of Liens on assets or the sale, transfer or
disposition of assets, or the taking of such actions with respect to specific
assets (y) a provision in any agreement governing unsecured Debt that generally
prohibits the encumbrance of assets (exclusive of any outright prohibition on
the encumbrance of particular Borrowing Base Assets) that is generally
consistent with a comparable provision of the Loan Documents or (z) any required
consent that has been obtained and is in full force and effect, shall not, in
any such case, be deemed a violation of or prohibition under this clause (j)).
 
“Borrowing Base Debt Service Coverage Ratio” means, at any date of determination
for any fiscal period, the ratio of (a) the aggregate Adjusted Net Operating
Income for all Borrowing Base Assets for such fiscal period to (b) the payments
that would have been required to be made for such fiscal period on an assumed
Debt in an aggregate principal amount equal to all unsecured Consolidated Debt
of the Parent Guarantor and its Subsidiaries then outstanding (including,
without limitation, the Facility Exposure) applying a 30-year amortization
schedule with an interest rate equal to 7.0% per annum; provided, however, that
for the purposes of calculating the Facility Available Amount, the Adjusted Net
Operating Income for each Recently Developed Asset and Recently Redeveloped
Asset shall be deemed to equal zero.
 
 
6

--------------------------------------------------------------------------------

 
 
“Borrowing Base Value” means, (a) with respect to any Borrowing Base Asset that
is a Hotel Asset, an amount equal to 60% of the Asset Value of such Borrowing
Base Asset, and (b) with respect to any Recently Developed Asset or Recently
Redeveloped Asset, an amount equal to the product of 50% of the Asset Value of
such Borrowing Base Asset; provided, however, that the Borrowing Base Value of
any Proposed Borrowing Base Asset shall be deemed to be zero ($0.00) until such
time as all Deliverables relating to such Asset have been received by the
Administrative Agent.
 
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Capitalized Value” means, in the case of any Hotel Asset, the Adjusted Net
Operating Income of such Hotel Asset divided by (a) 7.75% for Hotel Assets that
are located in the New York City CBD area, the Boston CBD area or the Washington
D.C. CBD area and (b) 8.25% for all other Hotel Assets.
 
“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in U.S.
Dollars, at a location and pursuant to documentation in form and substance
satisfactory to the Administrative Agent, the applicable Issuing Bank and the
Swing Line Bank (and “Cash Collateralization” has a corresponding meaning).
 
“Cash Equivalents” means any of the following, to the extent owned by the
applicable Loan Party or any of its Subsidiaries free and clear of all Liens
(other than Liens, if any, created under the Loan Documents) and having a
maturity of not greater than 90 days from the date of issuance
thereof:  (a) readily marketable direct obligations of the Government of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the Government of the
United States, or (b) certificates of deposit of or time deposits with any
commercial bank that is a Lender Party or a member of the Federal Reserve
System, is organized under the laws of the United States or any State thereof
and has combined capital and surplus of at least $1,000,000,000.
 
“CBD” means commercial business district.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“CGMI” has the meaning specified in the recital of parties to this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
“Change of Control” means the occurrence of any of the following:  (a) any
Person or two or more Persons acting in concert shall have acquired and shall
continue to have following the date hereof beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Interests of
the Parent Guarantor (or other securities convertible into such Voting
Interests) representing 35% or more of the combined voting power of all Voting
Interests of the Parent Guarantor; or (b) there is a change in the composition
of the Parent Guarantor’s Board of Directors over a period of 24 consecutive
months (or less) such that a majority of Board members (rounded up to the
nearest whole number) ceases, by reason of one or more proxy contests that
resulted during such period in the election of Board members, to be comprised of
individuals who either (i) have been Board members continuously since the
beginning of such period or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members who
at the time of such election or nomination, where persons described in
clause (i) and/or persons described in this clause (ii) whose election or
nomination was previously approved by the Board; or (c) any Person or two or
more Persons acting in concert shall have acquired and shall continue to have
following the date hereof, by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation will result in its or their
acquisition of the power to direct, directly or indirectly, the management or
policies of the Parent Guarantor; or (d) the Parent Guarantor ceases to be the
direct legal and beneficial owner of 70% of the limited partnership interests
issued and outstanding at any time in the Borrower and of approximately 96% of
the general partnership interests in the Borrower; or (e) the Borrower ceases to
be the direct or indirect legal and beneficial owner of all of the Equity
Interests in each direct and indirect Subsidiary that owns or leases a Borrowing
Base Asset.
 
“Citibank” has the meaning specified in the recital of parties to this
Agreement.
 
“Closing Date” means November 5, 2012.
 
“Commitment” means a Revolving Credit Commitment, a Term Loan Commitment, a
Swing Line Commitment or a Letter of Credit Commitment.
 
“Commitment Date” has the meaning specified in Section 2.17(b).
 
“Commitment Increase” has the meaning specified in Section 2.17(a).
 
“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.
 
“Conditional Approval Notice” has the meaning specified in Section 5.01(k).
 
“Consent Request Date” has the meaning specified in Section 10.01(b).
 
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
 
 
8

--------------------------------------------------------------------------------

 
 
“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such Person may be liable pursuant
to the terms of the instrument evidencing such Contingent Obligation) or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder), as determined
by such Person in good faith.
 
“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.
 
“Customary Carve-Out Agreement” has the meaning specified in the definition of
Non-Recourse Debt.
 
“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for Borrowed Money of such Person, (b) all
Obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of business
and not overdue by more than 90 days, (c) all Obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Obligations of such Person as lessee under Capitalized
Leases, (f) all Obligations of such Person under acceptance, letter of credit or
similar facilities, (g) all Obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment (but excluding for the avoidance
of doubt (i) regular quarterly dividends made by the Parent Guarantor and (ii)
special year-end dividends made by the Parent Guarantor in connection with
maintaining the Parent Guarantor’s status as a REIT) in respect of any Equity
Interests in such Person or any other Person (other than Preferred Interests
that are issued by any Loan Party or Subsidiary thereof and classified as either
equity or minority interests pursuant to GAAP) or any warrants, rights or
options to acquire such Equity Interests, (h) all Obligations of such Person in
respect of Hedge Agreements, valued at the Agreement Value thereof, (i) all
Contingent Obligations of such Person and (j) all indebtedness and other payment
Obligations referred to in clauses (a) through (i) above of another Person
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations (valued, in the case of any such Debt
as to which recourse for the payment thereof is expressly limited to the
property or assets on which such Lien is granted, at the lesser of (1) the
stated or determinable amount of the Debt that is so secured or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) and (2) the fair market
value of such property or assets); provided, however, that in the case of the
Parent Guarantor and its Subsidiaries, “Debt” shall also include, without
duplication, the JV Pro Rata Share of Debt for each Joint Venture.
 
 
9

--------------------------------------------------------------------------------

 
 
“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Parent Guarantor and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture;
provided further that as used in the definition of  “Fixed Charge Coverage
Ratio”, in the case of any acquisition or disposition of any direct or indirect
interest in any Asset (including through the acquisition or disposition of
Equity Interests) by the Parent Guarantor or any of its Subsidiaries during the
consecutive four fiscal quarters of the Parent Guarantor most recently ended for
which financial statements are required to be delivered to the Lender Parties
pursuant to Section 5.03(b) or (c), as the case may be, the term “Debt for
Borrowed Money” (a) shall include, in the case of an acquisition, any Debt for
Borrowed Money directly relating to such Asset existing immediately following
such acquisition computed as if such indebtedness also existed for the portion
of such period that such Asset was not owned by the Parent Guarantor or such
Subsidiary, and (b) shall exclude, in the case of a disposition, for such period
any Debt for Borrowed Money to which such Asset was subject to the extent such
Debt for Borrowed Money was repaid or otherwise terminated upon the disposition
of such Asset.
 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
 
“Defaulting Lender” means at any time, subject to Section 2.18(f), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance, make a payment to any
Issuing Bank in respect of a Letter of Credit Advance, make a payment to the
Swing Line Bank in respect of a Swing Line Advance or make any other payment due
hereunder (each, a “funding obligation”), unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Administrative Agent, the Borrower, any Issuing
Bank or the Swing Line Bank in writing, or has stated publicly, that it does not
intend to comply with its funding obligations hereunder, unless such writing or
statement states that such position is based on such Lender’s determination that
one or more conditions precedent to funding cannot be satisfied (which
conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing or public statement), (iii) any Lender
that has, for three or more Business Days after written request of the
Administrative Agent or the Borrower, failed to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iii) upon the Administrative Agent’s
and the Borrower’s receipt of such written confirmation), or (iv) any Lender
with respect to which a Lender Insolvency Event has occurred and is continuing
with respect to such Lender or its Parent Company, provided that in each case,
neither the reallocation of funding obligations provided for in Section 2.18(b)
as a result of a Lender’s being a Defaulting Lender nor the performance by
Non-Defaulting Lenders of such reallocated funding obligations will by
themselves cause the relevant Defaulting Lender to become a Non-Defaulting
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any of clauses (i) through (iv) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 2.18(f)) upon notification of such
determination by the Administrative Agent to the Borrower, each Issuing Bank,
the Swing Line Bank and the Lenders.
 
 
10

--------------------------------------------------------------------------------

 
 
“Delayed Draw Period” has the meaning specified in Section 2.01(d).
 
“Delayed Draw Tranche” has the meaning specified in Section 2.01(d).
 
“Deliverables” means, with respect to any Proposed Borrowing Base Asset, the
following items, each in form and substance satisfactory to the Administrative
Agent in its reasonable discretion (unless otherwise specified) and in
sufficient copies for each Lender:
 
(a)           A certificate of the Chief Financial Officer (or other Responsible
Officer) of the Borrower, dated the date of the addition of such Proposed
Borrowing Base Asset as a Borrowing Base Asset, confirming that (i) the Proposed
Borrowing Base Asset satisfies all Borrowing Base Conditions, (ii) no Event of
Default has occurred or is continuing, and the addition of such Proposed
Borrowing Base Asset as a Borrowing Base Asset shall not cause or result in a
Default or Event of Default, (iii) the representations and warranties contained
in the Loan Documents are true and correct on and as of such date, and (iv) the
Loan Parties are in compliance with the covenants contained in Section 5.04
(both immediately before and on a pro forma basis immediately after the addition
of such Proposed Borrowing Base Property as a Borrowing Base Asset), together
with supporting information demonstrating such compliance;
 
(b)           An Availability Certificate demonstrating that the Facility
Available Amount (calculated on a pro forma basis after giving effect to the
addition of such Proposed Borrowing Base Asset as a Borrowing Base Asset and to
any Advances made at the time thereof) will be greater than or equal to the
Facility Exposure;
 
(c)           If such Proposed Borrowing Base Asset is to be designated as a
Recently Developed Asset or a Recently Redeveloped Asset, an Appraisal of such
Proposed Borrowing Base Asset;
 
(d)           Each of the items set forth in Sections 3.01(a)(v) mutatis
mutandis, in each case in respect of such Proposed Borrowing Base Asset; and
 
(e)           Reports supplementing Schedules II and 4.01(b) hereto, including
descriptions of such changes in the information included in such Schedules as
may be necessary for such Schedules to be accurate and complete, certified as
correct and complete by a Responsible Officer of the Borrower, provided that for
purposes of the definition of the term Borrowing Base Assets, the supplement to
Schedule II shall become effective only upon (i) delivery of all Deliverables
and approval thereof by the Administrative Agent, and (ii) approval of the
Proposed Borrowing Base Asset as a Borrowing Base Asset pursuant to the
definition of “Borrowing Base Assets”.
 
“Departing Lender” has the meaning specified in Section 2.19.
 
“Development Asset” means (a) Real Property and related personal property either
(i) acquired by the Parent Guarantor or one of its Subsidiaries for development
into a Hotel Asset or (ii) with improvements developed by a third party and
acquired by the Parent Guarantor or one of its Subsidiaries upon completion
thereof for use as a Hotel Asset, in each case which in accordance with GAAP
would be classified as a development property on a Consolidated balance sheet of
the owner thereof, and (b) a Recently Developed Asset.  Each Development Asset
shall continue to be classified as a Development Asset (and, if applicable,
Recently Developed Asset) hereunder until the end of the four complete
consecutive fiscal quarters of the Parent Guarantor following the achievement of
Substantial Completion with respect to such Asset, following which such Asset
shall be classified as a Hotel Asset hereunder.
 
 
11

--------------------------------------------------------------------------------

 
 
“Dividend Payout Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) the sum of, without duplication, of all
dividends paid by the Parent Guarantor on account of any common stock or
preferred stock of the Parent Guarantor, except dividends payable solely in
additional Equity Interests of the same class, to (b) Adjusted Funds From
Operations, in each case for the four consecutive fiscal quarters of the Parent
Guarantor most recently ended for which financial statements are required to be
delivered to the Lender Parties pursuant to Section 5.03(b) or (c), as the case
may be.
 
“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.
 
“EBITDA” means, at any date of determination, the sum of the following items, in
each case for the four consecutive fiscal quarters of the Parent Guarantor most
recently ended for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or (c), as the case may
be:  (a) the sum of (i) net income (or net loss) (excluding gains (or losses)
from extraordinary, infrequent, and unusual items), (ii) interest expense,
(iii) income tax expense, (iv) depreciation expense, (v) amortization expense,
and (vi) to the extent subtracted in computing net income, without duplication,
(A) non-recurring items, (B) income (or loss) allocated to noncontrolling
interests (exclusive of Joint Ventures of the Borrower and its Subsidiaries, as
to which clause (b) below shall apply), (C) distributions on Preferred
Interests, (D) non-cash stock compensation expense, (E) straight-line
amortization of ground lease expense, (F) non-cash impairment of long-lived
assets, (G) non-cash write-offs of deferred financing costs in connection with
refinancing activity, and (H) acquisition and terminated transaction costs, in
each case of the Parent Guarantor and its Subsidiaries determined on a
Consolidated basis and in accordance with GAAP for such four fiscal quarter
period, plus (b) with respect to each Joint Venture, the JV Economic Interest of
the sum of (i) net income (or net loss) (excluding gains (or losses) from
extraordinary and unusual items), (ii) interest expense, (iii) income tax
expense, (iv) depreciation expense, (v) amortization expense, and (vi) to the
extent subtracted in computing net income of such Joint Venture, without
duplication, (A) non-recurring items, (B) straight-line amortization of ground
lease expense, (C) non-cash impairment of long-lived assets, and (D) non-cash
write-offs of deferred financing costs in connection with refinancing activity,
in each case of such Joint Venture determined on a Consolidated basis and in
accordance with GAAP for such four fiscal quarter period; provided, however,
that for purposes of this definition, in the case of any acquisition or
disposition of any direct or indirect interest in any Asset (including through
the acquisition or disposition of Equity Interests) by the Parent Guarantor or
any of its Subsidiaries during such four fiscal quarter period, EBITDA will be
adjusted (1) in the case of an acquisition, by adding thereto an amount equal to
the acquired Asset’s actual EBITDA (computed as if such Asset was owned by the
Parent Guarantor or one of its Subsidiaries for the entire four fiscal quarter
period) generated during the portion of such four fiscal quarter period that
such Asset was not owned by the Parent Guarantor or such Subsidiary, and (2) in
the case of a disposition, by subtracting therefrom an amount equal to the
actual EBITDA generated by the Asset so disposed of during such four fiscal
quarter period; provided further that there shall be no rent-leveling
adjustments made (and only cash rents will be used) when computing EBITDA.
 
 
12

--------------------------------------------------------------------------------

 
 
“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.
 
“Eligible Assignee” means (a) with respect to the Revolving Credit Facility and
the Term Loan Facility, (i) a Lender; (ii) an Affiliate or Fund Affiliate of a
Lender; (iii) a commercial bank organized under the laws of the United States,
or any State thereof, respectively, and having total assets in excess of
$500,000,000; (iv) a savings and loan association or savings bank organized
under the laws of the United States or any State thereof, and having total
assets in excess of $500,000,000; (v) a commercial bank organized under the laws
of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $500,000,000, so long as such bank is
acting through a branch or agency located in the United States; (vi) the central
bank of any country that is a member of the OECD; (vii) a finance company,
insurance company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having total assets in excess of $500,000,000; and (viii) any other Person
approved by the Administrative Agent, and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected pursuant to
Section 10.07, approved by the Borrower, each such approval not to be
unreasonably withheld or delayed, and (b) with respect to the Letter of Credit
Facility, a Person that is an Eligible Assignee under subclause (iii) or (v) of
this definition and is approved by the Administrative Agent and, unless an Event
of Default has occurred and is continuing at the time any assignment is effected
pursuant to Section 10.07, approved by the Borrower, each such approval not to
be unreasonably withheld or delayed; provided, however, that neither any Loan
Party, nor any Affiliate of a Loan Party, nor any natural Person, shall qualify
as an Eligible Assignee under this definition.
 
“Environmental Action” means any enforcement action, suit, demand, demand
letter, claim of liability, notice of non-compliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement arising under any Environmental Law or any
Environmental Permit, or relating to the discharge, disposal or release of any
Hazardous Material or arising from alleged injury or threat to health or safety
from exposure to Hazardous Materials or to the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.
 
“Environmental Law” means any Federal, state or local statute, law, ordinance,
rule, regulation, code, order, writ, judgment, injunction, decree or binding
agency or judicial interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.
 
 
13

--------------------------------------------------------------------------------

 
 
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any Person that is a member of the controlled group of
any Loan Party, or under common control with any Loan Party, within the meaning
of Section 414(b) or (c) of the Internal Revenue Code.
 
“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of  Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of any Loan Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
(g) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 307 of ERISA; or (h) the institution by the
PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.
 
“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
 
“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.
 
 
14

--------------------------------------------------------------------------------

 
 
“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be the offered rate that appears on the Reuters Screen
LIBOR01 Page (or any successor thereto) as the British Bankers Association
London interbank offered rate for deposits in U.S. Dollars (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 A.M. (London time) two Business
Days prior to the first day of such Interest Period, or , if for any reason such
rate is not available, the average (rounded upward, if necessary, to the nearest
1/100 of 1%, if such average is not such a multiple) of the rate per annum at
which deposits in U.S. Dollars are offered by the principal office of each of
the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Reference Bank’s
Eurodollar Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period (or, if such Reference Bank shall not have such a
Eurodollar Rate Advance, $1,000,000) and for a period equal to such Interest
Period by (b) a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage for such Interest Period.
 
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).
 
“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Existing Debt” means any Debt for Borrowed Money of each Loan Party and its
Subsidiaries, which, in each case, is in an amount of $1,000,000 or more and is
outstanding immediately prior to the Closing Date.
 
“Existing New York Mortgage” means a mortgage creating a Lien on a New York
Property.
 
“Existing New York Note” means the promissory note or notes evidencing the Debt
secured by an Existing New York Mortgage.
 
“Extension Date” means the First Facility Extension Date or the Second Facility
Extension Date, as applicable.
 
“Extension Fee” has the meaning specified in Section 2.08(d).
 
“Facility” means the Term Loan Facility, the Revolving Credit Facility, the
Swing Line Facility or the Letter of Credit Facility.
 
 
15

--------------------------------------------------------------------------------

 
 
“Facility Available Amount” means, at any date of determination, the maximum
total amount available under the Facilities, which shall at all times be the
lesser of (a) the aggregate of all Revolving Credit Commitments and Term Loan
Commitments (as such amounts may be increased pursuant to Section 2.17) and (b)
the sum of (i) the lesser of (x) the sum of the Borrowing Base Values of all
Hotel Assets that are Borrowing Base Assets and (y) an amount that would result
in a Borrowing Base Debt Service Coverage Ratio equal to 1.50 to 1.00 plus (ii)
the sum of the Borrowing Base Values of all Recently Developed Assets and
Recently Redeveloped Assets that are Borrowing Base Assets; provided, however,
that the portion of the Facility Available Amount attributable to Recently
Developed Assets and Recently Redeveloped Assets shall not exceed 10% of the
Facility Available Amount, and if the portion of the Facility Available Amount
attributable to Recently Developed Assets and Recently Redeveloped Assets would
at any time exceed 10% of the Facility Available Amount, the Facility Available
Amount at such time shall be deemed to be reduced to the extent necessary to
eliminate such excess.
 
“Facility Exposure” means, at any time, the sum of (a) the aggregate principal
amount of all outstanding Advances, plus (b) the amount (not less than zero)
equal to the Available Amount under all outstanding Letters of Credit less all
amounts, if any, then on deposit in the L/C Cash Collateral Account, plus (c)
all Obligations of the Loan Parties in respect of Guaranteed Hedge Agreements,
valued at the Agreement Value thereof.
 
“FATCA” has the meaning specified in Section 2.12.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Fee Letter” means any separate letter agreement executed and delivered by the
Borrower and to which the Administrative Agent or an Arranger is a party, as the
same may be amended, modified, renewed, replaced, restated or extended from time
to time.
 
“FF&E” means, with respect to any Asset, all fixtures, furnishings, equipment,
furniture, and other items of tangible personal property now or hereafter
located on such Asset or used in connection with the use, occupancy, operation
and maintenance of all or any part of such Asset, other than stocks of food and
other supplies held for consumption in normal operation but including, without
limitation, appliances, machinery, equipment, signs, artwork, office furnishings
and equipment, guest room furnishings, and specialized equipment for kitchens,
laundries, bars, restaurants, public rooms, health and recreational facilities,
dishware, all partitions, screens, awnings, shades, blinds, floor coverings,
hall and lobby equipment, heating, lighting, plumbing, ventilating,
refrigerating, incinerating, elevators, escalators, air conditioning and
communication plants or systems with appurtenant fixtures, vacuum cleaning
systems, call or beeper systems, security systems, sprinkler systems and other
fire prevention and extinguishing apparatus and materials; reservation system
computer and related equipment.
 
“FF&E Reserve” means, with respect to any Asset or Assets for any trailing 12
month period, an amount equal to 4% of the total revenues generated from the
operation of such Asset or Assets for such period.
 
“First Facility Extension Date” has the meaning specified in Section 2.16(a).
 
“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.
 
 
16

--------------------------------------------------------------------------------

 
 
“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) Adjusted EBITDA to (b) the sum of (i) interest (including capitalized
interest, but excluding (x) non-cash interest expense resulting from the
amortization of deferred financing costs, (y) the amortization of premiums paid
to hedge against increasing interest rates and (z) the amortization of premium
or discount recorded on acquired or originated Debt) payable on all Debt for
Borrowed Money (including the JV Economic Interest of items (x), (y) and (z) in
respect of Debt for Borrowed Money of each Joint Venture in which the Parent
Guarantor holds a direct or indirect Equity Interest) plus (ii) scheduled
amortization of principal amounts of all Debt for Borrowed Money payable
(including the JV Economic Interest of any such amounts payable in respect of
Debt for Borrowed Money of each Joint Venture in which the Parent Guarantor
holds a direct or indirect Equity Interest, but excluding in all cases balloon
maturity amounts) plus (iii) all cash dividends payable on any Preferred
Interests (which, for the avoidance of doubt, shall include Preferred Interests
structured as trust preferred securities), in each case, of or by the Parent
Guarantor and its Subsidiaries for the consecutive four fiscal quarters of the
Parent Guarantor most recently ended for which financial statements are required
to be delivered to the Lender Parties pursuant to Section 5.03(b) or (c), as the
case may be; provided, however, that for purposes of this definition, in the
case of any acquisition or disposition of any direct or indirect interest in any
Asset (including through the acquisition or disposition of Equity Interests) by
the Parent Guarantor or any of its Subsidiaries during any four fiscal quarter
period, the amounts in clauses (b)(i) to (b)(v) will be calculated on a pro
forma basis.
 
“Flood Hazard Property” has the meaning specified in Section 8.01.
 
“Franchise Agreements” means (a) the Franchise Agreements set forth on Part IV
of Schedule 4.01(p) hereto, and (b) any Franchise Agreement in respect of a
Borrowing Base Asset entered into after the Closing Date in compliance with
Section 5.01(r).
 
“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“GAAP” has the meaning specified in Section 1.03.
 
“Good Faith Contest” means the contest of an item as to which:  (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest could not reasonably be expected to result in a Material
Adverse Effect.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any Federal, state, municipal, national, local or other governmental
department, agency, authority, commission, instrumentality, board, bureau,
regulatory body, court, central bank or other entity or officer exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
 
“Guaranteed Hedge Agreement” means any Hedge Agreement required or permitted
under Article V that is entered into by and between any Loan Party and any Hedge
Bank, as such instrument may be amended, modified, renewed, restated, replaced
or extended from time to time.
 
 
17

--------------------------------------------------------------------------------

 
 
“Guaranteed Obligations” has the meaning specified in Section 7.01.
 
“Guarantor Deliverables” means each of the items set forth in Section 5.01(j).
 
“Guarantors” has the meaning specified in the recital of parties to this
Agreement.
 
“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j) or Section 7.05, as such instrument may be amended, modified,
renewed, restated, replaced or extended from time to time.
 
“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit C hereto, as such instrument may be
amended, modified, renewed, restated, replaced or extended from time to time.
 
“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any applicable Environmental Law.
 
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.
 
“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Guaranteed Hedge Agreement; provided, however, that so
long as any Lender is a Defaulting Lender, such Lender will not be a Hedge Bank
with respect to any Hedge Agreement entered into while such Lender was a
Defaulting Lender.
 
“Hotel Asset” means Real Property and related personal property (other than any
Joint Venture Asset) that operates or is intended to be operated as a hotel,
resort or other lodging for transient use of rooms or is a structure from which
a hotel, resort or other lodging for transient use of rooms is operated or
intended to be operated.  For the avoidance of doubt, (a) Development Assets and
Recently Developed Assets shall not be classified as Hotel Assets hereunder
until the date indicated in the last sentence of the definition of Development
Asset herein, and (b) Redevelopment Assets and Recently Redeveloped Assets shall
not be classified as Hotel Assets hereunder until the date indicated in the last
sentence of the definition of Redevelopment Asset herein.
 
“ICC” has the meaning specified in Section 2.03(f).
 
“ICC Rule” has the meaning specified in Section 2.03(f).
 
“Increase Date” has the meaning specified in Section 2.17(a).
 
“Increasing Facility” has the meaning specified in Section 2.17(e).
 
“Increasing Lender” has the meaning specified in Section 2.17(b).
 
 
18

--------------------------------------------------------------------------------

 
 
“Indemnified Costs” has the meaning specified in Section 9.05(a).
 
“Indemnified Party” has the meaning specified in Section 7.06(a).
 
“Information” has the meaning specified in Section 10.10.
 
“Information Memorandum” means the information memorandum dated September 2012
used by the Arrangers in connection with the syndication of the Commitments.
 
“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.
 
“Initial Issuing Bank” has the meaning specified in the recital of parties to
this Agreement.
 
“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.
 
“Initial Maturity Date” shall mean November 5, 2015.
 
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 2:00 P.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:
 
(a)           the Borrower may not select any Interest Period with respect to
any Eurodollar Rate Advance that ends after the applicable Maturity Date;
 
(b)           Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
 
(c)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day; provided, however,
that if such extension would cause the last day of such Interest Period to occur
in the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
 
(d)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
 
19

--------------------------------------------------------------------------------

 
 
“Investment” means with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, guaranty of Debt of, or purchase or other acquisition of any
Debt of, another Person, including any Equity Interest in such other Person, (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute the business or a
division or operating unit of another Person, or (d) the purchase or other
acquisition of any real property.  Any binding commitment to make an Investment,
as well as any option of any Person to require an Investment in such other
Person, shall constitute an Investment.  Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
“Issuing Bank” means the Initial Issuing Bank and any other Lender approved as
an Issuing Bank by the Administrative Agent and the Borrower and any Eligible
Assignee to which a Letter of Credit Commitment hereunder has been assigned
pursuant to Section 10.07 so long as each such Lender or each such Eligible
Assignee expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Administrative Agent of its Applicable
Lending Office and the amount of its Letter of Credit Commitment (which
information shall be recorded by the Administrative Agent in the Register) for
so long as such Initial Issuing Bank, Lender or Eligible Assignee, as the case
may be, shall have a Letter of Credit Commitment.
 
“Joint Venture” means with respect to any Person, any other Person in whom such
Person holds an Investment, which Investment is accounted for in the financial
statements of such Person on an equity basis of accounting and whose financial
results would not be consolidated under GAAP with the financial results of such
Person on the Consolidated financial statements of such Person.
 
“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets, including, without limitation, Real Property and related personal
property, owned by such Joint Venture at such time.
 
“JV Economic Interest” means, in connection with any financial or accounting
item pertaining to a Joint Venture in which the Parent Guarantor holds a direct
or indirect Equity Interest, the percentage representing the economic share of
or economic interest in such item that is (or is reasonably anticipated to be)
directly or indirectly allocable to the Parent Guarantor, which percentage shall
be computed consistent with GAAP and in accordance with the terms of the
agreement governing such Joint Venture.


“JV Pro Rata Share” means, with respect to any Joint Venture at any time, the
fraction, expressed as a percentage, obtained by dividing (a) the total book
value of all Equity Interests in such Joint Venture held by the Parent Guarantor
and any of its Subsidiaries by (b) the total book value of all outstanding
Equity Interests in such Joint Venture at such time.
 
“L/C Account Collateral” has the meaning specified in Section 2.20.
 
“L/C Cash Collateral Account” means an account of the Borrower to be maintained
with the Administrative Agent, in the name of the Administrative Agent and under
the sole control and dominion of the Administrative Agent and subject to the
terms of this Agreement. 
 
 
20

--------------------------------------------------------------------------------

 
 
“L/C Related Documents” has the meaning specified in Section 2.04(b)(ii)(A).
 
“Lender Insolvency Event” means that (i) the Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiesence in any such
proceeding or appointment.  Notwithstanding the above, a Lender Insolvency Event
shall not occur solely by virtue of the ownership or acquisition of any Equity
Interest in the applicable Lender or any direct or indirect Parent Company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.
 
“Lender Party” means any Lender, the Swing Line Bank or any Issuing Bank.
 
“Lenders” means the Initial Lenders, each Acceding Lender that shall become a
party hereto pursuant to Section 2.17 and each Person that shall become a Lender
hereunder pursuant to Section 10.07 for so long as such Initial Lender or
Person, as the case may be, shall be a party to this Agreement.
 
“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(c).
 
“Letter of Credit Agreement” has the meaning specified in Section 2.03(a), as
such instrument may be amended, modified, renewed, restated, replaced or
extended from time to time.
 
“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Acceptances, set forth for such
Issuing Bank in the Register maintained by the Administrative Agent pursuant to
Section 10.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.
 
“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
Available Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all payments or disbursements made by an Issuing Bank
pursuant to a Letter of Credit Advance that have not yet been reimbursed at such
time.
 
“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, and (b) $30,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.05.
 
“Letters of Credit” has the meaning specified in Section 2.01(b).
 
 
21

--------------------------------------------------------------------------------

 
 
“Leverage Ratio” means, at any date of determination, the ratio of (a) Total
Debt minus Unrestricted Cash in excess of $50,000,000 to (b) Total Asset Value,
in each case as at the end of the most recently ended fiscal quarter of the
Parent Guarantor for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or (c), as the case may be.
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
 
“Limited Subsidiary” has the meaning specified in Section 5.01(j).
 
“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
(d) each Letter of Credit Agreement, (e) each Guaranty Supplement, (f) each New
York Mortgage, (g) each New York Term Note, (h) each Guaranteed Hedge Agreement,
and (i) each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement, in each case as amended, modified, renewed, restated, replaced or
extended.
 
“Loan Parties” means the Borrower and the Guarantors.
 
“Management Agreements” means (a) the Management Agreements set forth on Part
III of Schedule 4.01(p) hereto (as supplemented from time to time in accordance
with the provisions hereof), and (b) any Management Agreement in respect of a
Borrowing Base Asset entered into after the Closing Date in compliance with
Section 5.01(q).
 
“Margin Stock” has the meaning specified in Regulation U.
 
“Material Adverse Change” means a material adverse change in the business,
financial condition or operations of the Parent Guarantor and its Subsidiaries,
taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Parent Guarantor and its Subsidiaries,
taken as a whole, (b) the material rights and remedies of the Administrative
Agent or any Lender Party under any Loan Document or (c) the ability of the Loan
Parties, taken as a whole, to perform their Obligations under the Loan
Documents.
 
“Material Contract” means each contract to which the Borrower or any of its
Subsidiaries is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.
 
“Material Debt” means (a) Recourse Debt of any Loan Party that is outstanding in
a principal amount (or, in the case of any Hedge Agreement, an Agreement Value)
of $30,000,000 or more, or (b) any other Debt of any Loan Party or any
Subsidiary of a Loan Party that is outstanding in a principal amount (or, in the
case of any Hedge Agreement, an Agreement Value) of $60,000,000 or more; in each
case (i) whether or not the primary obligation of the applicable obligor, (ii)
whether the subject of one or more separate debt instruments or agreements, and
(iii) exclusive of Debt outstanding under this Agreement.  For the avoidance of
doubt, Material Debt may include Refinancing Debt to the extent comprising
Material Debt as defined herein.
 
 
22

--------------------------------------------------------------------------------

 
 
“Material Subsidiaries” means one or more Subsidiaries of the Parent Guarantor
which individually or collectively own assets with an aggregate gross book value
of $60,000,000 or more.
 
“Maturity Date” shall mean (a) with respect to the Revolving Credit Facility,
the earliest to occur of (i) the Initial Maturity Date, as such date may be
extended in accordance with Section 2.16, (ii) the date of termination of all of
the Revolving Credit Commitments by the Borrower pursuant to Section 2.05 or
(iii) the date of termination of all of the Revolving Credit Commitments, the
Swing Line Commitment and the Letter of Credit Commitments pursuant to
Section 6.01, and (b) with respect to the Term Loan, the earliest to occur of
(i) the Initial Maturity Date, as such date may be extended in accordance with
Section 2.16, (ii) the date of termination of all of the Term Loan Commitments
by the Borrower pursuant to Section 2.05 which will occur concurrently with the
payment in full of the Term Loan, and (iii) the date of termination of the Term
Loan Commitments pursuant to Section 6.01.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
 
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.
 
“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Debt of the Person owning such asset or any other Person; provided, however,
that (a) an agreement that conditions a Person’s ability to encumber its assets
upon the maintenance of one or more specified ratios that limit such Person’s
ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge, and (b) a provision in any agreement governing
unsecured Debt generally prohibiting the encumbrance of assets (exclusive of any
outright prohibition on the encumbrance of particular Borrowing Base Assets)
shall not constitute a Negative Pledge so long as such provision is generally
consistent with a comparable provision of the Loan Documents.
 
“Net Operating Income” means, with respect to any Borrowing Base Asset for any
applicable measurement period, (a) the total rental and other revenue from the
operation of such Borrowing Base Asset for such period, minus (b) all expenses
and other proper charges incurred in connection with the operation and
maintenance of such Borrowing Base Asset for such period, including, without
limitation, management fees, repairs, real estate and chattel taxes and bad debt
expenses, but before payment or provision for debt service charges, income taxes
and depreciation, amortization and other non-cash expenses, all as determined in
accordance with GAAP and in each case for consecutive four fiscal quarters of
the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be; provided, however, that for purposes of this
definition, in the case of any acquisition or disposition of any direct or
indirect interest in any Borrowing Base Asset (including through the acquisition
or disposition of Equity Interests) by the Parent Guarantor or any of its
Subsidiaries during such four fiscal quarter period, Net Operating Income will
be adjusted (1) in the case of an acquisition, by adding thereto an amount equal
to the acquired Borrowing Base Asset’s actual Net Operating Income (computed as
if such Borrowing Base Asset was owned by the Parent Guarantor or one of its
Subsidiaries for the entire four fiscal quarter period) generated during the
portion of such four fiscal quarter period that such Borrowing Base Asset was
not owned by the Parent Guarantor or such Subsidiary, and (2) in the case of a
disposition, by subtracting therefrom an amount equal to the actual Net
Operating Income generated by the Borrowing Base Asset so disposed of during
such four fiscal quarter period.
 
 
23

--------------------------------------------------------------------------------

 
 
“New York Advance” has the meaning specified in Section 8.01.
 
“New York Mortgage” means any consolidated, amended and restated mortgage by and
from a Subsidiary of the Borrower that owns a New York Property to the
Administrative Agent for the benefit of the Lender Parties, in substantially the
form of Exhibit G hereto.
 
“New York Property” has the meaning specified in Section 8.01.
 
“New York Term Note” means any consolidated, amended and restated promissory
note made by a Subsidiary that owns a New York Property and payable to the order
of the Administrative Agent for the benefit of the Lender Parties and with
respect to which the Borrower shall be deemed to be a co-obligor with such
Subsidiary, in substantially the form of Exhibit H hereto.
 
“Non-Consenting Lender” has the meaning specified in Section 10.01(b).
 
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
 
“Non-Recourse Debt” means Debt for Borrowed Money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property and
any related assets encumbered by a Lien securing such Debt for Borrowed Money
and/or (b) (i) the general credit of the Property-Level Subsidiary that has
incurred such Debt for Borrowed Money, and/or the direct Equity Interests
therein and/or (ii) the general credit of the immediate parent entity of such
Property-Level Subsidiary, provided that such parent entity’s assets consist
solely of Equity Interests in such Property-Level Subsidiary, it being
understood that the instruments governing such Debt may include customary
carve-outs to such limited recourse (any such customary carve-outs or agreements
limited to such customary carve-outs, being a “Customary Carve-Out Agreement”)
such as, for example, personal recourse to the Parent Guarantor or any
Subsidiary of the Parent Guarantor for fraud, misrepresentation, misapplication
or misappropriation of cash, waste, environmental claims, damage to properties,
non-payment of taxes or other liens despite the existence of sufficient cash
flow, interference with the enforcement of loan documents upon maturity or
acceleration, voluntary or involuntary bankruptcy filings, violation of loan
document prohibitions against transfer of properties or ownership interests
therein and liabilities and other circumstances customarily excluded by lenders
from exculpation provisions and/or included in separate indemnification and/or
guaranty agreements in non-recourse financings of real estate.
 
“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of (a) Exhibit A-1 hereto evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the
Revolving Credit Advances, Swing Line Advances and Letter of Credit Advances
made by such Lender or (b) Exhibit A-2 hereto evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the advances in
respect of the Term Loan made by such Lender, in each case as such instrument
may be amended, modified, renewed, restated, replaced or extended from time to
time.
 
 
24

--------------------------------------------------------------------------------

 
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“Notice of Issuance” has the meaning specified in Section 2.03(a).
 
“Notice of Renewal” has the meaning specified in Section 2.01(b).
 
“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).
 
“Notice of Termination” has the meaning specified in Section 2.01(b).
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in
Section 6.01(f).  Without limiting the generality of the foregoing, the
Obligations of any Loan Party under the Loan Documents include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by such Loan Party under any Loan Document and (b) the obligation of
such Loan Party to reimburse any amount in respect of any of the foregoing that
any Lender Party, in its sole discretion, may elect to pay or advance on behalf
of such Loan Party.
 
“OECD” means the Organization for Economic Cooperation and Development.
 
“Operating Lease” means any operating lease of a Borrowing Base Asset between
the applicable Loan Party that owns such Borrowing Base Asset (whether in fee
simple or subject to a Qualifying Ground Lease), as lessor, and the applicable
TRS Lessee that leases such Borrowing Base Asset, as lessee, as each may be
amended, restated, supplemented or otherwise modified from time to time.
 
“Other Taxes” has the meaning specified in Section 2.12(b).
 
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
 
“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.
 
“Participant” has the meaning specified in Section 2.03(c)(i).
 
“Participant Register” has the meaning specified in Section 10.07(g).
 
“Patriot Act” has the meaning specified in Section 10.12.
 
 
25

--------------------------------------------------------------------------------

 
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
 
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced,
unless the subject of a Good Faith Contest as permitted herein:  (a) Liens for
taxes, assessments and governmental charges or levies not yet due and payable;
(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are (x) not yet due and payable or
(y) (i) not overdue for a period of more than 60 days or are the subject of a
Good Faith Contest and (ii) individually or together with all other similar
Liens outstanding on any date of determination do not materially adversely
affect the use of the property to which they relate; (c) pledges or deposits to
secure obligations under workers’ compensation or unemployment laws or similar
legislation or to secure public or statutory obligations; (d) easements, zoning
restrictions, rights of way and other encumbrances and Liens (other than
monetary Liens) on title to real property and all building, zoning and land use
laws that do not render title to the property encumbered thereby unmarketable or
materially and adversely affect the use or value of such property for its
present purposes; (e) Tenancy Leases; (f) all Liens noted on the land surveys
and title insurance policies delivered to the Administrative Agent prior to the
Closing Date pursuant to Sections 3.01(a)(v)(A) and (D) hereof; (g) Liens of
landlords, lessors and sublessors of real property for amounts not yet due and
payable and such Person’s ownership interest in such real property to the extent
constituting a Lien; (h) deposits in respect of insurance premiums; (i)
precautionary filings under the Uniform Commercial Code; (j) Liens arising under
ERISA with respect to one or more Plans or one or more Multiemployer Plans that
do not, in the aggregate when combined with all other then-current ERISA Events,
constitute an Event of Default under Section 6.01(k) and (k) deposits to secure
trade contracts (other than for Debt), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Post Petition Interest” has the meaning specified in Section 7.07(b).
 
“Potential Defaulting Lender” means, at any time, (i) any Lender with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of any Subsidiary of such
Lender, (ii) any Lender that has notified, or whose Parent Company or a
Subsidiary thereof has notified, the Administrative Agent, the Borrower, any
Issuing Bank or the Swing Line Bank in writing, or has stated publicly, that it
does not intend to comply with its funding obligations under any other loan
agreement or credit agreement or other similar agreement, unless such writing or
statement states that such position is based on such Lender’s determination that
one or more conditions precedent to funding cannot be satisfied (which
conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing or public statement), or (iii) any
Lender that has, or whose Parent Company has, non-investment grade ratings on
its senior notes from all of the nationally recognized rating agencies that
provide ratings for such entity on its senior notes.  Any determination by the
Administrative Agent that a Lender is a Potential Defaulting Lender under any of
clauses (i) through (iii) above will be conclusive and binding absent manifest
error, and such Lender will be deemed a Potential Defaulting Lender (subject to
Section 2.18(f)) upon notification of such determination by the Administrative
Agent to the Borrower, each Issuing Bank, the Swing Line Bank and the Lenders.
 
 
26

--------------------------------------------------------------------------------

 
 
“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.
 
“Property-Level Subsidiary” means any Subsidiary of the Borrower or any Joint
Venture that holds a direct fee or leasehold interest in any single building (or
group of related buildings, including, without limitation, buildings pooled for
purposes of a Non-Recourse Debt financing) or parcel (or group of related
parcels, including, without limitation, parcels pooled for purposes of a
Non-Recourse Debt financing) of real property and related assets and not in any
other building or parcel of real property.
 
“Proposed Borrowing Base Asset” has the meaning specified in Section 5.01(k).
 
“Proposed Increased Commitment” has the meaning specified in Section 2.17(b).
 
“Pro Rata Share” of (a) any amount related to the Revolving Credit Facility
means, with respect to any Revolving Credit Lender at any time, the product of
such amount times a fraction the numerator of which is the amount of such
Revolving Credit Lender’s Revolving Credit Commitment at such time (or, if the
Revolving Credit Commitments shall have been terminated pursuant to Section 2.05
or 6.01, such Revolving Credit Lender’s Revolving Credit Commitment as in effect
immediately prior to such termination) and the denominator of which is the
Revolving Credit Facility at such time (or, if the Revolving Credit Commitments
shall have been terminated pursuant to Section 2.05 or 6.01, the Revolving
Credit Facility as in effect immediately prior to such termination), or (b) any
amount related to the Term Loan Facility means, with respect to any Term Loan
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Term Loan Lender’s Term Loan Commitment at such time
(or, if the Term Loan Commitments shall have been terminated pursuant to
Section 6.01 or expired, such Term Loan Lender’s Facility Exposure with respect
to the Term Loan) and the denominator of which is the Term Loan Facility at such
time (or, if the Term Loan Commitments shall have been terminated pursuant to
Section 6.01 or expired, the aggregate Facility Exposure with respect to the
Term Loan).
 
“Purchasing Lender” has the meaning specified in Section 2.17(e).
 
“Qualified Ground Lease” means a ground lease of Real Property containing the
following terms and conditions:  (a) a remaining term (exclusive of any
unexercised extension options that are subject to terms or conditions not yet
agreed upon and specified in such ground lease or an amendment thereto, other
than a condition that the lessee not be in default under such ground lease) of
30 years or more from the date the related Hotel Asset, Recently Developed
Assets or Recently Redeveloped Asset, as applicable, becomes a Borrowing Base
Asset; (b) (i) the right of the lessee to mortgage and encumber its interest in
the leased property without the consent of the lessor or (ii) an affirmative
grant of such right from the lessor to the immediately preceding mortgagee of
the leased property; (c) the obligation of the lessor to give the holder of any
mortgage Lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including the ability to sublease; and (e)
such other rights customarily required by mortgagees making a loan secured by
the interest of the holder of a leasehold estate demised pursuant to a ground
lease, provided that such agreement may also be contained in a separate
agreement between the lessor and the Administrative Agent.
 
 
27

--------------------------------------------------------------------------------

 
 
“Qualified Unsecured Debt” has the meaning specified in the definition of
Qualified Unsecured Lender.
 
“Qualified Unsecured Lender” means (a) a trustee in respect of an issuance of
Debt by the Borrower or the Parent Guarantor pursuant to Rule 144A of the
Securities Act, or (b) an administrative agent or similar lead representative of
a lender group (or, if no such administrative agent or similar lead
representative exists, each lender thereunder) in respect of a term loan made
(or to be made) to the Borrower or the Parent Guarantor, in each case where such
Debt is not secured by any Lien and does not otherwise constitute secured Debt
hereunder (“Qualified Unsecured Debt”), provided that to constitute Qualified
Unsecured Debt hereunder (i) the Borrower shall have provided notice to the
Administrative Agent of the aggregate maximum principal amount of such Debt, the
name of the Qualified Unsecured Lender thereunder, the address to which any
notices to such Qualified Unsecured Lender should be sent and such other
information regarding the terms of such Debt as the Administrative Agent may
reasonably request, (ii) the Borrower shall have delivered a certificate signed
by a Responsible Officer of the Parent Guarantor, dated the date of the
incurrence of such Debt, certifying that (x) no Event of Default has occurred
and is continuing or would result from the incurrence of such Indebtedness, and
(y) the Loan Parties are in compliance with the covenants contained in Section
5.04 immediately before and, on a pro forma basis, immediately after such date,
together with reasonable supporting information demonstrating such compliance,
and (iii) such Qualified Unsecured Lender shall have provided to the
Administrative Agent a written acknowledgement that such Person has reviewed and
approved the provisions of Article VIII of this Agreement and, if requested by
such Person (provided that at the time of such request such Person shall satisfy
the foregoing provisions of this definition), the Administrative Agent shall
have provided to such Person a written acknowledgement that such Person is a
“Qualified Unsecured Lender” and is entitled to the rights, benefits and
protections accorded to a Qualified Unsecured Lender under Section 8.01(f) (it
being understood that no such acknowledgment from the Administrative Agent shall
be required in order for any such Qualified Unsecured Lender to obtain the
rights, benefits or protections under Section 8.01(f)).
 
“Real Property” means all right, title and interest of the Borrower and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies and personal
property in which such Person has an interest now or hereafter located on or
used in connection with such land and improvements, and all appurtenances,
additions, improvements, renewals, substitutions and replacements thereof now or
hereafter acquired by such Person.
 
“Recently Developed Asset” means a Development Asset of the type described in
clause (a) of the definition thereof as to which Substantial Completion has been
achieved and fewer than four complete consecutive fiscal quarters of the Parent
Guarantor have elapsed since the date of such Substantial Completion, which
Development Asset has been designated by the Borrower in writing, with the
approval of the Administrative Agent and the Required Lenders, as a “Recently
Developed Asset”.
 
“Recently Redeveloped Asset” means a Redevelopment Asset of the type described
in clause (a) of the definition thereof as to which Substantial Completion has
been achieved and fewer than four complete consecutive fiscal quarters of the
Parent Guarantor have elapsed since the date of such Substantial Completion,
which Redevelopment Asset has been designated by the Borrower in writing, with
the approval of the Administrative Agent and the Required Lenders, as a
“Recently Redeveloped Asset”.
 
 
28

--------------------------------------------------------------------------------

 
 
“Recourse Debt” means Debt for which the Parent Guarantor or any of its
Subsidiaries (other than a Property-Level Subsidiary) has personal or recourse
liability in whole or in part, exclusive of any such Debt for which such
personal or recourse liability is limited to obligations under Customary
Carve-Out Agreements.
 
“Redevelopment Asset” means (a) an Asset which either (i) has been acquired with
a view toward renovating or rehabilitating such Asset, or (ii) the Borrower or a
Subsidiary thereof intends to renovate or rehabilitate, and (b) a Recently
Redeveloped Asset.  Each Redevelopment Asset shall continue to be classified as
a Redevelopment Asset (and, if applicable, Recently Redeveloped Asset) hereunder
until the end of the four complete consecutive fiscal quarters of the Parent
Guarantor following the achievement of Substantial Completion with respect to
such Asset, following which such Asset shall be classified as a Hotel Asset
hereunder.
 
“Reference Banks” means Citibank, N.A. and Wells Fargo Bank, National
Association.
 
“Refinancing Debt” means, with respect to any Debt, any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, such Debt,
provided that (a) the terms of any Refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, (i) do not
provide for any Lien on any Borrowing Base Assets, and (ii) are not otherwise
prohibited by the Loan Documents, (b) the principal amount of such Debt shall
not exceed the principal amount of the Debt being extended, refunded or
refinanced plus the amount of any applicable premium and expenses, and (c) the
other material terms, taken as a whole, of any such Debt are no less favorable
in any material respect to the Loan Parties or the Lender Parties than the terms
governing the Debt being extended, refunded or refinanced.
 
“Register” has the meaning specified in Section 10.07(d).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Internal Revenue Code.
 
“Replacement Lender” means an Eligible Assignee designated by the Borrower and
approved by the Administrative Agent (such approval not to be unreasonably
withheld).
 
“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the sum of (a) the aggregate principal amount of the Advances outstanding at
such time, (b) the aggregate Available Amount of all Letters of Credit
outstanding at such time and (c) the aggregate Unused Revolving Credit
Commitments at such time, provided that (i) at all times when there are two (2)
or more Lenders holding Commitments, “Required Lenders” must include two (2) or
more Lenders and (ii) no Defaulting Lender shall be included in the calculation
of “Required Lenders” and no Defaulting Lender’s approval shall be included in
the calculation of whether the Required Lenders shall have approved an action or
undertaking.  For purposes of this definition, the aggregate principal amount of
Swing Line Advances owing to the Swing Line Bank and of Letter of Credit
Advances owing to any Issuing Bank and the Available Amount of each Letter of
Credit shall be considered to be owed to the Revolving Lenders ratably in
accordance with their respective Revolving Credit Commitments.
 
 
29

--------------------------------------------------------------------------------

 
 
“Responsible Officer” means, with respect to any Loan Party, the Chief Executive
Officer, the Chief Financial Officer, the Chief Accounting Officer, Director of
Financial Reporting or Treasurer of such Loan Party or of any general partner or
managing member of such Loan Party.
 
“Restricted Payments” means, in the case of any Person, to declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or to make any distribution of assets, Equity Interests, obligations or
securities to its stockholders, partners or members (or the equivalent Persons
thereof) as such, except for (i) any purchase, redemption or other acquisition
of Equity Interests with the proceeds of issuances of new common Equity
Interests occurring not more than one year prior to such purchase, redemption or
other acquisition and (ii) non-cash payments in connection with employee,
trustee and director stock option plans or similar incentive arrangements.
 
“Revolving Credit Advance” has the meaning specified in Section 2.01(a).
 
“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the amount (a) set forth opposite such Revolving Credit Lender’s
name on Schedule I hereto under the caption “Revolving Credit Commitment” or (b)
if such Revolving Credit Lender has entered into one or more Assignment and
Acceptances, set forth for such Revolving Credit Lender in the Register
maintained by the Administrative Agent pursuant to Section 10.07(d) as such
Revolving Credit Lender’s “Revolving Credit Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.05.
 
“Revolving Credit Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding Revolving Credit Advances.
 
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
 
“Revolving Credit Lender” shall mean, at any time, a Lender that holds a
Revolving Credit Commitment.
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.
 
“Sale and Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by the Parent Guarantor or any of its Subsidiaries of
any Real Property that has been sold or transferred or is to be sold or
transferred by the Parent Guarantor or such Subsidiary, as the case may be, to
such Person.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.
 
“Second Facility Extension Date” has the meaning specified in Section 2.16(b).
 
 
30

--------------------------------------------------------------------------------

 
 
“Secured Debt Leverage Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) Consolidated secured Debt of the Parent
Guarantor and its Subsidiaries to (b) Total Asset Value, in each case as at the
end of the most recently ended fiscal quarter of the Parent Guarantor for which
financial statements are required to be delivered to the Lender Parties pursuant
to Section 5.03(b) or (c) as the case may be; provided, however, that secured
Debt shall exclude, to the extent provided in Section 8.01(b), the Debt
evidenced by any New York Term Note.
 
“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.
 
“Selling Lender” has the meaning specified in Section 2.17(e).
 
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
 
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.
 
“Standby Letter of Credit” means any Letter of Credit issued under the Letter of
Credit Facility, other than a Trade Letter of Credit.
 
“Subordinated Obligations” has the meaning specified in Section 7.07.
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) 50% or more of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
 
“Subsidiary Guarantor” has the meaning specified in the recital of parties to
this Agreement.
 
 
31

--------------------------------------------------------------------------------

 
 
“Substantial Completion” means, with respect to any Development Asset or
Redevelopment Asset and as of any relevant date of determination, the
substantial completion of all material construction, renovation and
rehabilitation work then planned with respect to such Asset such that such Asset
has received or upon final inspection will receive a final certificate of
occupancy for the entire Asset.
 
“Surviving Debt” means any Debt for Borrowed Money of each Loan Party and its
Subsidiaries, which, in each case, is in an amount of $1,000,000 or more and is
outstanding immediately before and after giving effect to the Closing Date.
 
“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any Lender pursuant to Section 2.02(b).
 
“Swing Line Bank” means Citibank, in its capacity as the Lender of Swing Line
Advances, and its successors and permitted assigns in such capacity.
 
“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(c) or the Lenders pursuant to
Section 2.02(b).
 
“Swing Line Commitment” means, with respect to the Swing Line Bank, the amount
of the Swing Line Facility set forth in Section 2.01(c), as such amount may be
reduced at or prior to such time pursuant to Section 2.05.
 
“Swing Line Exposure” means, at any time, the sum of the aggregate principal
amount of all outstanding Swing Line Advances.
 
“Swing Line Facility” has the meaning specified in Section 2.01(c).
 
“Syndication Agent” has the meaning specified in the recital of parties to this
Agreement.
 
“Taxable REIT Subsidiary” means a Subsidiary of the Parent Guarantor that
qualifies as a taxable REIT subsidiary for the purposes of Section 856(l) of the
Internal Revenue Code and any Subsidiary of such Taxable REIT Subsidiary.
 
“Taxes” has the meaning specified in Section 2.12(a).
 
“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
Real Property encumbered thereby for its intended purpose (excluding any lease
entered into in connection with a Sale and Leaseback Transaction).
 
“Term Loan” means one or more term loans to the Borrower from the Term Loan
Lenders in the original principal amount of $150,000,000, as such amount may be
increased from time to time in accordance with Section 2.17.
 
“Term Loan Commitment” means, with respect to any Term Loan Lender at any time,
the amount (a) set forth opposite such Term Loan Lender’s name on Schedule I
hereto under the caption “Term Loan Commitment” and “Delayed Draw Tranche
Commitment” or (b) if such Term Loan Lender has entered into one or more
Assignment and Acceptances, set forth for such Term Loan Lender in the Register
maintained by the Administrative Agent pursuant to Section 10.07(d) as such Term
Loan Lender’s “Term Loan Commitment”, as such amount may be reduced at or prior
to such time pursuant to Section 2.06.
 
 
32

--------------------------------------------------------------------------------

 
 
“Term Loan Facility” means, at any time, the aggregate amount of the Term Loan
Lenders’ Term Loan Commitments at such time.
 
“Term Loan Lender” shall mean, at any time, a Lender that holds a Term Loan
Commitment.
 
“Test Date” means (a) the last day of each fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered pursuant
to Sections 5.03(b) or (c), as the case may be, (b) the date of each Advance or
the issuance or renewal of any Letter of Credit, (c) the date of the addition of
any Proposed Borrowing Base Asset pursuant to Section 5.01(k), and (d) the
effective date of any Transfer permitted under Section 5.02(e)(ii)(C).
 
“Ticking Fee” has the meaning specified in Section 2.08(e).
 
“Ticking Fee Accrual Date” has the meaning specified in Section 2.08(e).
 
“Total Asset Value” means, at any date of determination, the sum of (a) the
Asset Values for all Assets at such date, plus (b) Unrestricted Cash of the
Parent Guarantor and its Subsidiaries on hand at such date in an amount not to
exceed $50,000,000, plus (c) 50% of the aggregate principal amount at such date
of development loans by the Parent Guarantor and its Subsidiaries to Joint
Ventures in which the Parent Guarantor has a direct or indirect interest, plus
(d) the sum of amounts that are with a Person other than the Parent Guarantor
and its Subsidiaries as escrows, deposits or security for contractual
obligations, plus (e) deposits on acquisitions of Hotel Assets at such date that
are refundable in full in the event that the applicable Subsidiary of the Parent
Guarantor elects not to proceed with the subject acquisition, plus (f) the gross
book value (as determined in accordance with GAAP) of all unimproved land owned
by Subsidiaries of the Parent Guarantor.
 
“Total BBA Value” means an amount equal to the sum of the Asset Values of all
Borrowing Base Assets.
 
“Total Debt” means, at any date of determination, all Consolidated Debt of the
Parent Guarantor and its Subsidiaries as at the end of the most recently ended
fiscal quarter of the Parent Guarantor for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be.
 
“Total Debt to EBITDA Ratio” means, at any date of determination, the ratio of
(a) Total Debt minus Unrestricted Cash in excess of $50,000,000, to (b) EBITDA.
 
“Trade Letter of Credit” means any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of inventory to the
Borrower or any of its Subsidiaries to effect payment for such Inventory.
 
“Transfer” has the meaning specified in Section 5.02(e)(i).
 
“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.
 
 
33

--------------------------------------------------------------------------------

 
 
“UCP” has the meaning specified in Section 2.03(f).
 
“UCP 600” has the meaning specified in Section 2.03(f).
 
“Unrestricted Cash” means an amount (if greater than zero) equal to (a) cash and
Cash Equivalents of the Borrower and its Subsidiaries that are not subject to
any Lien (excluding statutory liens in favor of any depositary bank where such
cash is maintained), minus (b) the sum of amounts included in the foregoing
clause (a) that are with a Person other than the Parent Guarantor and its
Subsidiaries as escrows, deposits or security for contractual obligations.
 
“Unused Fee” has the meaning specified in Section 2.08(a).
 
“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any date of determination, (a) such Revolving Credit Lender’s
Revolving Credit Commitment at such time minus (b) the sum of (i) the aggregate
principal amount of all Revolving Credit Advances and Letter of Credit Advances
made by such Revolving Credit Lender (in its capacity as a Lender) and
outstanding at such time plus (ii) such Revolving Credit Lender’s Pro Rata Share
of (A) the aggregate Available Amount of all Letters of Credit outstanding at
such time, and (B) the aggregate principal amount of all Letter of Credit
Advances made by the Issuing Banks pursuant to Section 2.03(c) and outstanding
at such time.
 
“U.S. Dollars” and “$” means lawful money of the United States of America.
 
“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or the election or appointment of persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.
 
“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability under applicable law.
 
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
 
SECTION 1.02.  Computation of Time Periods; Other Definitional Provisions.  In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.  References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.
 
SECTION 1.03.  Accounting Terms.  (a) All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g) (“GAAP”).
 
 
34

--------------------------------------------------------------------------------

 
 
(b)           If the Borrower notifies the Administrative Agent that due to one
or more changes in accounting principles after the Closing Date required by GAAP
or the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or similar agencies that results in a change in the
method of calculation of, or affects the results of such calculation of, any of
the financial covenants, standards or terms found in this Agreement, the
Borrower wishes to amend any financial covenants, standards or terms, then the
Administrative Agent and the Borrower agree to enter into and diligently pursue
negotiations in order to amend such financial covenants, standards or terms so
as to equitably reflect such change, with the desired result that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
(determined on a Consolidated basis) shall be the same after such change as if
such change had not been made.  Such provisions shall be amended in a manner
satisfactory to the Borrower and the Required Lenders.  Until covenants,
standards, or terms of this Agreement are amended in accordance with this
Section 1.03(b), such covenants, standards and terms shall be computed and
determined in accordance with accounting principles in effect prior to such
change in accounting principles.
 
(c)           Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (iii) in a
manner such that any obligations relating to a lease that was accounted for by a
Person as an operating lease as of the Closing Date and any similar lease
entered into after the Closing Date by such Person shall be accounted for as
obligations relating to an operating lease and not as obligations with respect
to a Capitalized Lease.
 
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
 
SECTION 2.01.  The Advances and the Letters of Credit.  i)  The Revolving Credit
Advances.  Each Revolving Credit Lender severally agrees, on the terms and
conditions hereinafter set forth, to make advances denominated in U.S. Dollars
(each, a “Revolving Credit Advance”) to the Borrower from time to time on any
Business Day during the period from the date hereof until the Maturity Date in
respect of the Revolving Credit Facility in an amount for each such Advance not
to exceed such Revolving Credit Lender’s Unused Revolving Credit Commitment at
such time.  Each Borrowing shall be in an aggregate amount of $500,000 or an
integral multiple of $100,000 in excess thereof and shall consist of Revolving
Credit Advances made simultaneously by the Revolving Credit Lenders ratably
according to their Revolving Credit Commitments.  Within the limits of each
Revolving Credit Lender’s Unused Revolving Credit Commitment in effect from time
to time and prior to the Maturity Date in respect of the Revolving Credit
Facility, the Borrower may borrow under this Section 2.01(a), prepay pursuant to
Section 2.06(a) and reborrow under this Section 2.01(a).
 
 
35

--------------------------------------------------------------------------------

 
 
(b)           Letters of Credit.  Each Issuing Bank severally agrees, on the
terms and conditions hereinafter set forth, to issue (or cause its Affiliate
that is a commercial bank to issue on its behalf) letters of credit denominated
in U.S. Dollars (the “Letters of Credit”), for the account of the Borrower from
time to time on any Business Day during the period from the date hereof until 30
days before the Maturity Date in respect of the Revolving Credit Facility in an
aggregate Available Amount (i) for all Letters of Credit not to exceed at any
time the Letter of Credit Facility at such time, (ii) for all Letters of Credit
issued by such Issuing Bank not to exceed such Issuing Bank’s Letter of Credit
Commitment at such time, and (iii) for each such Letter of Credit not to exceed
the Unused Revolving Credit Commitments of the Revolving Credit Lenders at such
time. No Letter of Credit shall have an expiration date (including all rights of
the Borrower or the beneficiary to require renewal) later than the earlier of 30
days before the Maturity Date in respect of the Revolving Credit Facility and
(A) in the case of a Standby Letter of Credit one year after the date of
issuance thereof, but may by its terms be renewable annually upon notice (a
“Notice of Renewal”) given to the Issuing Bank that issued such Standby Letter
of Credit and the Administrative Agent on or prior to any date for notice of
renewal set forth in such Letter of Credit but in any event at least three
Business Days prior to the date of the proposed renewal of such Standby Letter
of Credit and upon fulfillment of the applicable conditions set forth in
Article III unless such Issuing Bank has notified the Borrower (with a copy to
the Administrative Agent) on or prior to the date for notice of termination set
forth in such Letter of Credit but in any event at least 30 Business Days prior
to the date of automatic renewal of its election not to renew such Standby
Letter of Credit (a “Notice of Termination”) and (B) in the case of a Trade
Letter of Credit, 60 days after the date of issuance thereof; provided, however,
that the terms of each Standby Letter of Credit that is automatically renewable
annually shall (x) require the Issuing Bank that issued such Standby Letter of
Credit to give the beneficiary named in such Standby Letter of Credit notice of
any Notice of Termination, (y) permit such beneficiary, upon receipt of such
notice, to draw under such Standby Letter of Credit prior to the date such
Standby Letter of Credit otherwise would have been automatically renewed and
(z) not permit the expiration date (after giving effect to any renewal) of such
Standby Letter of Credit in any event to be extended to a date later than 30
days before the Maturity Date in respect of the Revolving Credit Facility.  If
either a Notice of Renewal is not given by the Borrower or a Notice of
Termination is given by the applicable Issuing Bank pursuant to the immediately
preceding sentence, such Standby Letter of Credit shall expire on the date on
which it otherwise would have been automatically renewed; provided, however,
that even in the absence of receipt of a Notice of Renewal the applicable
Issuing Bank may in its discretion, unless instructed to the contrary by the
Administrative Agent or the Borrower, deem that a Notice of Renewal had been
timely delivered and in such case, a Notice of Renewal shall be deemed to have
been so delivered for all purposes under this Agreement.  Within the limits of
the Letter of Credit Facility, and subject to the limits referred to above, the
Borrower may request the issuance of Letters of Credit under this
Section 2.01(b), repay any Letter of Credit Advances resulting from drawings
thereunder pursuant to Section 2.04(c) and request the issuance of additional
Letters of Credit under this Section 2.01(b).
 
(c)           Swing Line Advances.  The Borrower may request the Swing Line Bank
to make, and the Swing Line Bank agrees to make, on the terms and conditions
hereinafter set forth, Swing Line Advances to the Borrower from time to time on
any Business Day during the period from the date hereof until the Maturity Date
in respect of the Revolving Credit Facility (i) in an aggregate amount not to
exceed at any time outstanding $30,000,000 (the “Swing Line Facility”) and (ii)
in an amount for each such Swing Line Borrowing not to exceed the aggregate of
the Unused Revolving Credit Commitments of the Revolving Credit Lenders at such
time.  No Swing Line Advance shall be used for the purpose of funding the
payment of principal of any other Swing Line Advance.  Each Swing Line Borrowing
shall be in an amount of $250,000 or an integral multiple of $250,000 in excess
thereof and shall be made as a Base Rate Advance.  Within the limits of the
Swing Line Facility and within the limits referred to in clause (ii) above, the
Borrower may borrow under this Section 2.01(c), repay pursuant to
Section 2.04(b) or prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(c).
 
(d)           Term Loan.  Subject to the terms and conditions of this Agreement,
and in reliance upon the representations and warranties set forth herein, each
Term Loan Lender severally agrees to fund to the Borrower an amount equal to its
Pro Rata Share of the Term Loan on the Closing Date as a single Advance
denominated in U.S. Dollars; provided, however, that a portion of the Term Loan
in the minimum amount of $5,000,000 (and in integral multiples of $100,000 in
excess thereof) or, if less, the aggregate then remaining unfunded Commitments
allocable thereto (the “Delayed Draw Tranche”) may be advanced to the Borrower
pursuant to one or more Advances denominated in U.S. Dollars within 60 days
after the Closing Date (the “Delayed Draw Period”); provided further that (A)
the conditions in Section 3.02 shall have been satisfied and (B) the aggregate
amounts advanced to the Borrower pursuant to the Delayed Draw Tranche shall not
exceed the Commitments therefor, if any, set forth in Schedule I.  The Borrower
shall not have the right to reborrow any portion of the Term Loan that is repaid
or prepaid.
 
 
36

--------------------------------------------------------------------------------

 
 
SECTION 2.02.  Making the Advances.  ii)  Except as otherwise provided in
Section 2.03, each Borrowing (other than a Swing Line Borrowing) shall be made
on notice, given not later than 2:00 P.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances, or not later than 2:00 P.M.
(New York City time) on the date one Business Day prior to the date of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances,
by the Borrower to the Administrative Agent, which shall give to each Lender
prompt notice thereof by telex or telecopier.  Each such notice of a Borrowing
(a “Notice of Borrowing”) shall be by telephone, confirmed immediately in
writing, or telex or telecopier or e-mail, in each case in substantially the
form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, (iv) the Facility with respect to which such Borrowing
relates, and (v) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance.  Each Lender shall,
before 12:00 Noon (New York City time) on the date of such Borrowing in the case
of a Borrowing consisting of Eurodollar Rate Advances and 1:00 P.M. (New York
City time) on the date of such Borrowing in the case of a Borrowing consisting
of Base Rate Advances, make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing in accordance
with the respective Commitments of such Lender and the other Lenders.  After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account;
provided, however, that the Administrative Agent shall first make a portion of
such funds equal to the aggregate principal amount of any Swing Line Advances
and Letter of Credit Advances made by the Swing Line Bank or any Issuing Bank,
as the case may be, and by any other Lender and outstanding on the date of such
Borrowing, plus interest accrued and unpaid thereon to and as of such date,
available to the Swing Line Bank or such Issuing Bank, as the case may be, and
such other Lenders for repayment of such Swing Line Advances and Letter of
Credit Advances.
 
(b)           Each Swing Line Borrowing shall be made on notice, given not later
than 12:00 Noon (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to the Swing Line Bank and the Administrative
Agent.  Each such notice of a Swing Line Borrowing (a “Notice of Swing Line
Borrowing”) shall be by telephone, confirmed immediately in writing or by
telecopier or e-mail, in each case specifying therein the requested (i) date of
such Borrowing, (ii) amount of such Borrowing and (iii) maturity of such
Borrowing (which maturity shall be no later than the earlier of (A) the seventh
day after the requested date of such Borrowing and (B) the Maturity Date in
respect of the Revolving Credit Facility).  The Swing Line Bank shall, before
1:00 P.M. (New York City time) on the date of such Swing Line Borrowing, make
the amount thereof available to the Administrative Agent at the Administrative
Agent’s Account, in same day funds.  After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account.  Upon written demand by the Swing
Line Bank, with a copy of such demand to the Administrative Agent, each other
Revolving Credit Lender shall purchase from the Swing Line Bank, and the Swing
Line Bank shall sell and assign to each such other Revolving Credit Lender, such
other Revolving Credit Lender’s Pro Rata Share of such outstanding Swing Line
Advance as of the date of such demand, by making available for the account of
its Applicable Lending Office to the Administrative Agent for the account of the
Swing Line Bank, by deposit to the Administrative Agent’s Account, in same day
funds, an amount equal to the portion of the outstanding principal amount of
such Swing Line Advance to be purchased by such Revolving Credit Lender. The
Borrower hereby agrees to each such sale and assignment.  Each Revolving Credit
Lender agrees to purchase its Pro Rata Share of an outstanding Swing Line
Advance on (i) the Business Day on which demand therefor is made by the Swing
Line Bank, provided that notice of such demand is given not later than 12:00
Noon (New York City time) on such Business Day or (ii) the first Business Day
next succeeding such demand if notice of such demand is given after such
time.  Upon any such assignment by the Swing Line Bank to any other Revolving
Credit Lender of a portion of a Swing Line Advance, the Swing Line Bank
represents and warrants to such other Revolving Credit Lender that the Swing
Line Bank is the legal and beneficial owner of such interest being assigned by
it, but makes no other representation or warranty and assumes no responsibility
with respect to such Swing Line Advance, the Loan Documents or any Loan
Party.  If and to the extent that any Revolving Credit Lender shall not have so
made the amount of such Swing Line Advance available to the Administrative
Agent, such Revolving Credit Lender agrees to pay to the Administrative Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by the Swing Line Bank until the date such amount is
paid to the Administrative Agent, at the Federal Funds Rate.  If such Revolving
Credit Lender shall pay to the Administrative Agent such amount for the account
of the Swing Line Bank on any Business Day, such amount so paid in respect of
principal shall constitute a Swing Line Advance made by such Revolving Credit
Lender on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Swing Line Advance made by the Swing Line Bank shall be
reduced by such amount on such Business Day.
 
 
37

--------------------------------------------------------------------------------

 
 
(c)           Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $1,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.07(d)(ii), 2.09 or 2.10 and (ii) there may not
be more than five separate Interest Periods in effect hereunder at any time.
 
(d)           Each Notice of Borrowing and Notice of Swing Line Borrowing shall
be irrevocable and binding on the Borrower.  In the case of any Borrowing that
the related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any actual loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
 
(e)           Unless the Administrative Agent shall have received notice from a
Lender prior to (x) the date of any Borrowing consisting of Eurodollar Rate
Advances or (y) 12:00 Noon (New York City time) on the date of any Borrowing
consisting of Base Rate Advances that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate.  If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.
 
 
38

--------------------------------------------------------------------------------

 
 
(f)           The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
 
(g)           Each Lender may, at its option, make any Advance available to the
Borrower by causing any foreign or domestic branch or Affiliate of such Lender
to make such Advance; provided, however, that (i) any exercise of such option
shall not affect the obligation of the Borrower in accordance with the terms of
this Agreement and (ii) nothing in this Section 2.02(g) shall be deemed to
obligate any Lender to obtain the funds for any Advance in any particular place
or manner or to constitute a representation or warranty by any Lender that it
has obtained or will obtain the funds for any Advance in any particular place or
manner.
 
SECTION 2.03.  Issuance of and Drawings and Reimbursement Under Letters of
Credit.  iii)  Request for Issuance.  Each Letter of Credit shall be issued upon
notice, given not later than 12:00 Noon (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give to the
Administrative Agent and each Revolving Credit Lender prompt notice thereof by
telex, telecopier or e-mail or by means of the Approved Electronic
Platform.  Each such notice of issuance of a Letter of Credit (a “Notice of
Issuance”) shall be by telephone, confirmed immediately in writing, telex,
telecopier or e-mail, in each case specifying therein the requested (i) date of
such issuance (which shall be a Business Day), (ii) Available Amount of such
Letter of Credit, (iii) expiration date of such Letter of Credit, (iv) name and
address of the beneficiary of such Letter of Credit and (v) form of such Letter
of Credit, and shall be accompanied by such application and agreement for letter
of credit as such Issuing Bank may specify to the Borrower for use in connection
with such requested Letter of Credit (a “Letter of Credit Agreement”).  If
(y) the requested form of such Letter of Credit is acceptable to such Issuing
Bank in its sole discretion and (z) it has not received notice of objection to
such issuance from the Required Lenders, such Issuing Bank will, upon
fulfillment of the applicable conditions set forth in Article III, make such
Letter of Credit available to the Borrower at its office referred to in
Section 10.02 or as otherwise agreed with the Borrower in connection with such
issuance.  In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.
 
(b)           Letter of Credit Reports.  Each Issuing Bank shall furnish (i) to
each Revolving Credit Lender on the first Business Day of each month a written
report summarizing issuance and expiration dates of Letters of Credit issued by
such Issuing Bank during the preceding month and drawings during such month
under all Letters of Credit issued by such Issuing Bank and (ii) to the
Administrative Agent and each Revolving Credit Lender on the first Business Day
of each calendar quarter a written report setting forth the average daily
aggregate Available Amount during the preceding calendar quarter of all Letters
of Credit issued by such Issuing Bank.
 
(c)           Letter of Credit Participations; Drawing and
Reimbursement.  (i)  Immediately upon the issuance by any Issuing Bank of any
Letter of Credit, such Issuing Bank shall be deemed to have sold and transferred
to each Revolving Credit Lender, and each Revolving Credit Lender (in its
capacity under this Section 2.03(c), a “Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuing
Bank, without recourse or warranty, an undivided interest and participation in
such Letter of Credit, to the extent of such Participant’s Pro Rata Share of the
Available Amount of such Letter of Credit, each drawing or payment made
thereunder and the obligations of the Borrower under this Agreement with respect
thereto, and any security therefor or guaranty pertaining thereto.  Upon any
change in the Revolving Credit Commitments or the Revolving Credit Lenders’
respective Pro Rata Shares pursuant to Section 10.07, it is hereby agreed that,
with respect to all outstanding Letters of Credit and unpaid drawings relating
thereto, there shall be an automatic adjustment to the participations pursuant
to this Section 2.03(c) to reflect the new Pro Rata Shares of the assignor and
assignee Revolving Credit Lenders, as the case may be.
 
 
39

--------------------------------------------------------------------------------

 
 
(ii)           In determining whether to pay under any Letter of Credit, the
applicable Issuing Bank shall not have any obligation with respect to the other
Revolving Credit Lenders other than to confirm that any documents required to be
delivered under such Letter of Credit appear to have been delivered and that
they appear to substantially comply on their face with the requirements of such
Letter of Credit.  Any action taken or omitted to be taken by such Issuing Bank
under or in connection with any Letter of Credit issued by it shall not create
for such Issuing Bank any resulting liability to the Borrower, any other Loan
Party, any Revolving Credit Lender or any other Person unless such action is
taken or omitted to be taken with gross negligence or willful misconduct on the
part of such Issuing Bank (as determined by a court of competent jurisdiction in
a final non-appealable judgment).
 
(iii)           The payment by any Issuing Bank of a draft drawn under any
Letter of Credit shall constitute for all purposes of this Agreement the making
by such Issuing Bank of a Letter of Credit Advance, which shall be a Base Rate
Advance, in the amount of such draft.  In the event that an Issuing Bank makes
any payment under any Letter of Credit issued by it and the Borrower shall not
have reimbursed such amount in full to such Issuing Bank pursuant to
Section 2.04(c), such Issuing Bank shall promptly notify the Administrative
Agent, which shall promptly notify each Participant of such failure, and each
Participant shall promptly and unconditionally pay to the Administrative Agent
for the account of such Issuing Bank the amount of such Participant’s Pro Rata
Share of such unreimbursed payment in U.S. Dollars and in same day funds. Upon
such notification by the Administrative Agent to any Participant required to
fund a payment under a Letter of Credit, such Participant shall make available
to the Administrative Agent for the account of the applicable Issuing Bank its
Pro Rata Share of an outstanding Letter of Credit Advance on (i) the Business
Day on which demand therefor is made by such Issuing Bank which made such
Advance, provided that notice of such demand is given not later than 11:00 A.M.
(New York City time) on such Business Day, or (ii) the first Business Day next
succeeding such demand if notice of such demand is given after such time.  If
such Lender shall pay to the Administrative Agent such amount for the account of
such Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute a Letter of Credit Advance made by such Lender on
such Business Day for purposes of this Agreement, and the outstanding principal
amount of the Letter of Credit Advance made by such Issuing Bank shall be
reduced by such amount on such Business Day.  If and to the extent that any
Revolving Credit Lender shall not have so made the amount of such Letter of
Credit Advance available to the Administrative Agent, such Revolving Credit
Lender agrees to pay to the Administrative Agent forthwith on demand such amount
together with interest thereon, for each day from the date of demand by such
Issuing Bank until the date such amount is paid to the Administrative Agent, at
the Federal Funds Rate for its account or the account of such Issuing Bank, as
applicable.
 
(iv)           Whenever any Issuing Bank receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (iii) above, such Issuing Bank shall pay to the
Administrative Agent for the account of each such Participant that has paid its
Pro Rata Share thereof, in same day funds, an amount equal to such Participant’s
share (based upon the proportionate aggregate amount originally funded by such
Participant to the aggregate amount funded by all Participants) of the principal
amount of such reimbursement obligation and interest thereon accruing after the
purchase of the respective participations.
 
 
40

--------------------------------------------------------------------------------

 
 
(d)           Failure to Make Letter of Credit Advances.  The failure of any
Revolving Credit Lender to make the Letter of Credit Advance to be made by it on
the date specified in Section 2.03(c) shall not relieve any other Revolving
Credit Lender of its obligation hereunder to make its Letter of Credit Advance
on such date, but no Revolving Credit Lender shall be responsible for the
failure of any other Revolving Credit Lender to make the Letter of Credit
Advance to be made by such other Revolving Credit Lender on such date.
 
(e)           Independence.  The Borrower acknowledges that the rights and
obligations of any Issuing Banks under each Letter of Credit issued by it are
independent of the existence, performance or nonperformance of any contract or
arrangement underlying the Letter of Credit, including contracts or arrangements
between such Issuing Bank and the Borrower and between the Borrower and the
beneficiary of the Letter of Credit.  No Issuing Bank shall have any duty to
notify the Borrower of its receipt of a demand or a draft, certificate or other
document presented under a Letter of Credit or of its decision to honor such
demand.  Such Issuing Bank may, without incurring any liability to the Borrower
or impairing its entitlement to reimbursement under this Agreement, honor a
demand under a Letter of Credit despite notice from the Borrower of, and without
any duty to inquire into, any defense to payment or any adverse claims or other
rights against the beneficiary of the Letter of Credit or any other Person.  No
Issuing Bank shall have any duty to request or require the presentation of any
document, including any default certificate, not required to be presented under
the terms and conditions of a Letter of Credit.  No Issuing Bank shall have any
duty to seek any waiver of discrepancies from the Borrower, or any duty to grant
any waiver of discrepancies that the Borrower approves or requests.  No Issuing
Bank shall have any duty to extend the expiration date or term of a Letter of
Credit or to issue a replacement Letter of Credit on or before the expiration
date of a Letter of Credit or the end of such term.
 
(f)           Governing Rules.  The Borrower agrees that each Letter of Credit
shall be governed by the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce (“ICC”) Publication No. 600 (2007 Revision)
(the “UCP 600”) or, at an Issuing Bank’s option, such later revision thereof in
effect at the time of issuance of the Letter of Credit (as so chosen for the
Letter of Credit, the “UCP”) or the International Standby Practices 1998, ICC
Publication No. 590 or, at an Issuing Bank’s option, such later revision thereof
in effect at the time of issuance of the Letter of Credit (as so chosen for the
Letter of Credit, the “ISP”, and each of the UCP and the ISP, an “ICC Rule”).
Each Issuing Bank’s privileges, rights and remedies under such ICC Rules shall
be in addition to, and not in limitation of, its privileges, rights and remedies
expressly provided for herein.  The UCP and the ISP (or such later revision of
either) shall serve, in the absence of proof to the contrary, as evidence of
general banking usage with respect to the subject matter thereof.  The Borrower
agrees that for matters not addressed by the chosen ICC Rule, the Letter of
Credit shall be subject to and governed by the laws of the State of New York and
applicable United States Federal laws.  If, at the Borrower’s request, the
Letter of Credit expressly chooses a state or country law other than New York
State law and United States Federal law or is silent with respect to the choice
of an ICC Rule or a governing law, no Issuing Bank shall be liable for any
payment, cost, expense or loss resulting from any action or inaction taken by
such Issuing Bank if such action or inaction is or would be justified under an
ICC Rule, New York law, applicable United States Federal law or the law
governing the Letter of Credit.
 
SECTION 2.04.  Repayment of Advances.  iv)  Revolving Credit Advances and Term
Loan.  The Borrower shall repay to the Administrative Agent for the ratable
account of the Lenders on the Maturity Date in respect of the Revolving Credit
Facility the aggregate outstanding principal amount of the Revolving Credit
Advances and Term Loan then outstanding.
 
(b)           Swing Line Advances.  The Borrower shall repay to the
Administrative Agent for the account of (i) the Swing Line Bank and (ii) each
other Revolving Credit Lender that has made a Swing Line Advance by purchase
from the Swing Line Bank pursuant to Section 2.02(b), the outstanding principal
amount of each Swing Line Advance made by each of them on the earlier of the
maturity date specified in the applicable Notice of Swing Line Borrowing (which
maturity shall be no later than the seventh day after the requested date of such
Swing Line Borrowing) and the Maturity Date in respect of the Revolving Credit
Facility.
 
 
41

--------------------------------------------------------------------------------

 
 
(c)           Letter of Credit Advances.  (i)  The Borrower shall repay to the
Administrative Agent for the account of each Issuing Bank and each other
Revolving Credit Lender that has made a Letter of Credit Advance on the same day
on which such Advance was made the outstanding principal amount of each Letter
of Credit Advance made by each of them.
 
(ii)           The Obligations of the Borrower under this Agreement, any Letter
of Credit Agreement and any other agreement or instrument relating to any Letter
of Credit (and the obligations of each Lender to reimburse the applicable
Issuing Bank with respect thereto) shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement, such
Letter of Credit Agreement and such other agreement or instrument under all
circumstances, including, without limitation, the following circumstances:
 
(A)           any lack of validity or enforceability of any Loan Document, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
 
(B)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of the Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;
 
(C)           the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;
 
(D)           any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
 
(E)           payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
 
(F)           any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from the Guaranties or
any other guarantee, for all or any of the Obligations of the Borrower in
respect of the L/C Related Documents; or
 
(G)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any other Loan Party.
 
 
42

--------------------------------------------------------------------------------

 
 
SECTION 2.05.  Termination or Reduction of the Commitments.  v)  Optional.  The
Borrower may, upon at least three Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the unused portions of the Swing
Line Facility, the Letter of Credit Facility and the Unused Revolving Credit
Commitments; provided, however, that each partial reduction of a Facility
(i) shall be in an aggregate amount of $500,000 (or, in the case of the Swing
Line Facility, $250,000) or an integral multiple of $100,000 in excess thereof
and (ii) shall be made ratably among the Revolving Credit Lenders in accordance
with their Commitments with respect to such Facility.   Each notice delivered by
the Borrower pursuant to this Section shall be irrevocable; provided, however,
that a notice of termination of any Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
 
(b)           Mandatory.  (i)  The Letter of Credit Facility shall be
permanently reduced from time to time on the date of each reduction in the
Revolving Credit Facility by the amount, if any, by which the amount of the
Letter of Credit Facility exceeds the Revolving Credit Facility after giving
effect to such reduction of the Revolving Credit Facility.
 
(ii)           The Swing Line Facility shall be permanently reduced from time to
time on the date of each reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Swing Line Facility exceeds the
Revolving Credit Facility after giving effect to such reduction of the Revolving
Credit Facility.
 
(iii)           Upon the funding of the Term Loan (including the Delayed Draw
Tranche, to the extent funded) and from time to time thereafter upon each
repayment or prepayment of any portion of the Term Loan, the aggregate Term Loan
Commitments of the Term Loan Lenders shall be automatically and permanently
reduced, on a pro rata basis, by an amount equal to the amount by which the
aggregate Term Loan Commitments immediately prior to such reduction exceed the
aggregate unpaid principal amount of the Term Loan outstanding after giving
effect to such repayment or prepayment of the Term Loan.
 
SECTION 2.06.  Prepayments.  vi)  Optional.  The Borrower may, upon same day
notice in the case of Base Rate Advances and two Business Days’ notice in the
case of Eurodollar Rate Advances, in each case to the Administrative Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding aggregate
principal amount of the Advances comprising part of the same Borrowing in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid; provided, however, that
(i) each partial prepayment shall be in an aggregate principal amount of
$500,000 or an integral multiple of $100,000 in excess thereof or, if less, the
amount of the Advances outstanding and (ii) if any prepayment of a Eurodollar
Rate Advance is made on a date other than the last day of an Interest Period for
such Advance, the Borrower shall also pay any amounts owing pursuant to
Section 10.04(c); and provided further that if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.05(a), then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.05(a).
 
(b)           Mandatory.  (i)  The Borrower shall, if applicable, on each
Business Day, prepay an aggregate principal amount of the Term Loan, the
Revolving Credit Advances comprising part of the same Borrowings, the Swing Line
Advances and the Letter of Credit Advances to cause (A) the Facility Exposure
not to exceed the Facilities on such Business Day, (B) the Leverage Ratio not to
exceed the applicable maximum Leverage Ratio set forth in Section 5.04(a)(i) on
such Business Day, and (C) the Facility Exposure not to exceed the Facility
Available Amount as set forth in Section 5.04(b)(i) on such Business Day.  If
all Advances have been prepaid and are not sufficient to cause Borrower to
comply with each of (A), (B), and (C), the Borrower shall make a deposit in the
L/C Cash Collateral Account in an amount sufficient to do the same.
 
 
43

--------------------------------------------------------------------------------

 
 
(ii)           The Borrower shall, on each Business Day, pay to the
Administrative Agent for deposit in the L/C Cash Collateral Account an amount
sufficient to cause the aggregate amount on deposit in the L/C Cash Collateral
Account to equal the amount by which the aggregate Available Amount of all
Letters of Credit then outstanding exceeds the Letter of Credit Facility on such
Business Day.  To the extent the funds on deposit in the L/C Cash Collateral
Account shall at any time exceed the total amount required to be deposited
therein pursuant to the terms of this Agreement, the Administrative Agent shall,
promptly upon request by the Borrower and provided that no Default or Event of
Default shall then have occurred or be continuing or would result therefrom,
return such excess amount to the Borrower.
 
(iii)           Prepayments of the Facilities made pursuant to clauses (i) and
(ii) above shall be first applied to prepay Letter of Credit Advances then
outstanding until such Advances are paid in full, second applied to prepay Swing
Line Advances then outstanding until such Advances are paid in full, third
applied to prepay Revolving Credit Advances then outstanding comprising part of
the same Borrowings until such Advances are paid in full, fourth deposited in
the L/C Cash Collateral Account to Cash Collateralize 100% of the Available
Amount of the Letters of Credit then outstanding and fifth applied to prepay the
Term Loan then outstanding until the Term Loan is paid in full.  Upon the
drawing of any Letter of Credit for which funds are on deposit in the L/C Cash
Collateral Account, such funds shall be applied to reimburse the applicable
Issuing Bank or Revolving Credit Lenders, as applicable.
 
(iv)           All prepayments under this subsection (b) shall be made together
with accrued interest to the date of such prepayment on the principal amount
prepaid.
 
SECTION 2.07.  Interest.  vii)  Scheduled Interest.  The Borrower shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:
 
(i)           Base Rate Advances.  During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (A) the Base
Rate in effect from time to time plus (B) the Applicable Margin in respect of
Base Rate Advances in effect from time to time, payable in arrears quarterly on
the last day of each March, June, September and December during such periods and
on the date such Base Rate Advance shall be Converted or paid in full.
 
(ii)           Eurodollar Rate Advances.  During such periods as such Advance is
a Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in respect of
Eurodollar Rate Advances in effect on the first day of such Interest Period,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Advance shall be Converted or paid
in full.
 
 
44

--------------------------------------------------------------------------------

 
 
(b)           Default Interest.  Upon the occurrence and during the continuance
of any Event of Default, the Borrower shall pay interest on (i) the unpaid
principal amount of each Advance owing to each Lender, payable in arrears on the
dates referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per
annum equal at all times to 2% per annum above the rate per annum required to be
paid on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable under the Loan Documents that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid,
in the case of interest, on the Type of Advance on which such interest has
accrued pursuant to clause (a)(i) or (a)(ii) above and, in all other cases, on
Base Rate Advances pursuant to clause (a)(i) above.
 
(c)           Notice of Interest Period and Interest Rate.  Promptly after
receipt of a Notice of Borrowing pursuant to Section 2.02(a), a notice of
Conversion pursuant to Section 2.09 or a notice of selection of an Interest
Period pursuant to the definition of “Interest Period”, the Administrative Agent
shall give notice to the Borrower and each Lender of the applicable Interest
Period and the applicable interest rate determined by the Administrative Agent
for purposes of clause (a)(i) or (a)(ii) above, and the applicable rate, if any,
furnished by each Reference Bank for the purpose of determining the applicable
interest rate under clause (a)(ii) above.
 
(d)           Interest Rate Determination.  (i)  Each Reference Bank agrees to
furnish to the Administrative Agent timely information for the purpose of
determining each Eurodollar Rate.  If any one of the Reference Banks shall not
furnish such timely information to the Administrative Agent for the purpose of
determining any such interest rate, the Administrative Agent shall determine
such interest rate on the basis of timely information furnished by the remaining
Reference Bank
 
(ii)           If the Reuters Screen LIBOR01 Page (or a successor page) is
unavailable and no Reference Bank is able to furnish timely information to the
Administrative Agent for determining the Eurodollar Rate for any Eurodollar Rate
Advances,
 
(A)           the Administrative Agent shall forthwith notify the Borrower and
the Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances,
 
(B)           each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and
 
(C)           the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
 
(e)           Borrower Information Used to Determine Applicable Interest
Rates.  The parties understand that the applicable interest rate for the
Obligations and certain fees set forth herein may be determined and/or adjusted
from time to time based upon certain financial ratios and/or other information
to be provided or certified to the Lender Parties by the Borrower (the “Borrower
Information”).  If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including, without limitation,
because of a subsequent restatement of earnings by the Borrower) at the time it
was delivered to the Administrative Agent, and if the applicable interest rate
or fees calculated for any period were lower than they should have been had the
correct information been timely provided, then such interest rate and such fees
for such period shall be automatically recalculated using correct Borrower
Information.  The Administrative Agent shall promptly notify the Borrower in
writing of any additional interest and fees due because of such recalculation,
and the Borrower shall pay such additional interest or fees due to the
Administrative Agent, for the account of each Lender Party, within ten (10)
Business Days of receipt of such written notice.  Any recalculation of interest
or fees required by this provision shall survive the termination of this
Agreement, and this provision shall not in any way limit any of the
Administrative Agent’s, the Issuing Bank’s, or any Lender Party's other rights
under this Agreement.
 
 
45

--------------------------------------------------------------------------------

 
 
SECTION 2.08.  Fees.  viii)  Unused Fee.  The Borrower shall pay to the
Administrative Agent for the account of the Revolving Credit Lenders an unused
commitment fee (the “Unused Fee”), from the date hereof in the case of each
Initial Lender that is a Revolving Credit Lender and from the effective date
specified in the Assignment and Acceptance or the Accession Agreement, as the
case may be, pursuant to which it became a Revolving Credit Lender in the case
of each other Revolving Credit Lender until the Maturity Date in respect of the
Revolving Credit Facility, payable in arrears quarterly on the last day of each
March, June, September and December, commencing December 31, 2012, and on the
Maturity Date in respect of the Revolving Credit Facility.  The Unused Fee
payable for the account of each Revolving Credit Lender shall be calculated for
each period for which the Unused Fee is payable on the average daily Unused
Revolving Credit Commitment of such Revolving Credit Lender (i) for any period
in which the average daily Facility Exposure (exclusive of Obligations in
respect of Guaranteed Hedge Agreements) in respect of the Revolving Credit
Facility for such period exceeds 50% of the aggregate Revolving Credit
Commitments, at the rate of 0.25% per annum, and (ii) in all other cases, at the
rate of 0.35% per annum.
 
(b)           Letter of Credit Fees, Etc.  (i)  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commission, payable in arrears, (a) quarterly on the last day of each March,
June, September and December commencing December 31, 2012, (b) on the earliest
to occur of the full drawing, expiration, termination or cancellation of any
Letter of Credit, and (c) on the Maturity Date in respect of the Revolving
Credit Facility, on such Revolving Credit Lender’s Pro Rata Share of the average
daily aggregate Available Amount during such quarter of all Letters of Credit
outstanding from time to time for the applicable period at the rate per annum
equal to the Applicable Margin for Eurodollar Rate Advances in effect from time
to time.
 
(ii)           The Borrower shall pay to each Issuing Bank, for its own account,
(A) a fronting fee for each Letter of Credit issued by such Issuing Bank in an
amount equal to 0.125% of the Available Amount of such Letter of Credit on the
date of issuance of such Letter of Credit, payable on such date and (B) such
other commissions, issuance fees, transfer fees and other fees and charges in
connection with the issuance or administration of each Letter of Credit as the
Borrower and such Issuing Bank shall agree.
 
(c)           Administrative Agent’s Fees.  The Borrower shall pay to the
Administrative Agent for its own account the fees, in the amounts and on the
dates, set forth in the Fee Letter and such other fees as may from time to time
be agreed between the Borrower and the Administrative Agent.
 
(d)           Extension Fees.  The Borrower shall pay to the Administrative
Agent the following extension fees (each, an “Extension Fee”): (i) in connection
with the extension of the Revolving Credit Facility, a Facility extension fee on
the First Facility Extension Date, for the account of each Revolving Credit
Lender, in an amount equal to 0.20% of such Revolving Credit Lender’s Revolving
Credit Commitment then outstanding (whether funded or unfunded) and (ii) in
connection with each extension of the Term Loan Facility, a Facility extension
fee on the First Facility Extension Date or the Second Facility Extension Date,
as applicable, for the account of each Term Loan Lender in an amount equal to
0.20% of such Term Loan Lender’s Pro Rata Share of the then outstanding Term
Loan after accounting for any prepayments of the Term Loan made simultaneously
with such extension.
 
 
46

--------------------------------------------------------------------------------

 
 
(e)           Ticking Fee.  With respect to each Delayed Draw Tranche, the
Borrower shall pay to the Administrative Agent for the account of the Lenders
with Commitments to the Delayed Draw Tranche (other than any Defaulting Lenders)
a ticking fee (each, a “Ticking Fee”) in accordance with this Section
2.08(e).  Each Ticking Fee shall accrue from the date that is thirty days after
the Closing Date until the earlier of (i) the last day of the Delayed Draw
Period or (ii) the date on which the full amount of the Delayed Draw Tranche
(the “Ticking Fee Accrual Date”) is advanced to the Borrower, in an amount equal
to 0.20% per annum of the unused portion of the Commitments under the Delayed
Draw Tranche and shall be payable in full to the Administrative Agent on the
Ticking Fee Accrual Date for the account of the applicable Lenders on a pro rata
basis in accordance with their respective Commitments to the Delayed Draw
Tranche.
 
(f)           Defaulting Lender.  Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any fees accruing during such period
pursuant to Section 2.08(b) (without prejudice to the rights of the
Non-Defaulting Lenders in respect of such fees), provided that (a) to the extent
that all or a portion of the Letter of Credit Exposure or the Swing Line
Exposure of such Defaulting Lender is reallocated to the Non-Defaulting Lenders
pursuant to Section 2.18(b), such fees that would have accrued for the benefit
of such Defaulting Lender will instead accrue for the benefit of and be payable
to such Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (b) to the extent that all or any portion of such Letter of
Credit Exposure or Swing Line Exposure cannot be so reallocated, such fees will
instead accrue for the benefit of and be payable to the Issuing Banks and the
Swing Line Bank, as applicable (and the pro rata payment provisions of
Section 2.11(f) will automatically be deemed adjusted to reflect the provisions
of this Section).
 
SECTION 2.09.  Conversion of Advances.  ix)  Optional.  The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
12:00 Noon (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing under any Facility shall be made ratably among the Lenders
in accordance with their Commitments under such Facility.  Each such notice of
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances.  Each notice of Conversion shall be
irrevocable and binding on the Borrower.
 
(b)           Mandatory.  (i)  On the date on which the aggregate unpaid
principal amount of Eurodollar Rate Advances comprising any Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than $1,000,000, such
Advances shall automatically Convert into Base Rate Advances.
 
(ii)           If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders,
whereupon an Interest Period of one month shall apply to each such Eurodollar
Rate Advance.
 
(iii)           Upon the occurrence and during the continuance of any Event of
Default, (y) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(z) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.
 
 
47

--------------------------------------------------------------------------------

 
 
SECTION 2.10.  Increased Costs, Etc.  x)  If, due to either (i) the introduction
of or any change in or in the interpretation of any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender Party of agreeing to make or of making,
funding or maintaining Eurodollar Rate Advances or of agreeing to issue or of
issuing or maintaining or participating in Letters of Credit or of agreeing to
make or of making or maintaining Letter of Credit Advances (excluding, for
purposes of this Section 2.10, any such increased costs resulting from (y) Taxes
or Other Taxes (as to which Section 2.12 shall govern) and (z) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender Party is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Borrower shall from time to time, upon demand by
such Lender Party (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Lender Party additional
amounts sufficient to compensate such Lender Party for such increased
cost; provided, however, that a Lender Party claiming additional amounts under
this Section 2.10(a) agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party.  A certificate as to the amount
of such increased cost, submitted to the Borrower by such Lender Party, shall be
conclusive and binding for all purposes, absent manifest error.
 
(b)           If any Lender Party determines that compliance with any law or
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender Party or any corporation controlling such Lender Party and that
the amount of such capital is increased by or based upon the existence of such
Lender Party’s commitment to lend or to issue or participate in Letters of
Credit hereunder and other commitments of such type or the issuance or
maintenance of or participation in the Letters of Credit (or similar contingent
obligations), then, upon demand by such Lender Party or such corporation (with a
copy of such demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender Party, from time to time as
specified by such Lender Party, additional amounts sufficient to compensate such
Lender Party in the light of such circumstances, to the extent that such Lender
Party reasonably determines such increase in capital to be allocable to the
existence of such Lender Party’s commitment to lend or to issue or participate
in Letters of Credit hereunder or to the issuance or maintenance of or
participation in any Letters of Credit.  A certificate as to such amounts
submitted to the Borrower by such Lender Party shall be conclusive and binding
for all purposes, absent manifest error.
 
Notwithstanding anything to the contrary contained in this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, regardless of the date enacted, adopted or issued, and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements or the Basel Committee on Banking Supervision (or any successor or
similar authority) shall be deemed an introduction or change of the type
referred to in Section 2.10(a) and this Section 2.10(b).
 
 
48

--------------------------------------------------------------------------------

 


(c)           If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Lenders of making, funding or maintaining their Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each such Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended until
the Administrative Agent shall notify the Borrower that such Lenders have
determined that the circumstances causing such suspension no longer exist.
 
(d)           Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.
 
(e)           Failure or delay on the part of any Lender Party to demand
compensation pursuant to the foregoing provisions of this Section 2.10 shall not
constitute a waiver of such Lender Party’s right to demand such compensation,
provided that, no Borrower shall be required to compensate a Lender Party
pursuant to the foregoing provisions of this Section 2.10 for any increased
costs incurred or reductions suffered more than 180 days prior to the date that
such Lender Party notifies the Borrower of the event or circumstance giving rise
to such increased costs or reductions and of such Lender Party’s intention to
claim compensation therefor (except that, if the event or circumstance giving
rise to such increased costs or reductions is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof).
 
SECTION 2.11.  Payments and Computations.  xi)  The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off (except as otherwise provided in Section 2.13), not later than
12:00 Noon (New York City time) on the day when due in U.S. Dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds,
with payments being received by the Administrative Agent after such time being
deemed to have been received on the next succeeding Business Day.  The
Administrative Agent shall promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender Party, to such Lender Parties for the
account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then payable to such Lender
Parties and (ii) if such payment by the Borrower is in respect of any Obligation
then payable hereunder to one Lender Party, to such Lender Party for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement.  Upon any Acceding Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.17 and upon
the Administrative Agent’s receipt of such Lender’s Accession Agreement and
recording of information contained therein in the Register, from and after the
applicable Increase Date, the Administrative Agent shall make all payments
hereunder and under any Notes issued in connection therewith in respect of the
interest assumed thereby to such Acceding Lender.  Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 10.07(d), from and after the effective date of
such Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender Party assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.
 
 
49

--------------------------------------------------------------------------------

 
 
(b)           The Borrower hereby authorizes each Lender Party and each of its
Affiliates, if and to the extent payment owed to such Lender Party is not made
when due hereunder or, in the case of a Lender, under the Note held by such
Lender, to charge from time to time, to the fullest extent permitted by law,
against any or all of the Borrower’s accounts with such Lender Party any amount
so due.
 
(c)           All computations of interest based on Citibank, N.A.’s base rate
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of interest based on the
Eurodollar Rate or the Federal Funds Rate and of fees and Letter of Credit
commissions shall be made by the Administrative Agent on the basis of a year of
360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest,
fees or commissions are payable.  Each determination by the Administrative Agent
of an interest rate, fee or commission hereunder shall be conclusive and binding
for all purposes, absent manifest error.
 
(d)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
 
(e)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender Party
on such due date an amount equal to the amount then due such Lender Party.  If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each such Lender Party shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
Party together with interest thereon, for each day from the date such amount is
distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at the Federal Funds Rate.
 
(f)           Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lender Parties
under or in respect of this Agreement and the other Loan Documents on any date,
such payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lender Parties in the following order of priority:
 
(A)           first, to the payment of all of the fees, indemnification
payments, costs and expenses that are due and payable to the Administrative
Agent (solely in its capacity as the Administrative Agent) under or in respect
of this Agreement and the other Loan Documents on such date, ratably based upon
the respective aggregate amounts of all such fees, indemnification payments,
costs and expenses owing to the Administrative Agent on such date;
 
 
50

--------------------------------------------------------------------------------

 
 
(B)           second, to the payment of all of the fees, indemnification
payments, costs and expenses that are due and payable to the Issuing Banks
(solely in their respective capacities as such) under or in respect of this
Agreement and the other Loan Documents on such date, ratably based upon the
respective aggregate amounts of all such fees, indemnification payments, costs
and expenses owing to the Issuing Banks on such date;
 
(C)           third, to the payment of all of the indemnification payments,
costs and expenses that are due and payable to the Lenders under Section 10.04
and any similar section of any of the other Loan Documents on such date, ratably
based upon the respective aggregate amounts of all such indemnification
payments, costs and expenses owing to the Lenders on such date;
 
(D)           fourth, to the payment of all of the amounts that are due and
payable to the Administrative Agent and the Lender Parties under Sections 2.10
and 2.12 on such date, ratably based upon the respective aggregate amounts
thereof owing to the Administrative Agent and the Lender Parties on such date;
 
(E)           fifth, to the payment of all of the fees that are due and payable
to the Lenders under Section 2.08(a), (b)(i), (d) and (e) on such date, ratably
based upon the respective aggregate Commitments of the Lenders under the
Facilities on such date;
 
(F)           sixth, to the payment of all of the accrued and unpaid interest on
the Obligations of the Borrower under or in respect of the Loan Documents (other
than Guaranteed Hedge Agreements) that is due and payable to the Administrative
Agent and the Lender Parties under Section 2.07(b) on such date, ratably based
upon the respective aggregate amounts of all such interest owing to the
Administrative Agent and the Lender Parties on such date;
 
(G)           seventh, to the payment of all of the accrued and unpaid interest
on the Advances that is due and payable to the Administrative Agent and the
Lender Parties under Section 2.07(a) on such date, ratably based upon the
respective aggregate amounts of all such interest owing to the Administrative
Agent and the Lender Parties on such date;
 
(H)           eighth, to the payment of any other accrued and unpaid interest
comprising Obligations of the Loan Parties owing under or in respect of the Loan
Documents that is due and payable on such date, ratably based upon the
respective aggregate amounts of all such interest owing to the Administrative
Agent and the Lender Parties on such date;
 
(I)           ninth, to the payment of the principal amount of all of the
outstanding Advances that are due and payable to the Administrative Agent and
the Lender Parties on such date, ratably based upon the respective aggregate
amounts of all such principal and reimbursement obligations owing to the
Administrative Agent and the Lender Parties on such date, and to deposit into
the L/C Cash Collateral Account any contingent reimbursement obligations in
respect of outstanding Letters of Credit to the extent required by Section 6.02;
and
 
(J)           tenth, to the payment of all other Obligations of the Loan Parties
owing under or in respect of the Loan Documents that are due and payable on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Lender Parties on
such date.
 
 
51

--------------------------------------------------------------------------------

 
 
SECTION 2.12.  Taxes.  xii)  Any and all payments by any Loan Party to or for
the account of any Lender Party or the Administrative Agent hereunder or under
any other Loan Document shall be made, in accordance with Section 2.11 or the
applicable provisions of such other Loan Document, if any, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) in the case of each Lender Party and the Administrative Agent,
taxes that are imposed on its overall net income by the United States and taxes
that are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction under the laws of which such
Lender Party or the Administrative Agent, as the case may be, is organized or
any political subdivision thereof, (ii) in the case of each Lender Party, taxes
that are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction of such Lender Party’s Applicable
Lending Office or any political subdivision thereof and (iii) in the case of
each Lender Party, any U.S. federal withholding tax imposed pursuant to
Sections 1471 through 1474 of the Internal Revenue Code (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), including any current or future implementing Treasury
regulations and administrative pronouncements thereunder (collectively, “FATCA”)
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities in respect of payments hereunder or under any other Loan
Document being hereinafter referred to as “Taxes”).  If any Loan Party shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any other Loan Document to any Lender Party or the
Administrative Agent, and unless such requirement arises from the failure of a
Lender to furnish the documentation described in Section 2.12(e), (i) the sum
payable by such Loan Party shall be increased as may be necessary so that after
such Loan Party and the Administrative Agent have made all required deductions
(including deductions applicable to additional sums payable under this
Section 2.12) such Lender Party or the Administrative Agent, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make all such deductions and
(iii) such Loan Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.
 
(b)           In addition, each Loan Party shall pay any present or future
stamp, documentary, excise, property, intangible, mortgage recording or similar
taxes, charges or levies that arise from any payment made by such Loan Party
hereunder or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this
Agreement, or the other Loan Documents (hereinafter referred to as “Other
Taxes”).
 
(c)           The Loan Parties shall indemnify each Lender Party and the
Administrative Agent for and hold them harmless against the full amount of Taxes
and Other Taxes, and for the full amount of Taxes and Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 2.12, imposed
on or paid by such Lender Party or the Administrative Agent (as the case may be)
and any liability (including penalties, additions to tax, interest and expenses)
arising therefrom or with respect thereto.  This indemnification shall be made
within 30 days from the date such Lender Party or the Administrative Agent (as
the case may be) makes written demand therefor.
 
(d)           Within 30 days after the date of any payment of Taxes, the
appropriate Loan Party shall furnish to the Administrative Agent, at its address
referred to in Section 10.02, the original or a certified copy of a receipt
evidencing such payment, to the extent such receipt is issued therefor, or other
evidence of payment thereof reasonably satisfactory to the Administrative
Agent.  In the case of any payment hereunder or under the other Loan Documents
by or on behalf of a Loan Party through an account or branch outside the United
States or by or on behalf of a Loan Party by a payor that is not a United States
person, if such Loan Party determines that no Taxes are payable in respect
thereof, such Loan Party shall furnish, or shall cause such payor to furnish, to
the Administrative Agent, at such address, an opinion of counsel acceptable to
the Administrative Agent stating that such payment is exempt from Taxes.  For
purposes of subsections (d) and (e) of this Section 2.12, the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.
 
 
52

--------------------------------------------------------------------------------

 
 
(e)           Each Lender Party organized under the laws of a jurisdiction
outside the United States shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender Party, and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender
Party in the case of each other Lender Party, and from time to time thereafter
as reasonably requested in writing by the Borrower (but only so long thereafter
as such Lender Party remains lawfully able to do so), provide each of the
Administrative Agent and the Borrower with two original Internal Revenue Service
Forms W-8BEN or W-8ECI, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender Party is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or any other Loan Document or, in the case
of a Lender Party claiming the benefit of the exemption for portfolio interest
under Section 881(c) of the Internal Revenue Code (x) a certificate
substantially in the form of Exhibit F hereto to the effect that such Lender
Party is not a (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (B) or a “10 percent shareholder” of any Loan Party
within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code and (y) two duly completed copies of an IRS W-8BEN.  If
the forms provided by a Lender Party at the time such Lender Party first becomes
a party to this Agreement or at the time it changes its Applicable Lending
Office (other than pursuant to a request by the Borrower or other Loan Party)
indicate a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Lender Party provides the appropriate forms certifying that a lesser
rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such forms; provided,
however, that if, at the effective date of the Assignment and Acceptance
pursuant to which a Lender Party becomes a party to this Agreement, the Lender
Party assignor was entitled to payments under subsection (a) of this
Section 2.12 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender Party assignee on such date.  If any form
or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8BEN
or W-8ECI, that the applicable Lender Party reasonably considers to be
confidential, such Lender Party shall give notice thereof to the Borrower and
shall not be obligated to include in such form or document such confidential
information.  Upon the request of the Borrower, any Lender that is a United
States person and is not an exempt recipient for U.S. backup withholding
purposes shall deliver to the Borrower two copies of Internal Revenue Service
form W-9 (or any successor form).  If a payment made to a Lender Party under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender Party were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender Party shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender Party has complied with such Lender Party’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for the
purposes of this subsection (e), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
 
 
53

--------------------------------------------------------------------------------

 
 
(f)           For any period with respect to which a Lender Party has failed to
provide the Borrower with the appropriate form or other document described in
subsection (e) above (other than if such failure is due to a change in law, or
in the interpretation or application thereof, occurring after the date on which
a form or other document originally was required to be provided or if such form
or other document otherwise is not required under subsection (e) above), such
Lender Party shall not be entitled to indemnification under subsection (a) or
(c) of this Section 2.12 with respect to Taxes imposed by the United States by
reason of such failure; provided, however, that should a Lender Party become
subject to Taxes because of its failure to deliver a form or other document
required hereunder, the Loan Parties shall take such steps as such Lender Party
shall reasonably request to assist such Lender Party to recover such Taxes.
 
(g)           Any Lender Party claiming any additional amounts payable pursuant
to this Section 2.12 agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Eurodollar Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender Party, be otherwise disadvantageous to such Lender Party.
 
(h)           In the event that an additional payment is made under
Section 2.12(a) or (c) for the account of any Lender Party and such Lender
Party, in its sole discretion, determines that it has finally and irrevocably
received or been granted a credit against or release or remission for, or
repayment of, any tax paid or payable by it in respect of or calculated with
reference to the deduction or withholding giving rise to such payment, such
Lender Party shall, to the extent that it determines that it can do so without
prejudice to the retention of the amount of such credit, relief, remission or
repayment, pay to the applicable Loan Party such amount as such Lender Party
shall, in its sole discretion, have determined to be attributable to such
deduction or withholding and which will leave such Lender Party (after such
payment) in no worse position than it would have been in if the applicable Loan
Party had not been required to make such deduction or withholding.  Nothing
herein contained shall interfere with the right of a Lender Party to arrange its
tax affairs in whatever manner it thinks fit nor oblige any Lender Party to
claim any tax credit or to disclose any information relating to its affairs or
any computations in respect thereof, and no Loan Party shall be entitled to
review the tax records of any Lender Party or the Administrative Agent, or
require any Lender Party to do anything that would prejudice its ability to
benefit from any other credits, reliefs, remissions or repayments to which it
may be entitled.
 
SECTION 2.13.  Sharing of Payments, Etc.  Subject to the provisions of
Section 2.11(f), if any Lender Party shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise, other than as a result of an assignment pursuant to Section 10.07)
(a) on account of Obligations due and payable to such Lender Party hereunder and
under the Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
Party at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing to such Lender Party at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Notes at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the Notes at
such time obtained by all of the Lender Parties at such time, such Lender Party
shall forthwith purchase from the other Lender Parties such interests or
participating interests in the Obligations due and payable or owing to them, as
the case may be, as shall be necessary to cause such purchasing Lender Party to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender Party, such purchase from each other Lender Party shall be
rescinded and such other Lender Party shall repay to the purchasing Lender Party
the purchase price to the extent of such Lender Party’s ratable share (according
to the proportion of (i) the purchase price paid to such Lender Party to
(ii) the aggregate purchase price paid to all Lender Parties) of such recovery
together with an amount equal to such Lender Party’s ratable share (according to
the proportion of (i) the amount of such other Lender Party’s required repayment
to (ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered.  The Borrower agrees that any Lender
Party so purchasing an interest or participating interest from another Lender
Party pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be.
 
 
54

--------------------------------------------------------------------------------

 
 
SECTION 2.14.  Use of Proceeds.  The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds and Letters of Credit) solely for (i) general corporate purposes
of the Borrower and its Subsidiaries, (ii) the development of new, and the
renovation and expansion of existing, Hotel Assets and the acquisition of such
other assets and the making of such other Investments as are permitted by this
Agreement, (iii) capital expenditures related to Assets, (iv) the repayment in
full (or refinancing) of existing mortgage loans affecting Borrowing Base
Assets, and (v) the payment of fees and expenses related to the Facilities and
the other transactions contemplated by the Loan Documents.
 
SECTION 2.15.  Evidence of Debt.  xiii)  Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time
hereunder.  The Borrower agrees that upon notice by any Lender Party to the
Borrower (with a copy of such notice to the Administrative Agent) to the effect
that a promissory note or other evidence of indebtedness is required or
appropriate in order for such Lender Party to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender Party, the Borrower shall promptly execute and deliver to such Lender
Party, with a copy to the Administrative Agent, a Note, in substantially the
form of Exhibit A-1 or Exhibit A-2 hereto, as applicable, payable to the order
of such Lender Party in a principal amount equal to the Revolving Credit
Commitment or Term Loan Commitment of such Lender Party.  All references to
Notes in the Loan Documents shall mean Notes, if any, to the extent issued
hereunder.  To the extent no Note has been issued to a Lender Party, this
Agreement shall be deemed to comprise conclusive evidence for all purposes of
the indebtedness resulting from the Advances and extensions of credit hereunder.
 
(b)           The Register maintained by the Administrative Agent pursuant to
Section 10.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder, and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.
 
(c)           Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender Party in its
account or accounts pursuant to subsection (a) above, shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
Party and, in the case of such account or accounts, such Lender Party, under
this Agreement, absent manifest error; provided, however, that the failure of
the Administrative Agent or such Lender Party to make an entry, or any finding
that an entry is incorrect, in the Register or such account or accounts shall
not limit or otherwise affect the obligations of the Borrower under this
Agreement.
 
 
55

--------------------------------------------------------------------------------

 
 
SECTION 2.16.  Extensions of Maturity Date.  (a)  At least 30 days but not more
than 120 days prior to the Initial Maturity Date, the Borrower, by written
notice to the Administrative Agent, may request, with respect to all Facilities
then outstanding, a single one-year extension of the Maturity Date.  The
Administrative Agent shall promptly notify each Lender of such request and the
Maturity Date in effect at such time with respect to all then outstanding
Facilities shall, effective as of the First Facility Extension Date (as defined
below), be extended for an additional one year period, provided that, on the
First Facility Extension Date (i) the Administrative Agent shall have received
payment in full of the applicable extension fee set forth in Section 2.08(d) and
(ii) the following statements shall be true and the Administrative Agent shall
have received for the account of each Lender Party a certificate signed by a
Responsible Officer of the Borrower, dated the First Facility Extension Date,
stating that:  (A) the representations and warranties contained in Section 4.01
are true and correct in all material respects on and as of the First Facility
Extension Date and (B) no Default has occurred and is continuing or would result
from such extension.  “First Facility Extension Date” means the first date after
the delivery by the Borrower of the extension notice described above in this
Section 2.16(a) that the conditions set forth in clauses (i) and (ii) above are
satisfied.  In the event that an extension is effected pursuant to this Section
2.16(a) (but subject to provisions of Sections 2.05, 2.06 and 6.01), the
aggregate principal amount of all Advances shall be repaid in full ratably to
the applicable Lenders on the Maturity Date in respect of the Facilities as so
extended.  As of the First Facility Extension Date, any and all references in
this Agreement, the Notes, if any, or any of the other Loan Documents to the
“Maturity Date” shall refer to the Maturity Date as so extended.
 
(b)           Provided that the Borrower has extended the Maturity Date in
accordance with Section 2.16(a), at least 30 days but not more than 120 days
prior to the Initial Maturity Date (as extended pursuant to Section 2.16(a)),
the Borrower, by written notice to the Administrative Agent, may request, with
respect to the Term Loan then outstanding (but not with respect to the Revolving
Credit Commitments), an additional one-year extension of the Maturity Date in
respect of the Term Loan Facility.  The Administrative Agent shall promptly
notify each Term Loan Lender of such request and the Maturity Date in respect of
the Term Loan Facility in effect at such time shall, effective as of the Second
Facility Extension Date (as defined below), be extended for an additional one
year period, provided that, on the Second Facility Extension Date (i) the
Administrative Agent shall have received payment in full of the applicable
extension fee set forth in Section 2.08(d) and (ii) the following statements
shall be true and the Administrative Agent shall have received for the account
of each Lender Party a certificate signed by a Responsible Officer of the
Borrower, dated the Second Facility Extension Date, stating that:  (A) the
representations and warranties contained in Section 4.01 are true and correct in
all material respects on and as of the Second Facility Extension Date and (B) no
Default has occurred and is continuing or would result from such
extension.  “Second Facility Extension Date” means the first date after the
delivery by the Borrower of the extension notice described above in this Section
2.16(b) that the conditions set forth in clauses (i) and (ii) above are
satisfied.  In the event that an extension is effected pursuant to this Section
2.16(b) (but subject to provisions of Sections 2.06 and 6.01), the aggregate
outstanding principal amount of the Term Loan shall be repaid in full ratably to
the Lenders on the Maturity Date in respect of the Term Loan Facility as so
extended.  As of the Second Facility Extension Date, any and all references in
this Agreement, the Notes, if any, or any of the other Loan Documents to the
“Maturity Date” as it relates to the Term Loan shall refer to the Maturity Date
as so extended.
 
 
56

--------------------------------------------------------------------------------

 
 
SECTION 2.17.  Increase in the Aggregate Commitments.  xiv)  The Borrower may,
at any time (but no more than twice in any consecutive 12-month period), by
written notice to the Administrative Agent, request an increase in the aggregate
amount of the Revolving Credit Commitments and/or the Term Loan Commitments by
not less than $5,000,000 (each such proposed increase, a “Commitment Increase”)
to be effective as of a date that is at least 90 days prior to the applicable
scheduled Maturity Date then in effect (the “Increase Date”) as specified in the
related notice to the Administrative Agent; provided, however, that (i) in no
event shall the aggregate amount of the Facility at any time exceed
$550,000,000, (ii) in no event shall the Borrower submit more than ten separate
requests for a Commitment Increase hereunder, and (iii) on the date of any
request by the Borrower for a Commitment Increase and on the related Increase
Date, the applicable conditions set forth in Article III shall be satisfied.
 
(b)           The Administrative Agent shall promptly notify the Lenders of each
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase and the proposed
allocation of such amount to each Facility, (ii) the proposed Increase Date and
(iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective Revolving
Credit Commitments and/or Term Loan Commitment (the “Commitment Date”).  Each
Lender that is willing to participate in such requested Commitment Increase
(each, an “Increasing Lender”) shall, in its sole discretion, give written
notice to the Administrative Agent on or prior to the Commitment Date of the
amount by which it is willing to increase its Revolving Credit Commitment and/or
its Term Loan Commitment, as the case may be (each, a “Proposed Increased
Commitment”).  If the Lenders in respect of any Facility notify the
Administrative Agent that they are willing to increase the amount of their
respective Commitments pertaining to such Facility by an aggregate amount that
exceeds the amount of the requested Commitment Increase for such Facility, then
the requested Commitment Increase in respect of such Facility shall be allocated
to each Lender willing to participate therein in an amount equal to such
Commitment Increase multiplied by the ratio of each Lender’s Proposed Increased
Commitment to the applicable Facility to the aggregate amount of all Proposed
Increased Commitments to such Facility.
 
(c)           Promptly following each Commitment Date, the Administrative Agent
shall notify the Borrower as to the amount, if any, by which the Lenders are
willing to participate in the applicable requested Commitment Increase.  If the
aggregate amount by which the Lenders are willing to participate in any
requested Commitment Increase on any such Commitment Date is less than the
requested Commitment Increase, then the Borrower may extend offers to one or
more Eligible Assignees to participate in any portion of the requested
Commitment Increase that has not been committed to by the Lenders as of the
applicable Commitment Date; provided, however, that the Commitment of each such
Eligible Assignee shall be in an amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof.
 
(d)           On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.17(c) (an “Acceding Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Revolving Credit Commitment or Term
Loan Commitment, as the case may be, of each Increasing Lender for such
requested Commitment Increase shall be so increased by such amount (or by the
amount allocated to such Lender pursuant to the last sentence of
Section 2.17(b)) as of such Increase Date; provided, however, that the
Administrative Agent shall have received at or before 12:00 Noon (New York City
time) on such Increase Date the following, each dated such date:
 
(i)           an accession agreement from each Acceding Lender, if any, in form
and substance satisfactory to the Borrower and the Administrative Agent (each,
an “Accession Agreement”), duly executed by such Acceding Lender, the
Administrative Agent and the Borrower;
 
(ii)           confirmation from each Increasing Lender of the increase in the
amount of its Revolving Credit Commitment or Term Loan Commitment, as the case
may be, in a writing satisfactory to the Borrower and the Administrative Agent,
together with an amended Schedule I hereto as may be necessary for such
Schedule I to be accurate and complete, certified as correct and complete by a
Responsible Officer of the Borrower; and
 
 
57

--------------------------------------------------------------------------------

 
 
(iii)           such certificates or other information as may be required
pursuant to Section 3.02.
 
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.17(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and the Borrower, at or before 1:00 P.M. (New York City time), by telecopier or
telex, of the occurrence of the Commitment Increase to be effected on such
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Acceding Lender on such date.
 
(e)           On the Increase Date, to the extent the Advances then outstanding
and owed to any Lender in respect of the Facility subject to the Commitment
Increase (the “Increasing Facility”) immediately prior to the effectiveness of
the Commitment Increase shall be less than such Lender’s Pro Rata Share
(calculated immediately following the effectiveness of the Commitment Increase)
of all Advances then outstanding in respect of the Increasing Facility and owed
to all Lenders in respect of such Increasing Facility in their capacities as
such (each such Lender, including any Acceding Lender, a “Purchasing Lender”),
then such Purchasing Lender, without executing an Assignment and Acceptance,
shall be deemed to have purchased an assignment of a pro rata portion of the
Advances then outstanding in respect of the Increasing Facility and owed to each
Lender in respect of such Increasing Facility that is not a Purchasing Lender (a
“Selling Lender”) in an amount sufficient such that following the effectiveness
of all such assignments the Advances outstanding in respect of the Increasing
Facility and owed to each Lender in respect of such Increasing Facility shall
equal such Lender’s Pro Rata Share (calculated immediately following the
effectiveness of the Commitment Increase on the Increase Date) of all Advances
then outstanding in respect of the Increasing Facility and owed to all
applicable Lenders.  The Administrative Agent shall calculate the net amount to
be paid by each Purchasing Lender and received by each Selling Lender in
connection with the assignments effected hereunder on the Increase Date.  Each
Purchasing Lender shall make the amount of its required payment available to the
Administrative Agent, in same day funds, at the office of the Administrative
Agent not later than 12:00 P.M. (New York time) on the Increase Date.  The
Administrative Agent shall distribute on the Increase Date the proceeds of such
amount to each of the Selling Lenders entitled to receive such payments at its
Applicable Lending Office.  If in connection with the transactions described in
this Section 2.17 any Lender shall incur any losses, costs or expenses of the
type described in Section 10.04(c), then the Borrower shall, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for such losses, costs or expenses reasonably incurred.
 
SECTION 2.18.  Defaulting Lenders.  xv) If a Lender becomes, and during the
period it remains, a Defaulting Lender, if any Letter of Credit or Swing Line
Advance is at the time outstanding, each Issuing Bank and the Swing Line Bank,
as the case may be, may (except, in the case of a Defaulting Lender, to the
extent the Commitments have been fully reallocated pursuant to Section 2.18(b)),
by notice to the Borrower and such Defaulting Lender through the Administrative
Agent, require the Borrower to Cash Collateralize the obligations of the
Borrower to such Issuing Bank and the Swing Line Bank in respect of such Letter
of Credit or Swing Line Advance in amount at least equal to the aggregate amount
of the unreallocated obligations (contingent or otherwise) of such Defaulting
Lender to be applied pro rata in respect thereof, or to make other arrangements
satisfactory to the Administrative Agent, and to such Issuing Bank and the Swing
Line Bank, as the case may be, in their sole discretion to protect them against
the risk of non-payment by such Defaulting Lender.
 
 
58

--------------------------------------------------------------------------------

 
 
(b)           If a Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply with respect to any
outstanding Letter of Credit Exposure and any outstanding Swing Line Exposure of
such Defaulting Lender:
 
(i)           the Letter of Credit Exposure and the Swing Line Exposure of such
Defaulting Lender will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments, provided that (a) the sum of each Non-Defaulting
Lender’s total Revolving Credit Exposure, total Swing Line Exposure and total
Letter of Credit Exposure may not in any event exceed the Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation, (b) neither
such reallocation nor any payment by a Non-Defaulting Lender pursuant thereto
will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, any Issuing Bank, the Swing Line Bank or any other Lender
may have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender and (c) the conditions set forth in Section 3.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time);
 
(ii)           to the extent that any portion (the “unreallocated portion”) of
the Defaulting Lender’s Letter of Credit Exposure and Swing Line Exposure cannot
be so reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrower will, not later than three (3) Business Days after
demand by the Administrative Agent (at the direction of any Issuing Bank and/or
the Swing Line Bank, as the case may be), (a) Cash Collateralize the obligations
of the Borrower to such Issuing Bank and the Swing Line Bank in respect of such
Letter of Credit Exposure or Swing Line Exposure, as the case may be, in an
amount at least equal to the aggregate amount of the unreallocated portion of
such Letter of Credit Exposure or Swing Line Exposure, or (b) in the case of
such Swing Line Exposure, prepay (subject to clause (3) below) and/or Cash
Collateralize in full the unreallocated portion thereof, or (c) make other
arrangements satisfactory to the Administrative Agent, and to such Issuing Bank
and the Swing Line Bank, as the case may be, in their sole discretion to protect
them against the risk of non-payment by such Defaulting Lender; and
 
(iii)           any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated non-interest
bearing account until (subject to Section 2.18(f)) the termination of the
Commitments and payment in full of all obligations of the Borrower hereunder and
will be applied by the Administrative Agent, to the fullest extent permitted by
law, to the making of payments from time to time in the following order of
priority:  first to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent under this Agreement, second to the payment of any
amounts owing by such Defaulting Lender to the Issuing Banks or the Swing Line
Bank (pro rata as to the respective amounts owing to each of them) under this
Agreement, third to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, fourth to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed Letter of Credit Advances then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to the ratable payment of other amounts then
due and payable to the Non-Defaulting Lenders, and seventh after the termination
of the Commitments and payment in full of all obligations of the Borrower
hereunder, to pay amounts owing under this Agreement to such Defaulting Lender
or as a court of competent jurisdiction may otherwise direct.
 
 
59

--------------------------------------------------------------------------------

 
 
(c)           In furtherance of the foregoing, if any Lender becomes, and during
the period it remains, a Defaulting Lender, each Issuing Bank and the Swing Line
Bank is hereby authorized by the Borrower (which authorization is irrevocable
and coupled with an interest) to give, in its discretion, through the
Administrative Agent, Notices of Borrowing pursuant to Section 2.02 in such
amounts and in such times as may be required to (i) reimburse an outstanding
Letter of Credit Advance, (ii) repay an outstanding Swing Line Advance, and/or
(iii) Cash Collateralize the obligations of the Borrower in respect of
outstanding Letters of Credit or Swing Line Advances in an amount at least equal
to the aggregate amount of the obligations (contingent or otherwise) of such
Defaulting Lender in respect of such Letter of Credit or Swing Line Advance.
 
(d)           Anything herein to the contrary notwithstanding, if at any time
the Required Lenders (determined after giving effect to Section 10.01) determine
that the Person serving as the Administrative Agent is (without taking into
account any provision in the definition of “Defaulting Lender” requiring notice
from the Administrative Agent or any other party) a Defaulting Lender pursuant
to clause (iv) of the definition thereof, the Required Lenders (determined after
giving effect to Section 10.01) may by notice to the Borrower and such Person
remove such Person as the Administrative Agent and, in consultation with the
Borrower, appoint a replacement Administrative Agent hereunder.  Such removal
will, to the fullest extent permitted by applicable law, be effective on the
earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date thirty (30) days after the giving of such notice by the Required
Lenders (regardless of whether a replacement Administrative Agent has been
appointed).
 
(e)           The Borrower may terminate the unused amount of the Commitment of
a Defaulting Lender upon not less than thirty (30) Business Days’ prior notice
to the Administrative Agent (which will promptly notify the Lenders thereof),
and in such event the provisions of Section 2.18(b)(iii) will apply to all
amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts), provided that such termination will not  be deemed
to be a waiver or release of any claim the Borrower, the Administrative Agent,
any Issuing Bank, the Swing Line Bank or any Lender may have against such
Defaulting Lender.
 
(f)            If the Borrower, the Administrative Agent, the Issuing Banks and
the Swing Line Bank agree in writing, in their discretion, that a Lender is no
longer a Defaulting Lender or a Potential Defaulting Lender, as the case may be,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 2.18(b)), such Lender will, to the
extent applicable, purchase at par such portion of outstanding Advances of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Exposure, Letter of
Credit Exposure and Swing Line Exposure of the Lenders to be on a pro rata basis
in accordance with their respective Revolving Credit Commitments, whereupon such
Lender will cease to be a Defaulting Lender or Potential Defaulting Lender and
will be a Non-Defaulting Lender (and such Revolving Credit Exposure, Swing Line
Exposure and/or Letter of Credit Exposure of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing), provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender or Potential
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender or Potential Defaulting Lender.
 
 
60

--------------------------------------------------------------------------------

 
 
SECTION 2.19.  Replacement of Lenders.  If any Lender requests compensation
under Section 2.10, or if the Borrower is required to pay any  additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.12 and, in each case, such Lender has declined or
is unable to designate a different Applicable Lending Office, or if any Lender
is a Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender (a “Departing Lender”) to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Sections 10.01(b) and 10.07, as applicable, in
each case except to the extent provided in this Section 2.19), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.10 or Section 2.12) and obligations under this Agreement and the other
Loan Documents to a Replacement Lender that shall assume such obligations (which
may be another Lender, if a Lender accepts such assignment), provided that:
 
(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.07;
 
(b)           such Departing Lender shall have received payment of an amount
equal to the outstanding principal of its Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents from the applicable Replacement Lender (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
 
(c)            in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.12, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(d)           such assignment does not conflict with applicable law; and
 
(e)           in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Replacement Lender shall have consented to
the applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Departing Lender required to make an assignment pursuant
to this Section 2.19 shall promptly execute and deliver an Assignment and
Acceptance with the applicable Replacement Lender.  If such Departing Lender
does not execute and deliver to the Administrative Agent a duly completed
Assignment and Acceptance and/or any other documentation necessary to reflect
such replacement within a period of time deemed reasonable by the Administrative
Agent after the later of (i) the date on which the Replacement Lender executes
and delivers such Assignment and Acceptance and/or such other documentation and
(ii) the date on which the Departing Lender receives all payments described in
clause (b) of this Section 2.19, then such Departing Lender shall be deemed to
have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Departing Lender.
 
 
61

--------------------------------------------------------------------------------

 
 
SECTION 2.20.  Cash Collateral Account.
 
(a)  Grant of Security.  The Borrower hereby pledges to the Administrative
Agent, as collateral agent for the ratable benefit of the Lender Parties, and
hereby grants to the Administrative Agent, as collateral agent for the ratable
benefit of the Lender Parties, a security interest in, the Borrower’s right,
title and interest in and to the L/C Cash Collateral Account and all (i) funds
and financial assets from time to time credited thereto (including, without
limitation, all Cash Equivalents), all interest, dividends, distributions, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such funds
and financial assets, and all certificates and instruments, if any, from time to
time representing or evidencing the L/C Cash Collateral Account, (ii) and all
promissory notes, certificates of deposit, deposit accounts, checks and other
instruments from time to time delivered to or otherwise possessed by the
Administrative Agent, as collateral agent for or on behalf of the Borrower, in
substitution for or in addition to any or all of the then existing L/C Account
Collateral and (iii) all interest, dividends, distributions, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the then existing L/C
Account Collateral, in each of the cases set forth in clauses (i), (ii) and
(iii) above, whether now owned or hereafter acquired by the Borrower, wherever
located, and whether now or hereafter existing or arising other than assets
located or deemed to be located in Luxembourg (all of the foregoing,
collectively, the “L/C Account Collateral”).
 
(b)           Maintaining the L/C Account Collateral.  So long as any Advance or
any other Obligation of any Loan Party under any Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender Party shall have
any Commitment:
 
(i)            the Borrower will maintain all L/C Account Collateral only with
the Administrative Agent, as collateral agent; and
 
(ii)           the Administrative Agent shall have the sole right to direct the
disposition of funds with respect to the L/C Cash Collateral Account subject to
the provisions of this Agreement, and it shall be a term and condition of such
L/C Cash Collateral Account that, except as otherwise provided herein,
notwithstanding any term or condition to the contrary in any other agreement
relating to the L/C Cash Collateral Account, as the case may be, that no amount
(including, without limitation, interest on Cash Equivalents credited thereto)
will be paid or released to or for the account of, or withdrawn by or for the
account of, the Borrower or any other Person from the L/C Cash Collateral
Account; and
 
(iii)           the Administrative Agent may (with the consent of the Required
Lenders and shall at the request of the Required Lenders), at any time and
without notice to, or consent from, the Borrower, transfer, or direct the
transfer of, funds from the L/C Account Collateral to satisfy the Borrower’s
Obligations under the Loan Documents if an Event of Default shall have occurred
and be continuing.
 
(c)           Investing of Amounts in the L/C Cash Collateral Account.  The
Administrative Agent will, from time to time (i) invest (A) amounts received
with respect to the L/C Cash Collateral Account in such Cash Equivalents
credited to the L/C Cash Collateral Account as the Borrower may select and the
Administrative Agent, as collateral agent, may approve in its reasonable
discretion, and (B) interest paid on the Cash Equivalents referred to in clause
(i)(A) above, and (ii) reinvest other proceeds of any such Cash Equivalents that
may mature or be sold, in each case in such Cash Equivalents credited in the
same manner.  Interest and proceeds that are not invested or reinvested in Cash
Equivalents as provided above shall be deposited and held in the L/C Cash
Collateral Account.  In addition, the Administrative Agent shall have the right
at any time to exchange such Cash Equivalents for similar Cash Equivalents of
smaller or larger determinations, or for other Cash Equivalents, credited to the
L/C Cash Collateral Account.
 
 
62

--------------------------------------------------------------------------------

 
 
(d)           Release of Amounts.  So long as no Event of Default shall have
occurred and be continuing, the Administrative Agent will pay and release to the
Borrower or at its order or, at the request of the Borrower, to the
Administrative Agent to be applied to the Obligations of the Borrower under the
Loan Documents such amount, if any, as is then on deposit in the L/C Cash
Collateral Account.
 
(e)           Remedies.  Upon the occurrence and during the continuance of any
Event of Default, in addition to the rights and remedies available pursuant to
Article VI hereof and under the other Loan Documents, (i) the Administrative
Agent may exercise in respect of the L/C Account Collateral all the rights and
remedies of a secured party upon default under the UCC (whether or not the UCC
applies to the affected L/C Account Collateral), and (ii) the Administrative
Agent may, without notice to the Borrower, except as required by law and at any
time or from time to time, charge, set-off and otherwise apply all or any part
of the Obligations of the Borrower under the Loan Documents against any funds
held with respect to the L/C Account Collateral or in any other deposit account.
 
ARTICLE III
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
 
SECTION 3.01.  Conditions Precedent to Initial Extension of Credit.  The
obligation of each Lender to make an Advance or of any Issuing Bank to issue a
Letter of Credit on the occasion of the Initial Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent before or
concurrently with the Initial Extension of Credit:
 
(a)           The Administrative Agent shall have received on or before the day
of the Initial Extension of Credit the following, each dated such day (unless
otherwise specified), in form and substance satisfactory to the Administrative
Agent (unless otherwise specified) and (except for the Notes, as to which one
original of each shall be sufficient) in sufficient copies for each Lender
Party:
 
(i)             A Note duly executed by the Borrower and payable to the order of
each Lender that has requested the same.
 
(ii)            Completed requests for information dated a recent date,
including UCC, judgment, tax, litigation and bankruptcy searches with respect to
each applicable Loan Party, and, in the case of UCC searches, listing all
effective financing statements filed in the jurisdictions specified by the
Administrative Agent that name any Loan Party as debtor, together with copies of
such financing statements.
 
(iii)           This Agreement, duly executed by the Loan Parties and the other
parties thereto.
 
(iv)           An Appraisal of each Borrowing Base Asset listed on Part A of
Schedule II which is designated as a Recently Developed Asset or a Recently
Redeveloped Asset,
 
 
63

--------------------------------------------------------------------------------

 
 
(v)           As to each Borrowing Base Asset:
 
(A)           the most recently prepared land survey of such Borrowing Base
Asset, prepared by a duly licensed and registered land surveyor, showing all
buildings and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than (i) Permitted
Liens and (ii) encroachments and other defects that do not materially and
adversely affect the value or operation of such property or are reasonably
acceptable to the Administrative Agent,
 
(B)           certified copies of each Management Agreement and Franchise
Agreement, Qualified Ground Lease, Material Contracts, and all amendments
thereto, entered into with respect to such Borrowing Base Asset,
 
(C)           an original of the Existing New York Mortgage and the related
Existing New York Note made in connection with such Borrowing Base Asset, if
applicable, together with any other items required pursuant to Section 8.01,
 
(D)           a copy of an ALTA Owner’s Policy of Title Insurance of the
Borrower or a Subsidiary thereof, as applicable, covering such Borrowing Base
Asset showing the identity of the fee titleholder thereto and all matters of
record as of the date of such policy, and
 
(E)           (1) a “Phase I” environmental assessment of such Borrowing Base
Asset, which report (i) has been prepared by an environmental engineering firm
reasonably acceptable to the Administrative Agent and (ii) is otherwise in form
and substance reasonably acceptable to the Administrative Agent and (2) any
other environmental assessments or similar reports relating to such Borrowing
Base Asset, including any “Phase II” environmental assessment prepared or
recommended by such environmental engineering firm to be prepared for such
Borrowing Base Asset.
 
(vi)           Certified copies of the resolutions of the Board of Directors of
the Parent Guarantor on its behalf and on behalf of each Loan Party for which it
is the ultimate signatory approving the transactions contemplated by the Loan
Documents and each Loan Document to which it or such Loan Party is or is to be a
party, and of all documents evidencing other necessary corporate action and
governmental and other third party approvals and consents, if any, with respect
to the transactions under the Loan Documents and each Loan Document to which it
or such Loan Party is or is to be a party.
 
 
64

--------------------------------------------------------------------------------

 
 
(vii)          A copy of a certificate of the Secretary of State (or equivalent
authority) of the jurisdiction of incorporation, organization or formation of
each Loan Party and of each general partner or managing member (if any) of each
Loan Party, dated reasonably near the Closing Date, certifying, if and to the
extent such certification is generally available for entities of the type of
such Loan Party, (A) as to a true and correct copy of the charter, certificate
of limited partnership, limited liability company agreement or other
organizational document of such Loan Party, general partner or managing member,
as the case may be, and each amendment thereto on file in such Secretary’s
office, (B) that (1) such amendments are the only amendments to the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document, as applicable, of such Loan Party, general partner or
managing member, as the case may be, on file in such Secretary’s office,
(2) such Loan Party, general partner or managing member, as the case may be, has
paid all franchise taxes to the date of such certificate and (C) such Loan
Party, general partner or managing member, as the case may be, is duly
incorporated, organized or formed and in good standing or presently subsisting
under the laws of the jurisdiction of its incorporation, organization or
formation.
 
(viii)         A copy of a certificate of the Secretary of State (or equivalent
authority) of each jurisdiction in which any Loan Party owns or leases property
or in which the conduct of its business requires it to qualify or be licensed as
a foreign corporation except where the failure to so qualify or be licensed
could not reasonably be expected to result in a Material Adverse Effect, dated
reasonably near (but prior to) the Closing Date, stating, with respect to each
such Loan Party, that such Loan Party is duly qualified and in good standing as
a foreign corporation, limited partnership or limited liability company in such
State and has filed all annual reports required to be filed to the date of such
certificate.
 
(ix)           A certificate of each Loan Party, signed on behalf of such Loan
Party by its President or a Vice President and its Secretary or any Assistant
Secretary (or those of its general partner or managing member, if applicable),
dated the Closing Date (the statements made in which certificate shall be true
on and as of the date of the Initial Extension of Credit), certifying as to
(A) the absence of any amendments to the constitutive documents of such Loan
Party and its general partner or managing member, as applicable, since the date
of the certificate referred to in Section 3.01(a)(vi), (B) a true and correct
copy of the bylaws, operating agreement, partnership agreement or other
governing document of such Loan Party and its general partner or managing
member, as applicable, as in effect on the date on which the resolutions
referred to in Section 3.01(a)(v) were adopted and on the date of the Initial
Extension of Credit, (C) the due incorporation, organization or formation and
good standing or valid existence of such Loan Party and its general partner or
managing member, as applicable, as a corporation, limited liability company or
partnership organized under the laws of the jurisdiction of its incorporation,
organization or formation and the absence of any proceeding for the dissolution
or liquidation of such Loan Party and its general partner or managing member, as
applicable, (D) the truth of the representations and warranties contained in the
Loan Documents as though made on and as of the date of the Initial Extension of
Credit and (E) the absence of any event occurring and continuing, or resulting
from the Initial Extension of Credit, that constitutes a Default.
 
(x)           A certificate of the Secretary or an Assistant Secretary of each
Loan Party (or Responsible Officer of the general partner or managing member of
any Loan Party) certifying the names and true signatures of the officers of such
Loan Party, and of the general partner or managing member of such Loan Party, as
applicable, authorized to sign each Loan Document to which such Loan Party is or
is to be a party and the other documents to be delivered hereunder and
thereunder.
 
(xi)           Such financial, business and other information regarding each
Loan Party and its Subsidiaries as the Lender Parties shall have requested,
including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans,
Multiemployer Plans and Welfare Plans, collective bargaining agreements and
other arrangements with employees, historical operating statements (if any),
audited annual financial statements for the year ending 2011, interim financial
statements dated the end of the most recent fiscal quarter for which financial
statements are available (or, in the event the Lender Parties’ due diligence
review reveals material changes since such financial statements, as of a later
date within 45 days of the day of the Initial Extension of Credit) and financial
projections for the Parent Guarantor’s consolidated operations.
 
 
65

--------------------------------------------------------------------------------

 
 
(xii)           Evidence that all insurance required to be maintained pursuant
to the Loan Documents has been obtained and is in effect.
 
(xiii)         An opinion of Hunton & Williams LLP, special counsel for the Loan
Parties, with respect to such matters (and in substantially the form) as any
Lender Party through the Administrative Agent may reasonably request.
 
(xiv)         An opinion of counsel for the Loan Parties reasonably satisfactory
to the Administrative Agent covering certain corporate formalities and other
matters that the Administrative Agent on behalf of the Lender Parties may
reasonably request.
 
(xv)          An opinion of Shearman & Sterling LLP, counsel for the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent.
 
(xvi)         One or more Notices of Borrowing or a Notice of Issuance, as
applicable, relating to the Initial Extension of Credit, each dated and
delivered to the Administrative Agent at least three (3) Business Days prior to
the Closing Date.
 
(xvii)        A certificate signed by a Responsible Officer of the Borrower,
dated the Closing Date, stating that after giving effect to the Initial
Extension of Credit, the Parent Guarantor shall be in compliance with the
covenants contained in Section 5.04, together with supporting information in
form satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants.
 
(b)           The Lender Parties shall be satisfied with the corporate and legal
structure and capitalization of each Loan Party and each of its Subsidiaries
that directly or indirectly owns a Borrowing Base Asset, including the terms and
conditions of the charter and bylaws, operating agreement, partnership agreement
or other governing document of each of them.
 
(c)           The Lender Parties shall be satisfied that all Existing Debt,
other than Surviving Debt, has been prepaid, redeemed or defeased in full or
otherwise satisfied and extinguished and that all Surviving Debt shall be on
terms and conditions satisfactory to the Lender Parties.
 
(d)           Before and after giving effect to the transactions contemplated by
the Loan Documents, there shall have occurred no Material Adverse Change since
December 31, 2011.
 
 
66

--------------------------------------------------------------------------------

 
 
(e)           There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could
reasonably be expected to result in a Material Adverse Effect or (ii) purports
to affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby.
 
(f)           All governmental and third party consents and approvals necessary
in connection with the transactions contemplated by the Loan Documents shall
have been obtained (without the imposition of any conditions that are not
acceptable to the Lender Parties) and shall remain in effect, and no law or
regulation shall be applicable in the reasonable judgment of the Lender Parties
that restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Loan Documents.
 
(g)           The Administrative Agent shall have received a breakage indemnity
letter agreement executed by the Borrower and the Parent Guarantor in form and
substance satisfactory to the Administrative Agent and dated and delivered to
the Administrative Agent at least three (3) Business Days prior to the Closing
Date.
 
(h)           The Borrower shall have paid all accrued fees of the
Administrative Agent and the Lender Parties and all reasonable, out-of-pocket
expenses of the Administrative Agent (including the reasonable fees and expenses
of counsel to the Administrative Agent).
 
SECTION 3.02.  Conditions Precedent to Each Borrowing, Issuance and Renewal,
Extension and Increase.  (a)  The obligation of each Lender to make an Advance
(other than a Letter of Credit Advance made by an Issuing Bank or a Lender
pursuant to Section 2.03(c) and a Swing Line Advance made by a Lender pursuant
to Section 2.02(b)) on the occasion of each Borrowing (including the initial
Borrowing) and the obligation of each Issuing Bank to issue a Letter of Credit
(including the initial issuance) or renew a Letter of Credit, the extension of
Commitments pursuant to Section 2.16 and the right of the Borrower to request a
Swing Line Borrowing or a Commitment Increase shall be subject to the
satisfaction of the conditions set forth in Section 3.01 (to the extent not
previously satisfied pursuant to that Section) and such further conditions
precedent that on the date of such Borrowing, issuance, renewal, extension or
increase (a) the following statements shall be true and the Administrative Agent
shall have received for the account of such Lender, the Swing Line Bank or such
Issuing Bank (w) a Notice of Borrowing or Notice of Issuance, as applicable, and
an Availability Certificate, in each case dated the date of such Borrowing,
issuance, renewal, extension or increase and, in the case of the Availability
Certificate, demonstrating that the Facility Available Amount as of such date
(calculated on a pro forma basis after giving effect to such Borrowing or
issuance) will be greater than or equal to the Facility Exposure, (x) all
Deliverables and all items described in the definition of “BBA Proposal Package”
herein (to the extent not previously delivered with respect to each Borrowing
Base Asset pursuant to Section 5.01(k) or this Section 3.02), (y) in the case of
an addition of any Person as an Additional Guarantor, all Guarantor Deliverables
(to the extent not previously delivered pursuant to Section 5.01(k) or this
Section 3.02), and (z) a certificate signed by a Responsible Officer of the
Borrower, dated the date of such Borrowing, issuance, renewal, extension or
increase, stating that:
 
(i)           the representations and warranties contained in each Loan Document
are true and correct on and as of such date, before and after giving effect to
(A) such Borrowing, issuance, renewal, extension or increase, and (B) in the
case of any Borrowing or issuance or renewal, the application of the proceeds
therefrom, as though made on and as of such date;
 
(ii)           no Default or Event of Default has occurred and is continuing, or
would result from (A) such Borrowing, issuance, renewal, extension or increase
or (B) in the case of any Borrowing or issuance or renewal, from the application
of the proceeds therefrom; and
 
 
67

--------------------------------------------------------------------------------

 
 
(iii)           for each Revolving Credit Advance, or Swing Line Advance made by
the Swing Line Bank or issuance or renewal of any Letter of Credit, (A) the
Facility Available Amount equals or exceeds the Facility Exposure that will be
outstanding after giving effect to such Advance, issuance or renewal,
respectively, and (B) before and after giving effect to such Advance, issuance
or renewal, the Parent Guarantor shall be in compliance with the covenants
contained in Section 5.04, together with supporting information in form
satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants;
 
and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender Party through the Administrative Agent may
reasonably request.
 
(c)           In addition to the other conditions precedent herein set forth, if
any Lender becomes, and during the period it remains, a Defaulting Lender, no
Issuing Bank will be required to issue any Letter of Credit or to amend any
outstanding Letter of Credit, and the Swing Line Bank will not be required to
make any Swing Line Advance, unless such Issuing Bank or the Swing Line Bank, as
the case may be, is satisfied that any exposure that would result therefrom is
fully covered or eliminated by any combination satisfactory to such Issuing Bank
or Swing Line Bank of the following:
 
(i)            in the case of a Defaulting Lender, the Letter of Credit Exposure
and the Swing Line Exposure of such Defaulting Lender is reallocated, as to
outstanding and future Letters of Credit and Swing Line Advances, to the
Non-Defaulting Lenders as provided in clause (i) of Section 2.18(b);
 
(ii)           in the case of a Defaulting Lender, without limiting the
provisions of Section 2.18(a), the Borrower Cash Collateralizes the obligations
of the Borrower in respect of such Letter of Credit or Swing Line Advance in an
amount at least equal to the aggregate amount of the unreallocated obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit or Swing Line Advance, or makes other arrangements satisfactory to the
Administrative Agent, such Issuing Bank and the Swing Line Bank in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; and
 
(iii)           in the case of a Defaulting Lender, then in the case of a
proposed issuance of a Letter of Credit or making of a Swing Line Advance, by an
instrument or instruments in form and substance satisfactory to the
Administrative Agent, and to such Issuing Bank and the Swing Line Bank, as the
case may be, the Borrower agrees that the face amount of such requested Letter
of Credit or the principal amount of such requested Swing Line Advance will be
reduced by an amount equal to the unreallocated, non-Cash Collateralized portion
thereof as to which such Defaulting Lender would otherwise be liable, in which
case the obligations of the Non-Defaulting Lenders in respect of such Letter of
Credit or Swing Line Advance will, subject to the first proviso below, be on a
pro rata basis in accordance with the Commitments of the Non-Defaulting Lenders,
and the pro rata payment provisions of Section 2.11(f) will be deemed adjusted
to reflect this provision;
 
provided that (a) the sum of each Non-Defaulting Lender’s total Revolving Credit
Exposure, total Swing Line Exposure and total Letter of Credit Exposure may not
in any event exceed the Commitment of such Non-Defaulting Lender, and (b)
neither any such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, any Issuing Bank, the Swing Line Bank or any other Lender may have
against such Defaulting Lender, or cause such Defaulting Lender to be a
Non-Defaulting Lender.
 
 
68

--------------------------------------------------------------------------------

 
 
SECTION 3.03.  Determinations Under Section 3.01 and 3.02.  For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender Party shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lender Parties
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.  Representations and Warranties of the Loan Parties.  Each Loan
Party represents and warrants as follows:
 
(a)      Organization and Powers; Qualifications and Good Standing.  Each Loan
Party and each of its Subsidiaries and each general partner or managing member,
if any, of each Loan Party (i) is a corporation, limited liability company or
partnership duly incorporated, organized or formed, validly existing and, solely
with respect to each Loan Party and each general partner or managing member, if
any, of each such Loan Party, in good standing under the laws of the
jurisdiction of its incorporation, organization or formation, (ii) is duly
qualified and in good standing as a foreign corporation, limited liability
company or partnership in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed could not
reasonably be expected to result in a Material Adverse Effect and (iii) has all
requisite corporate, limited liability company or partnership power and
authority (including, without limitation, all material governmental licenses,
permits and other approvals) to own or lease and operate its material properties
and to carry on its business in all material respects as now conducted and as
proposed to be conducted, except, solely with respect to each Subsidiary that
does not hold any direct or indirect interest in a Borrowing Base Asset, where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.  All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable.  The Parent Guarantor
directly owns not less than 70% of all Equity Interests in the Borrower, and, as
of the Closing Date, directly owns approximately 96% of the general partnership
interests in the Borrower.  All Equity Interests in the Borrower that are
directly or indirectly owned by the Parent Guarantor are owned free and clear of
all Liens. The Parent Guarantor has been organized and operated in conformity
with the requirements for qualification as a REIT under the Internal Revenue
Code and its current and proposed method of operation will enable it to continue
to meet the requirements for qualification and taxation as a REIT under the
Internal Revenue Code.
 
(b)      Subsidiaries.  Set forth on Schedule 4.01(b) hereto is a complete and
accurate list of all Subsidiaries of each Loan Party, showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its incorporation,
organization or formation, the number of shares (or the equivalent thereof) of
each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares (or
the equivalent thereof) covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the date hereof.  All of the
outstanding Equity Interests in each Loan Party’s Subsidiaries has been validly
issued, are fully paid and non-assessable and to the extent owned by such Loan
Party or one or more of its Subsidiaries, are owned by such Loan Party or
Subsidiaries free and clear of all Liens (other than Liens permitted by Section
5.02(a)).
 
 
69

--------------------------------------------------------------------------------

 
 
(c)      Due Authorization; No Conflict.  The execution and delivery by each
Loan Party and of each general partner or managing member (if any) of each Loan
Party of each Loan Document to which it is or is to be a party, and the
performance of its obligations thereunder, and the consummation of the
transactions contemplated by the Loan Documents, are within the corporate,
limited liability company or partnership powers of such Loan Party, general
partner or managing member, have been duly authorized by all necessary
corporate, limited liability company or partnership action, and do not
(i) contravene the charter or bylaws, operating agreement, partnership agreement
or other governing document of such Loan Party, general partner or managing
member, (ii) violate any law, rule, regulation (including, without limitation,
Regulation X of the Board of Governors of the Federal Reserve System), order,
writ, judgment, injunction, decree, determination or award, (iii) conflict with
or result in the breach of, or constitute a default or require any payment to be
made under, (A) any Material Contract binding on or affecting any Loan Party,
any of its Subsidiaries or any of their properties, or any general partner or
managing member of any Loan Party, or (B) solely with respect to each Loan
Party, any loan agreement, indenture, mortgage, deed of trust, material lease or
other material instrument binding on or affecting such Loan Party or any of its
properties or (iv) except for the Liens created under the Loan Documents, result
in or require the creation or imposition of any Lien upon or with respect to any
of the properties of any Loan Party or any of its Subsidiaries.  No Loan Party
or any of its Subsidiaries is in violation of any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or in breach
of any such contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument, the violation or breach of which could reasonably be
expected to result in a Material Adverse Effect.
 
(d)      Authorizations and Consents.  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body or any other third party is required for (i) the due execution,
delivery, recordation, filing or performance by any Loan Party or any general
partner or managing member of any Loan Party of any Loan Document to which it is
or is to be a party or for the consummation of the transactions contemplated by
the Loan Documents, or (ii) the exercise by the Administrative Agent or any
Lender Party of its rights or remedies under the Loan Documents, except for
authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect.
 
(e)      Binding Obligation.  This Agreement has been, and each other Loan
Document when delivered hereunder will have been, duly executed and delivered by
each Loan Party and general partner or managing member (if any) of each Loan
Party party thereto.  This Agreement is, and each other Loan Document when
delivered hereunder will be, the legal, valid and binding obligation of each
Loan Party and general partner or managing member (if any) of each Loan Party
party thereto, enforceable against such Loan Party, general partner or managing
member, as the case may be, in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity.
 
(f)      Litigation.  There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries or any general
partner or managing member (if any) of any Loan Party, including any
Environmental Action, pending or to the knowledge of any Responsible Officer,
threatened before any court, governmental agency or arbitrator that (i) could
reasonably be expected to result in a Material Adverse Effect or (ii) purports
to affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated by the Loan Documents.
 
 
70

--------------------------------------------------------------------------------

 
 
(g)      Financial Condition.  The Consolidated balance sheets of the Parent
Guarantor as at December 31, 2011 and the related Consolidated statements of
income and Consolidated statements of cash flows of the Parent Guarantor for the
fiscal year then ended, accompanied by unqualified opinions of KPMG LLP,
independent public accountants, and the Consolidated balance sheets of the
Parent Guarantor as at June 30, 2012, and the related Consolidated statements of
income and Consolidated statements of cash flows of the Parent Guarantor for the
six months then ended, copies of which have been furnished to each Lender Party,
fairly present in all material respects, subject, in the case of such balance
sheets as at June 30, 2012, and such statements of income and cash flows for the
six months then ended, subject to year-end audit adjustments, the Consolidated
financial condition of the Parent Guarantor as at such dates and the
Consolidated results of operations of the Parent Guarantor for the periods ended
on such dates, all in accordance with generally accepted accounting principles
applied on a consistent basis.  Since December 31, 2011, there has been no
Material Adverse Change.
 
(h)      Forecasts.  The Consolidated forecasted balance sheets, statements of
income and statements of cash flows of the Parent Guarantor and its Subsidiaries
delivered to the Lender Parties pursuant to Section 3.01(a)(xi) or 5.03 were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Parent
Guarantor’s best estimate of its future financial performance.
 
(i)       Full Disclosure.  Neither the Information Memorandum nor any other
information, exhibit or report furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender Party in connection with the negotiation
and syndication of the Loan Documents or pursuant to the terms of the Loan
Documents, taken as a whole, contained any untrue statement of a material fact
or omitted to state a material fact necessary to make the statements made
therein not materially misleading.  The Loan Parties have disclosed to the
Administrative Agent, in writing, any and all existing facts that have or may
have (to the extent any of the Loan Parties can now reasonably foresee) a
Material Adverse Effect.
 
(j)       Margin Regulations.  No Loan Party is engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Advance or drawings under any Letter of Credit will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock.
 
(k)      Certain Governmental Regulations.  Neither any Loan Party nor any of
its Subsidiaries is or is required to be registered as an “investment company”
or is a company “controlled” by an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.
 
(l)       Materially Adverse Agreements.  Neither any Loan Party nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter, corporate,
partnership, membership or other governing restriction that could reasonably be
expected to result in a Material Adverse Effect (absent a material default under
a Material Contract).
 
 
71

--------------------------------------------------------------------------------

 
 
(m)     Existing Debt.  Set forth on Schedule 4.01(m) hereto is a complete and
accurate list of all Existing Debt (other than Surviving Debt), showing as of
the date indicated on such schedule the obligor and the principal amount
outstanding thereunder.
 
(n)      Surviving Debt.  Set forth on Schedule 4.01(n) hereto is a complete and
accurate list of all Surviving Debt, showing as of the date indicated on such
schedule the obligor and the principal amount outstanding thereunder, the
maturity date thereof and the amortization schedule therefor.
 
(o)      Liens.  Set forth on Schedule 4.01(o) hereto is a complete and accurate
list of (i) all Liens on the property or assets of any Loan Party and (ii) all
Liens on the property or assets of any non-Loan Party Subsidiaries securing Debt
for Borrowed Money, in each case showing as of the date hereof the lienholder
thereof, the principal amount of the obligations secured thereby and the
property or assets of such Loan Party or such Subsidiary subject thereto,
provided however, that (i) Permitted Liens (other than Liens arising under ERISA
as set forth in clause (j) of the definition thereof) and (ii) easements and
other real property restrictions, covenants and conditions of record (exclusive
of Liens securing Debt) shall not be listed on Schedule 4.01(o).
 
(p)      Real Property.  (i)  Set forth on Part I of Schedule 4.01(p) hereto is
a complete and accurate list of all Real Property owned in fee by any Loan Party
or any of its Subsidiaries, showing as of the date hereof, and as of each other
date such Schedule 4.01(p) is required to be supplemented hereunder, (A) the
street address and state, and (B) solely with respect to Real Property owned by
any Loan Party, the record owner and gross book value thereof.  Each such Loan
Party or Subsidiary has good, marketable and insurable fee simple title to such
Real Property, free and clear of all Liens, other than Permitted Liens.
 
(ii)           Set forth on Part II of Schedule 4.01(p) hereto is a complete and
accurate list of all leases of Real Property under which any Loan Party or any
of its Subsidiaries is the lessee (other than Operating Leases), showing as of
the date hereof, and as of each other date such Schedule 4.01(p) is required to
be supplemented hereunder, (A) the street address and state, and (B) solely with
respect to leases of Real Property under which any Loan Party is the lessee, the
lessor, lessee, expiration date and annual rental cost thereof.  Each such lease
is the legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity.
 
(iii)           Each Borrowing Base Asset is operated and managed by an Approved
Manager pursuant to a Management Agreement listed on Part III of
Schedule 4.01(p).
 
(iv)           Each Borrowing Base Asset subject to a Franchise Agreement is
operated by an Approved Franchisor pursuant to such Franchise Agreement as
listed on Part IV of Schedule 4.01(p).
 
(v)           Each Borrowing Base Asset satisfies all Borrowing Base Conditions.
 
 
72

--------------------------------------------------------------------------------

 
 
(q)      Environmental Matters.  (i)  Except as otherwise set forth on Part I of
Schedule 4.01(q) hereto or as could not reasonably be expected to result in a
Material Adverse Effect, the operations and properties of each Loan Party and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past material non-compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing material obligations or costs, and, to the knowledge of any Responsible
Officer of each Loan Party and its Subsidiaries, no circumstances exist that
could be reasonably likely to (A) form the basis of an Environmental Action
against any Loan Party or any of its Subsidiaries or any of their properties
that could have a Material Adverse Effect or (B) cause any such property to be
subject to any restrictions on ownership, occupancy, use or transferability
under any applicable Environmental Law.
 
(ii)           Except as otherwise set forth on Part II of Schedule 4.01(q)
hereto or as could not reasonably be expected to result in a Material Adverse
Effect, none of the properties currently or formerly owned or operated by any
Loan Party or any of its Subsidiaries is listed or, to the knowledge of any
Responsible Officer of each Loan Party and its Subsidiaries, proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list or is adjacent to any such listed property; there are no underground or
above ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries that is reasonably expected to result in material
liability to any Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries except for any non-friable
asbestos-containing material that is being managed pursuant to, and in
compliance with, an operations and maintenance plan and that does not currently
require removal, remediation, abatement or encapsulation under applicable
Environmental Law; and, to the knowledge of any Responsible Officer of any Loan
Party or any of its Subsidiaries, Hazardous Materials have not been released,
discharged or disposed of in any material amount or in violation of any
applicable Environmental Law or Environmental Permit on any property currently
owned or operated by any Loan Party or any of its Subsidiaries or, to the
knowledge of any Responsible Officer of any Loan Party or any of its
Subsidiaries, during the period of their ownership or operation thereof, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries.
 
(iii)           Except as otherwise set forth on Part III of Schedule 4.01(q)
hereto, neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials that could not reasonably be expected to result in a
Material Adverse Effect at any site, location or operation, either voluntarily
or pursuant to the order of any governmental or regulatory authority or the
requirements of any Environmental Law; all Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner not reasonably expected to result in a Material
Adverse Effect; and, with respect to any property formerly owned or operated by
any Loan Party or any of its Subsidiaries, all Hazardous Materials generated,
used, treated, handled, stored or transported by or, to the knowledge of each
Loan Party and its Subsidiaries, on behalf of any Loan Party or any of its
Subsidiaries have been disposed of in a manner that could not reasonably be
expected to result in a Material Adverse Effect.
 
 
73

--------------------------------------------------------------------------------

 
 
(r)      Compliance with Laws.  Each Loan Party and each Subsidiary is in
compliance with the requirements of all laws, rules and regulations (including,
without limitation, the Securities Act and the Securities Exchange Act, and the
applicable rules and regulations thereunder, state securities law and “Blue Sky”
laws) applicable to it and its business, where the failure to so comply could
reasonably be expected to result in a Material Adverse Effect.
 
(s)      Force Majeure.  Neither the business nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that could reasonably be expected to result in a Material
Adverse Effect.
 
(t)      Loan Parties’ Credit Decisions.  Each Loan Party has, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement (and in the case
of the Guarantors, to give the guaranty under this Agreement) and each other
Loan Document to which it is or is to be a party, and each Loan Party has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.
 
(u)      Solvency.  (i) Each Loan Party, individually, is Solvent and (ii) the
Borrower and its Subsidiaries, taken as a whole, are Solvent.
 
(v)      Sarbanes-Oxley.  No Loan Party has made any extension of credit to any
of its directors or executive officers in contravention of any applicable
restrictions set forth in Section 402(a) of Sarbanes-Oxley.
 
(w)     ERISA Matters.  (i)  No ERISA Event has occurred within the preceding
five plan years or is reasonably expected to occur with respect to any Plan that
has resulted in or is reasonably expected to result in a Material Adverse
Effect.
 
(ii)           Schedule B (Actuarial Information) to the most recent annual
report (Form 5500 Series) for each Plan, copies of which have been filed with
the Internal Revenue Service and furnished to the Lender Parties, is complete
and accurate and fairly presents the funding status of such Plan as of the date
of such Schedule B, and since the date of such Schedule B there has been no
material adverse change in such funding status.
 
(iii)           Neither any Loan Party nor any ERISA Affiliate has incurred or
is reasonably expected to incur any Withdrawal Liability to any Multiemployer
Plan, except as would not reasonably be expected to result in a Material Adverse
Effect.
 
(iv)           Neither any Loan Party nor any ERISA Affiliate has been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and to the actual knowledge of a Responsible Officer, no such Multiemployer Plan
is reasonably expected to be in reorganization or to be terminated, within the
meaning of Title IV of ERISA, except as would not reasonably be expected to
result in a Material Adverse Effect.
 
 
74

--------------------------------------------------------------------------------

 
 
ARTICLE V
COVENANTS OF THE LOAN PARTIES
 
SECTION 5.01.  Affirmative Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party will:
 
(a)      Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries
to comply, with all applicable laws, rules, regulations and orders, such
compliance to include, without limitation, compliance with ERISA and the
Racketeer Influenced and Corrupt Organizations Chapter of the Organized Crime
Control Act of 1970 except where such non-compliance could not reasonably be
expected to result in a Material Adverse Effect.
 
(b)      Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all lawful claims that, if unpaid, might
by law become a Lien upon any of its material property; provided, however, that
neither the Loan Parties nor any of their Subsidiaries shall be required to pay
or discharge any such tax, assessment, charge or claim that is the subject of a
Good Faith Contest, unless and until any Lien resulting therefrom attaches to
its property and becomes enforceable against its other creditors.
 
(c)      Compliance with Environmental Laws.  Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits, except where such non-compliance
could not reasonably be expected to result in a Material Adverse Effect; obtain
and renew and cause each of its Subsidiaries to obtain and renew all
Environmental Permits necessary for its operations and properties, except where
such non-compliance could not reasonably be expected to result in a Material
Adverse Effect; and conduct, and cause each of its Subsidiaries to conduct, any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties in material compliance with the
requirements of all applicable Environmental Laws, except where such
non-compliance could not reasonably be expected to result in a Material Adverse
Effect; provided, however, that neither the Loan Parties nor any of their
Subsidiaries shall be required to conduct any such investigation, study,
sampling or testing, or to undertake any such cleanup, removal, remedial or
other action to the extent that its obligation to do so is the subject of a Good
Faith Contest.
 
(d)      Maintenance of Insurance.  Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party or such Subsidiaries operate.  The
Parent Guarantor and the Borrower shall from time to time deliver to the
Administrative Agent upon request a list in reasonable detail, together with
copies of all policies (or other available evidence) of the insurance then in
effect, stating the names of the insurance companies, the coverages and amounts
of such insurance, the dates of the expiration thereof and the properties and
risks covered thereby.
 
 
75

--------------------------------------------------------------------------------

 
 
(e)      Preservation of Partnership or Corporate Existence, Etc.  Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises except,
in the case of Subsidiaries of the Borrower only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to preserve
and maintain such rights or franchises and such failure to preserve and maintain
such rights or franchises could not reasonably be expected to result in a
Material Adverse Effect (it being understood that the foregoing shall not
prohibit, or be violated as a result of, any transactions by or involving any
Loan Party or Subsidiary thereof otherwise permitted under Section 5.02(d) or
(e) below).
 
(f)      Visitation Rights.  At any reasonable time and from time to time,
permit the Administrative Agent or any of the Lender Parties, or any agent or
representatives thereof, upon reasonable prior notice and during regular
business hours, to examine and make copies of and abstracts from the records and
books of account of, and visit the properties of, any Loan Party and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of any Loan
Party and any of its Subsidiaries with any of their general partners, managing
members, officers or directors and with their independent certified public
accountants, provided that such Loan Party has the right to participate in such
discussions, and provided further that no more than two such visits shall take
place during any Fiscal Year unless an Event of Default has occurred and is
continuing.
 
(g)      Keeping of Books.  Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Loan
Party and each such Subsidiary in accordance with GAAP.
 
(h)      Maintenance of Properties, Etc.  Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition as maintained by companies engaged in a similar business and owning
similar properties in the same general area, ordinary wear and tear excepted and
will from time to time make or cause to be made all appropriate repairs,
renewals and replacement thereof except, in each case, where failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
 
(i)      Transactions with Affiliates.  Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of their Affiliates (other than transactions exclusively
among or between the Borrower and/or one or more of the Guarantors) on terms
that are fair and reasonable and no less favorable to such Loan Party or such
Subsidiary than it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate, except (i) transactions with Taxable REIT Subsidiaries
conducted in the ordinary course of business of such Loan Party or such
Subsidiary, as applicable, (ii) distributions on Equity Interests not prohibited
by Section 5.02(g) and (iii) Investments permitted by Section 5.02(f)(i) and
(f)(v).
 
(j)      Covenant to Guarantee Obligations.  (i) Concurrently with the delivery
of the Deliverables pursuant to Section 5.01(k) with respect to a Proposed
Borrowing Base Asset owned or leased by a Subsidiary of a Loan Party or (ii)
within 10 days after the formation or acquisition of any new direct or indirect
Subsidiary of a Loan Party that directly or indirectly owns or leases a
Borrowing Base Asset, then in either such event cause each such Subsidiary
(other than a (x) Taxable REIT Subsidiary or (y) a Subsidiary (1) that is an
obligor in respect of or is being formed with the intent to incur Non-Recourse
Debt permitted under Section 5.02(b)(iv)(D) in respect of Assets that are not
Borrowing Base Assets or (2) that is inactive or holds de minimis assets (any
Subsidiary described in clauses (x), (y)(1) or (y)(2) of this parenthetical, a
“Limited Subsidiary”)), and cause each direct and indirect parent of such
Subsidiary that is not a Limited Subsidiary (if it has not already done so),
to  (A) duly execute and deliver to the Administrative Agent a Guaranty
Supplement in substantially the form of Exhibit C hereto, or such other guaranty
supplement in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties’ Obligations under the Loan Documents
and (B) deliver to the Administrative Agent those items listed in Section
3.01(a)(ii), (vi), (vii), (viii), (ix) and (x) with respect to such Subsidiary.
 
 
76

--------------------------------------------------------------------------------

 
 
(k)      Borrowing Base Additions.  With the Borrower’s written request to the
Administrative Agent that any Asset (a “Proposed Borrowing Base Asset”) be added
as a Borrowing Base Asset, deliver (or cause to be delivered) to the
Administrative Agent, at the Borrower’s expense, a BBA Proposal Package with
respect to such Proposed Borrowing Base Asset to the extent not previously
provided to the Administrative Agent.  Within ten (10) Business Days after
receipt of a complete BBA Proposal Package, the Administrative Agent shall give
notice to the Borrower of whether the Administrative Agent and the Required
Lenders have approved such Proposed Borrowing Base Asset as a Borrowing Base
Asset (provided that the approval of the Administrative Agent and the Required
Lenders shall be deemed given for the Assets listed on Part B of Schedule II)
subject to the delivery of all applicable Deliverables and Guarantor
Deliverables pursuant to the following sentence (any such notice comprising an
approval, a “Conditional Approval Notice”).  Within 10 days after receipt by the
Borrower of a Conditional Approval Notice (which period may be extended in the
discretion of the Administrative Agent, at the Borrower’s request, for an
additional 30 days without the approval of the Required Lenders) or in the case
of a Proposed Borrowing Base Asset that is listed on Part B of Schedule II,
within 10 days of providing a complete BBA Proposal Package for such Asset, the
Borrower shall, at its expense, deliver (or cause to be delivered) to the
Administrative Agent all applicable Deliverables and Guarantor
Deliverables.  Notwithstanding the foregoing, the failure of any Proposed
Borrowing Base Asset to comply with one or more of the Borrowing Base Conditions
shall not preclude the addition of such Proposed Borrowing Base Asset as a
Borrowing Base Asset so long as the Administrative Agent and the Required
Lenders shall have expressly consented to the addition of such Proposed
Borrowing Base Asset as a Borrowing Base Asset notwithstanding the failure to
satisfy such conditions.
 
(l)       Further Assurances.  (i) Promptly upon request by the Administrative
Agent, or any Lender Party through the Administrative Agent, correct, and cause
each Loan Party to promptly correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof.
 
(ii)           Promptly upon request by the Administrative Agent, or any Lender
Party through the Administrative Agent, do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, termination statements, notices of assignment, transfers,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender Party through the Administrative Agent, may reasonably require from
time to time in order (A) to carry out more effectively the purposes of the Loan
Documents, (B) to maintain the validity, and effectiveness of any of the Loan
Documents and (C) to assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Lender Parties the rights granted or now
or hereafter intended to be granted to the Lender Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.
 
 
77

--------------------------------------------------------------------------------

 
 
(m)     Performance of Material Contracts.  Perform and observe, and cause each
of its Subsidiaries to perform and observe, all the material terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, and shall not, and cause each of its
Subsidiaries not to, do or knowingly permit to be done anything to impair
materially the value of any of the Material Contracts, to the extent the same
could reasonably be expected to have a Material Adverse Effect.
 
(n)      Compliance with Leases.  Make all payments and otherwise perform all
material obligations in respect of all leases of real property to which the
Borrower or any Subsidiaries thereof that owns a Borrowing Base Asset is a party
that are material to the operations of such Person, but in any event, including,
without limitation, each Qualified Ground Lease and keep such leases in full
force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled (except, in the case of
Subsidiaries that own a Borrowing Base Asset only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to maintain
such lease or prevent such lapse, termination, forfeiture or cancellation and
such failure to maintain such lease or prevent such lapse, termination,
forfeiture or cancellation is not in respect of a Qualified Ground Lease of a
Borrowing Base Asset and could not otherwise reasonably be expected to result in
a Material Adverse Effect).
 
(o)      Qualified Ground Leases.  With respect to any Qualified Ground Lease
related to any Borrowing Base Asset, at reasonable times and at reasonable
intervals but no more than once each Fiscal Year so long as no Event of Default
has occurred and is continuing and subject to the requirements of the subject
Qualified Ground Lease, deliver to the Administrative Agent upon request (or,
subject to the requirements of the subject Qualified Ground Lease, cause the
applicable lessor or other obligor to deliver to the Administrative Agent), an
estoppel certificate and consent agreement in relation to such Qualified Ground
Lease in form and substance reasonably acceptable to the Administrative Agent,
in its discretion, and, in the case of the estoppel certificate, setting forth
(i) the name of lessee and lessor under the Qualified Ground Lease (if
applicable); (ii) that such Qualified Ground Lease is in full force and effect
and has not been modified except to the extent that such modification (a copy of
which shall be attached to the estoppel certificate) has not resulted in or is
not reasonably expected to result in a material adverse effect on the applicable
Loan Party’s operations; (iii) that no rental and other payments due thereunder
are delinquent as of the date of such estoppel; and (iv) whether such Person
knows of any actual or alleged defaults or events of default under the
applicable Qualified Ground Lease.
 
(p)      Interest Rate Hedging.  Enter into within thirty (30) days after the
Closing Date, and maintain at all times thereafter, interest rate Hedge
Agreements (i) with Persons acceptable to the Administrative Agent, (ii)
providing either an interest-rate swap for a fixed rate of interest acceptable
to the Administrative Agent or an interest-rate cap at an interest rate
acceptable to the Administrative Agent, (iii) covering a notional amount such
that at least 50% of Consolidated Debt for Borrowed Money of the Parent
Guarantor and its Subsidiaries is either (A) accruing interest at a fixed rate
acceptable to the Administrative Agent or (B) subject to interest rate Hedge
Agreements providing either an interest-rate swap for a fixed rate of interest
acceptable to the Administrative Agent or an interest-rate cap at an interest
rate acceptable to the Administrative Agent and (iv) otherwise on terms and
conditions acceptable to the Administrative Agent.
 
(q)      Management Agreements.  At all times cause each Borrowing Base Asset to
be managed and operated by an Approved Manager that has entered into a
management agreement with respect to such Asset in form and substance
satisfactory to the Administrative Agent.  Lender Parties acknowledge that the
Management Agreement in effect as of the date hereof is satisfactory.
 
 
78

--------------------------------------------------------------------------------

 
 
(r)       Franchise Agreements.  At all times cause each Borrowing Base Asset
that is subject to a franchise agreement or similar arrangement to be operated
by an Approved Franchisor who has entered into a franchise agreement or similar
agreement with respect to such Asset in form and substance satisfactory to the
Administrative Agent.
 
(s)      Maintenance of REIT Status.  In the case of the Parent Guarantor, at
all times, conduct its affairs and the affairs of its Subsidiaries in a manner
so as to continue to qualify as a REIT under the Internal Revenue Code.
 
(t)       Exchange Listing.  In the case of the Parent Guarantor, at all times
(i) cause its common shares to be duly listed on the New York Stock Exchange,
the American Stock Exchange or NASDAQ and (ii) timely file all reports required
to be filed by it in connection therewith.
 
(u)      Sarbanes-Oxley.  Comply at all times in all material respects with all
applicable provisions of Section 402(a) of Sarbanes-Oxley, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
(v)      Post-Closing Matters.  Execute and deliver the documents and complete
the tasks set forth on Schedule 5.01(v), in each case within the time limits
specified therein.  All conditions precedent and representations and warranties
contained in this Agreement and the other Loan Documents shall be deemed
modified to the extent necessary to effect the foregoing (and to permit the
taking of the actions described above within the time periods required above and
in Schedule 5.01(v), rather than as elsewhere provided in the Loan Documents),
provided that to the extent any representation and warranty would not be true
because the foregoing actions were not taken on the Closing Date, the respective
representation and warranty shall be required to be true and correct in all
material respects at the time the respective action is taken (or was required to
be taken) in accordance with the foregoing provisions of this Section 5.01(v)
and Schedule 5.01(v).
 
SECTION 5.02.  Negative Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, no Loan Party will, at any time:
 
(a)           Liens, Etc.  Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any Lien on
or with respect to any of its assets of any character (including, without
limitation, accounts and Equity Interests) whether now owned or hereafter
acquired, or sign or file or suffer to exist, or permit any of its Subsidiaries
to sign or file or suffer to exist, under the Uniform Commercial Code of any
jurisdiction, a financing statement that names such Loan Party or any of its
Subsidiaries as debtor, or sign or suffer to exist, or permit any of its
Subsidiaries to sign or suffer to exist, any security agreement authorizing any
secured party thereunder to file such financing statement, or assign, or permit
any of its Subsidiaries to assign, any accounts or other right to receive
income, except, in the case of the Loan Parties (other than the Parent
Guarantor) and their respective Subsidiaries:
 
(i)             Liens created under the Loan Documents;
 
(ii)            Permitted Liens;
 
(iii)           Liens described on Schedule 4.01(o) hereto;
 
 
79

--------------------------------------------------------------------------------

 
 
(iv)           purchase money Liens upon or in equipment acquired or held by
such Loan Party or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such equipment or to secure Debt incurred solely
for the purpose of financing the acquisition of any such equipment to be subject
to such Liens, or Liens existing on any such equipment at the time of
acquisition (other than any such Liens created in contemplation of such
acquisition that do not secure the purchase price), or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided,
however, that no such Lien shall extend to or cover any property other than the
equipment and the proceeds thereof being acquired, and no such extension,
renewal or replacement shall extend to or cover any property not theretofore
subject to the Lien being extended, renewed or replaced; provided further that
the aggregate principal amount of the Debt secured by Liens permitted by this
clause (iv) shall not exceed the amount permitted under Section 5.02(b)(iv)(A);
 
(v)           Liens arising in connection with Capitalized Leases permitted
under Section 5.02(b)(iv)(B), provided that no such Lien shall extend to or
cover any assets other than the assets subject to such Capitalized Leases;
 
(vi)           Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with any Loan Party or any Subsidiary
of any Loan Party or becomes a Subsidiary of any Loan Party, provided that such
Liens were not created in contemplation of such merger, consolidation or
acquisition and do not extend to any assets other than those of the Person so
merged into or consolidated with such Loan Party or such Subsidiary or so
acquired by such Loan Party or such Subsidiary;
 
(vii)           Liens securing Non-Recourse Debt permitted under
Section 5.02(b)(iv)(D); and
 
(viii)           the replacement, extension or renewal of any Lien permitted by
clause (iii) above upon or in the same property theretofore subject thereto in
connection with any Refinancing Debt permitted under Section 5.02(b)(iii).
 
(b)           Debt.  Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:
 
(i)           Debt under the Loan Documents;
 
(ii)           in the case of any Loan Party or any Subsidiary of a Loan Party,
Debt owed to any other Loan Party or any wholly-owned Subsidiary of any Loan
Party, provided that, in each case, such Debt (y) shall be on terms acceptable
to the Administrative Agent and (z) shall be evidenced by promissory notes in
form and substance satisfactory to the Administrative Agent, which promissory
notes shall (unless payable to the Borrower) by their terms be subordinated to
the Obligations of the Loan Parties under the Loan Documents;
 
(iii)           the Surviving Debt described on Schedule 4.01(n) hereto and any
Refinancing Debt extending, refunding or refinancing such Surviving Debt;
 
 
80

--------------------------------------------------------------------------------

 
 
(iv)           in the case of each Loan Party (other than the Parent Guarantor)
and its Subsidiaries,
 
(A)           Debt secured by Liens permitted by Section 5.02(a)(iv) not to
exceed in the aggregate $10,000,000 at any time outstanding,
 
(B)           (1) Capitalized Leases not to exceed in the aggregate $10,000,000
at any time outstanding, and (2) in the case of any Capitalized Lease to which
any Subsidiary of a Loan Party is a party, any Contingent Obligation of such
Loan Party guaranteeing the Obligations of such Subsidiary under such
Capitalized Lease,
 
(C)           Debt in respect of Hedge Agreements designed to hedge against
fluctuations in interest rates or foreign exchange rates incurred as required by
this Agreement or incurred in the ordinary course of business and consistent
with prudent business practices, and
 
(D)           Non-Recourse Debt (including, without limitation, the JV Pro Rata
Share of Non-Recourse Debt of any Joint Venture) in respect of Assets other than
Borrowing Base Assets, the incurrence of which would not result in a Default
under Section 5.04.
 
(v)           in the case of the Parent Guarantor and the Borrower, Debt
consisting of Customary Carve-Out Agreements;
 
(vi)           endorsements of negotiable instruments for deposit or collection
or similar transactions in the ordinary course of business;
 
(vii)          recourse secured Debt, provided that such Debt (A) is not
recourse to any Subsidiary Guarantor that owns any Borrowing Base Asset or any
direct or indirect Equity Interest therein, (B) is not secured by any Lien on
any Borrowing Base Asset, and (C) shall not exceed in the aggregate at any time
outstanding 10% of Total Asset Value; and
 
(viii)         unsecured Debt the incurrence of which would not result in a
Default under Section 5.04.
 
(c)           Change in Nature of Business.  Make, or permit any of its
Subsidiaries to make, any material change in the nature of its business as
carried at the Closing Date (after giving effect to transactions contemplated by
the Loan Documents); or engage in, or permit any of its Subsidiaries to engage
in, any business other than ownership, development, redevelopment, licensing and
management of hotels, resorts, or other lodging involving the transient use of
rooms in the United States consistent in quality with such assets presently
owned by the Borrower and its Subsidiaries, and other business activities
incidental thereto.
 
 
81

--------------------------------------------------------------------------------

 
 
(d)           Mergers, Etc.  Merge or consolidate with or into, or convey,
transfer (except as permitted by Section 5.02(e)), lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to, any Person, or
permit any of its Subsidiaries to do so; provided, however, that (i) any
Subsidiary of a Loan Party may merge or consolidate with or into, or dispose of
assets to, any other Subsidiary of such Loan Party (provided that if one or more
of such Subsidiaries is also a Loan Party, a Loan Party shall be the surviving
entity) or any other Loan Party other than the Parent Guarantor (provided that
such Loan Party or, in the case of any Loan Party other than the Borrower,
another Loan Party shall be the surviving entity), and (ii) any Loan Party may
merge with any Person that is not a Loan Party so long as such Loan Party is the
surviving entity or (except in the case of a merger with the Borrower, which
shall always be the surviving entity) such other Person is the surviving party
and shall promptly become a Loan Party, provided, in each case, that no Default
or Event of Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.  Notwithstanding any other
provision of this Agreement, (y) any Subsidiary of a Loan Party (other than the
Borrower and any Subsidiary that is the direct owner of a Borrowing Base Asset)
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and the
assets or proceeds from the liquidation or dissolution of such Subsidiary are
transferred to the Borrower or a Guarantor, provided that no Default or Event of
Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom, and (z) any Loan Party or Subsidiary of a
Loan Party shall be permitted to effect any Transfer of Assets through the sale
or transfer of direct or indirect Equity Interests in the Person (other than the
Borrower or the Parent Guarantor) that owns such Assets so long as
Section 5.02(e) would otherwise permit the Transfer of all Assets owned by such
Person at the time of such sale or transfer of such Equity Interests.  Upon the
sale or transfer of Equity Interests in any Person that is a Guarantor permitted
under clause (z) above, provided that no Default or Event of Default shall have
occurred and be continuing or would result therefrom, the Administrative Agent
shall, upon the request of the Borrower, release such Guarantor from the
Guaranty.
 
(e)           Sales, Etc. of Assets.  (i) In the case of the Parent Guarantor,
sell, lease, transfer or otherwise dispose of, or grant any option or other
right to purchase, lease or otherwise acquire any assets and (ii) in the case of
the Loan Parties (other than the Parent Guarantor), sell, lease (other than by
entering into Tenancy Leases), transfer or otherwise dispose of, or grant any
option or other right to purchase, lease (other than any option or other right
to enter into Tenancy Leases) or otherwise acquire, or permit any of its
Subsidiaries to sell, lease, transfer or otherwise dispose of, or grant any
option or other right to purchase, lease or otherwise acquire (each action
described in clauses (i) and (ii) of this subsection (e), including, without
limitation, any Sale and Leaseback Transaction, being a “Transfer”), any Asset
or Assets (or any direct or indirect Equity Interests in the owner thereof), in
each case other than the following Transfers, which shall be permitted hereunder
only so long as no Default or Event of Default shall exist or would result
therefrom:
 
(A)           the Transfer of any Asset or Assets that are not Borrowing Base
Assets from any Loan Party to another Loan Party (other than the Parent
Guarantor) or from a Subsidiary of a Loan Party to another Subsidiary of such
Loan Party or any other Loan Party (other than the Parent Guarantor),
 
(B)           the Transfer of any Asset or Assets that are not Borrowing Base
Assets to any Person that is not a Loan Party, provided that the purchase price
paid to the applicable Loan Party for such Asset or Assets shall not be
materially less than the fair market value of such Asset or Assets at the time
of such sale,
 
(C)           the Transfer of any Borrowing Base Asset or Borrowing Base Assets
to any Person, or the designation of a Borrowing Base Asset or Borrowing Base
Assets as a non-Borrowing Base Asset or non-Borrowing Base Assets, in each case
with the intention that such Borrowing Base Asset or Borrowing Base Assets, upon
consummation of such Transfer or designation, shall no longer constitute a
Borrowing Base Asset or Borrowing Base Assets, provided that:
 
 
82

--------------------------------------------------------------------------------

 
 
(1)            immediately after giving effect to such Transfer or designation,
as the case may be, the remaining Borrowing Base Assets shall continue to
satisfy the requirements set forth in clauses (a) through (j) of the definition
of Borrowing Base Conditions,
 
(2)            the Loan Parties shall be in compliance with the covenants
contained in Section 5.04 both immediately prior to and on a pro forma basis
immediately after giving effect to such Transfer or designation, and
 
(3)            on or prior to the date of such Transfer or designation, as the
case may be, the Borrower shall have delivered to the Administrative Agent (A)
an Availability Certificate demonstrating that the Facility Available Amount
(calculated on a pro forma basis after giving effect to such Transfer and to any
repayment of Advances made at the time thereof) will be greater than or equal to
the Facility Exposure, and (B) a certificate of the Chief Financial Officer (or
other Responsible Officer performing similar functions) of the Borrower
demonstrating compliance with the foregoing clauses (1) and (2) and confirming
that no Default or Event of Default shall exist on the date of such Transfer or
will result therefrom, together with supporting information in detail reasonably
satisfactory to the Administrative Agent, and
 
(4)            the Administrative Agent and the Required Lenders shall have
consented in writing (such consent not to be unreasonably withheld) to such
Transfer or designation prior to the consummation thereof, it being agreed that
the Administrative Agent shall give notice to the Borrower of whether the
Administrative Agent and the Required Lenders have consented to such Transfer or
designation within ten (10) Business Days after receipt of the Borrower’s
request therefor together with the items specified in clause (3), or
 
(D)           the Transfer of (1) obsolete or worn out FF&E in the ordinary
course of business or (2) inventory in the ordinary course of business, which
FF&E or inventory, as the case may be, is used or held in connection with a
Borrowing Base Asset.
 
Following (I) a Transfer of all Borrowing Base Assets owned and leased by a
Subsidiary Guarantor in accordance with Section 5.02(e)(ii)(C) or (II) the
designation by a Subsidiary Guarantor of all Borrowing Base Assets owned or
leased by it as non-Borrowing Base Assets pursuant to Section 5.02(e)(ii)(C),
the Administrative Agent shall, upon the request of the Borrower and at the
Borrower’s expense, promptly release such Subsidiary Guarantor from the
Guaranty.
 
(f)           Investments.  Make or hold, or permit any of its Subsidiaries to
make or hold, any Investment other than:
 
(i)           Investments by the Loan Parties and their Subsidiaries in their
Subsidiaries outstanding on the date hereof and additional Investments in
wholly-owned Subsidiaries and, in the case of the Loan Parties (other than the
Parent Guarantor) and their Subsidiaries (and Joint Ventures in which such Loan
Parties and Subsidiaries hold any direct or indirect interest), Investments in
Assets (including by asset or Equity Interest acquisitions or investments in
Joint Ventures), in each case subject, where applicable, to the limitations set
forth in Section 5.02(f)(iv);
 
 
83

--------------------------------------------------------------------------------

 
 
(ii)           Investments in Cash Equivalents;
 
(iii)           Investments consisting of intercompany Debt permitted under
Section 5.02(b)(ii);
 
(iv)           Investments consisting of the following items so long as (y) the
aggregate amount outstanding, without duplication, of all Investments described
in this subsection does not exceed, at any time, 25% of Total Asset Value at
such time, and (z) the aggregate amount of each of the following items of
Investments does not exceed at any time the specified percentage of Total Asset
Value set forth below:
 
(A)           Investments in Redevelopment Assets and Development Assets
(including such assets that such Person has contracted to purchase for
development with or without options to terminate the purchase agreement), so
long as the aggregate amount of such Investments in Redevelopment Assets and
Development Assets, calculated on the basis of the greater of actual cost or
budgeted cost, does not at any time exceed 15% of Total Asset Value at such
time,
 
(B)           Investments in undeveloped land (including undeveloped land that
such Person has contracted to purchase with or without options to terminate the
purchase agreement), so long as the aggregate amount of all such Investments in
undeveloped land, calculated on the basis of the greater of actual cost or
budgeted cost, does not at any time exceed 5% of Total Asset Value at such time,
 
(C)           Investments in Joint Ventures of any Loan Party so long as the
aggregate amount of such Investments outstanding does not at any time exceed 15%
of Total Asset Value at such time, and
 
(D)           loans, advances and extensions of credit (including, without
limitation, mezzanine loans) to any Person so long as the aggregate amount of
such Investments does not at any time exceed 5% of Total Asset Value at such
time;
 
(v)           Investments outstanding on the date hereof in Subsidiaries that
are not wholly-owned by any Loan Party;
 
(vi)           Investments in Hedge Agreements permitted under
Section 5.02(b)(iv)(C);
 
(vii)         To the extent permitted by applicable law, loans or other
extensions of credit to officers, directors and employees of any Loan Party or
any Subsidiary of any Loan Party in the ordinary course of business, for travel,
entertainment, relocation and analogous ordinary business purposes, which
Investments shall not exceed at any time $1,000,000 in the aggregate for all
Loan Parties;
 
(viii)        Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
extended in the ordinary course of business in an aggregate amount for all Loan
Parties not to exceed at any time $5,000,000; and
 
 
84

--------------------------------------------------------------------------------

 
 
(ix)           Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss.
 
(g)           Restricted Payments.  In the case of the Parent Guarantor and the
Borrower, without the prior consent of the Required Lenders, make any Restricted
Payments; provided, however, that so long as (x) no Event of Default shall have
occurred and be continuing, and (y) immediately before and after giving effect
to the payment of any dividends the Parent Guarantor shall be in compliance with
Section 5.04(a)(iv), (i) the Parent Guarantor may make Restricted Payments and
(ii) the Borrower may make Restricted Payments (A) to the Parent Guarantor to
permit the Parent Guarantor to make Restricted Payments as permitted in clause
(i) above and (B) to its outside limited partners as required by the terms of
the Borrower’s organizational documents as in effect on the Closing Date.
 
(h)           Amendments of Constitutive Documents.  Amend its limited liability
company agreement, partnership agreement, certificate of incorporation or bylaws
or other constitutive documents in a manner that would be material and adverse
to any of the Lender Parties or the Parent Guarantor and its Subsidiaries,
provided that, any amendment to any such constitutive document that would
designate such Loan Party as a “special purpose entity” or otherwise confirm
such Loan Party’s status as a “special purpose entity” shall be deemed “not
material and adverse” for purposes of this Section.
 
(i)            Accounting Changes.  Make or permit, or permit any of its
Subsidiaries to make or permit, any change in (i) accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles, or (ii) Fiscal Year.
 
(j)            Speculative Transactions.  Engage, or permit any of its
Subsidiaries to engage, in any transaction involving commodity options or
futures contracts or any similar speculative transactions.
 
(k)           Payment Restrictions Affecting Subsidiaries.  Directly or
indirectly, enter into or suffer to exist, or permit any of its Subsidiaries to
enter into or suffer to exist, any agreement or arrangement limiting the ability
of any of its Subsidiaries to declare or pay dividends or other distributions in
respect of its Equity Interests or repay or prepay any Debt owed to, make loans
or advances to, or otherwise transfer assets to or invest in, the Borrower or
any Subsidiary of the Borrower (whether through a covenant restricting
dividends, loans, asset transfers or investments, a financial covenant or
otherwise), except (i) the Loan Documents, (ii) any agreement or instrument
evidencing Debt permitted under Section 5.02(b), provided that the terms of such
Debt, and of such agreement or instrument, do not restrict distributions in
respect of Equity Interests in Subsidiaries directly or indirectly owning
Borrowing Base Assets, and (iii) any agreement in effect at the time such
Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Borrower.
 
(l)           Negative Pledge.  Enter into or suffer to exist, or permit any of
its Subsidiaries that directly or indirectly own any Borrowing Base Assets to
enter into or suffer to exist, any agreement prohibiting or conditioning the
creation or assumption of any Lien upon any of its property or assets
(including, without limitation, any Borrowing Base Assets), except (i) pursuant
to the Loan Documents and (ii) in connection with (A) any Debt permitted under
Section 5.02(b), provided that the terms of such Debt, and of any agreement
entered into and of any instrument issued in connection therewith, do not
provide for or prohibit or condition the creation of any Lien on any Borrowing
Base Assets and are otherwise permitted by the Loan Documents and (B) any Debt
outstanding on the date any Subsidiary of the Borrower becomes such a Subsidiary
(so long as such agreement was not entered into solely in contemplation of such
Subsidiary becoming a Subsidiary of the Borrower).
 
 
85

--------------------------------------------------------------------------------

 
 
(m)           Parent Guarantor as Holding Company.  In the case of the Parent
Guarantor, not enter into or conduct any business, or engage in any activity
(including, without limitation, any action or transaction that is required or
restricted with respect to the Borrower and its Subsidiaries under Sections 5.01
and 5.02 without regard to any of the enumerated exceptions to such covenants),
other than (i) the holding of the Equity Interests of the Borrower; (ii) the
performance of its duties as general partner of the Borrower; (iii) the
performance of its Obligations (subject to the limitations set forth in the Loan
Documents) under each Loan Document to which it is a party; (iv) the making of
equity or subordinate debt Investments in the Borrower and its Subsidiaries,
provided each such Investment shall be on terms acceptable to the Administrative
Agent; (v) the holding of the Equity Interests of each direct and indirect
Subsidiary that owns or leases a Borrowing Base Asset; and (vi) activities
incidental to each of the foregoing.
 
(n)           Multiemployer Plans.  Contribute to or be required to contribute
to, nor will any ERISA Affiliate contribute to or be required to contribute to
any Multiemployer Plan.
 
SECTION 5.03.  Reporting Requirements.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Administrative Agent and
the Lender Parties in accordance with Section 10.02(b):
 
(a)           Default Notice.  As soon as possible and in any event within two
days after a Responsible Officer obtains knowledge of the occurrence of each
Default or any event, development or occurrence reasonably expected to result in
a Material Adverse Effect continuing on the date of such statement, a statement
of the Chief Financial Officer (or other Responsible Officer) of the Parent
Guarantor setting forth details of such Default or such event, development or
occurrence and the action that the Parent Guarantor has taken and proposes to
take with respect thereto.
 
(b)           Annual Financials.  As soon as available and in any event within
90 days after the end of each Fiscal Year, a copy of the annual audit report for
such year for the Parent Guarantor and its Subsidiaries, including therein
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Parent Guarantor with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by (x) an opinion acceptable to the Required Lenders of KPMG LLP or
other independent public accountants of recognized standing acceptable to the
Required Lenders, and (y) a report of such independent public accountants as to
the Borrower’s internal controls required under Section 404 of the
Sarbanes-Oxley Act of 2002, in each case certified in a manner to which the
Required Lenders have not objected, together with (i) a schedule in form
satisfactory to the Administrative Agent of computations prepared by such
accountants demonstrating, as of the end of such Fiscal Year, compliance with
the covenants contained in Section 5.04, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the Parent
Guarantor shall also provide, if necessary for the determination of compliance
with Section 5.04, a statement of reconciliation conforming such financial
statements to GAAP and (ii) a certificate of the Chief Financial Officer (or
other Responsible Officer) of the Parent Guarantor stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Parent Guarantor has
taken and proposes to take with respect thereto.
 
 
86

--------------------------------------------------------------------------------

 
 
(c)           Quarterly Financials.  As soon as available and in any event
within 45 days after the end of each of the first three quarters of each Fiscal
Year, Consolidated balance sheets of the Parent Guarantor and its Subsidiaries
as of the end of such quarter and Consolidated statements of income of the
Parent Guarantor and its Subsidiaries for the period commencing at the end of
the previous fiscal quarter and ending with the end of such quarter and
Consolidated statements of income and a Consolidated statement of cash flows of
the Parent Guarantor and its Subsidiaries for the period commencing at the end
of the previous Fiscal Year and ending with the end of such quarter, setting
forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding Fiscal Year, all in reasonable
detail and duly certified (subject to normal year-end audit adjustments) by the
Chief Executive Officer, Chief Financial Officer or Treasurer (or other
Responsible Officer performing similar functions) of the Parent Guarantor as
having been prepared in accordance with GAAP (it being acknowledged that a copy
of the quarterly financials filed by the Parent Guarantor with the Securities
and Exchange Commission shall satisfy the foregoing requirements) (it being
acknowledged that a copy of any such quarterly financial report filed by the
Parent Guarantor with the Securities and Exchange Commission shall satisfy the
foregoing requirements), together with (i) a certificate of such officer stating
that no Default has occurred and is continuing or, if a Default has occurred and
is continuing, a statement as to the nature thereof and the action that the
Parent Guarantor has taken and proposes to take with respect thereto and (ii) a
schedule in form satisfactory to the Administrative Agent of the computations
used by the Parent Guarantor in determining compliance with the covenants
contained in Section 5.04, provided that in the event of any change in GAAP used
in the preparation of such financial statements, the Parent Guarantor shall also
provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to GAAP.
 
(d)           Availability Certificate.  As soon as available and in any event
(i) within (A) 45 days after the end of each of the first three quarters of each
Fiscal Year and (B) 90 days after the end of the fourth quarter of each Fiscal
Year, and (ii) on any Test Date described in clauses (b) through (d) in the
definition thereof, on a pro forma basis after giving effect to the applicable
event giving rise to such Test Date, an Availability Certificate, as at the end
of the previous fiscal quarter, certified by the Chief Financial Officer (or
other Responsible Officer performing similar functions) of the Parent Guarantor.
 
(e)           Borrowing Base Financials.  As soon as available and in any event
within (i) 45 days after the end of each of the first three quarters of each
Fiscal Year and (ii) 90 days after the end of the fourth quarter of each Fiscal
Year, financial information in respect of all Borrowing Base Assets, in form and
detail satisfactory to the Administrative Agent.
 
(f)           Annual Budgets.  As soon as available and in any event within than
45 days after the end of each Fiscal Year, forecasts prepared by management of
the Parent Guarantor, in form satisfactory to the Administrative Agent, of
balance sheets, income statements and cash flow statements on a quarterly basis
for the then current Fiscal Year and on an annual basis for each Fiscal Year
thereafter until the final Maturity Date.
 
(g)           Material Litigation.  Promptly after the commencement thereof,
notice of all actions, suits, investigations, litigation and proceedings before
any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any Loan Party or any of its
Subsidiaries of the type described in Section 4.01(f).
 
 
87

--------------------------------------------------------------------------------

 
 
(h)           Securities Reports.  Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports that any Loan
Party or any of its Subsidiaries sends to the holders of its Equity Interests,
and copies of all regular, periodic and special reports, and all registration
statements, that any Loan Party or any of its Subsidiaries files with the
Securities and Exchange Commission or any Governmental Authority that may be
substituted therefor, or with any national securities exchange.
 
(i)            Real Property.  As soon as available and in any event within (i)
45 days after the end of each of the first three quarters of each Fiscal Year
and (ii) 90 days after the end of the fourth quarter of each Fiscal Year, a
report supplementing Schedule 4.01(p) hereto, including an identification of all
owned and leased real property acquired or disposed of by any Loan Party or any
of its Subsidiaries during such fiscal quarter and a description of such other
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete.
 
(j)            Assets Reports.  As soon as available and in any event within (i)
45 days after the end of each of the first three quarters of each Fiscal Year
and (ii) 90 days after the end of the fourth quarter of each Fiscal Year, a
report listing and describing (in detail reasonably satisfactory to the
Administrative Agent) all Assets of the Parent Guarantor and its Subsidiaries as
of the end of such quarter in form and substance reasonably satisfactory to the
Administrative Agent.
 
(k)           Environmental Conditions.  Notice to the Administrative Agent (i)
promptly upon obtaining knowledge of any material violation of any Environmental
Law affecting any Asset or the operations thereof or the operations of any of
its Subsidiaries, (ii) promptly upon obtaining knowledge of any known release,
discharge or disposal of any Hazardous Materials at, from, or into any Asset
which it reports in writing or is legally required to report in writing to any
Governmental Authority and which is material in amount or nature or which could
reasonably be expected to materially adversely affect the value of such Asset,
(iii) promptly upon its receipt of any written notice of material violation of
any Environmental Laws or of any material release, discharge or disposal of
Hazardous Materials in violation of any Environmental Laws or any matter that
could reasonably be expected to result in an Environmental Action, including a
notice or claim of liability or potential responsibility from any third party
(including without limitation any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) such Loan Party’s or any other
Person’s operation of any Asset in compliance with Environmental Laws, (B)
Hazardous Materials contamination on, from or into any Asset, or
(C) investigation or remediation of off-site locations at which such Loan Party
or any of its predecessors are alleged to have directly or indirectly disposed
of Hazardous Materials, or (iv) upon such Loan Party’s obtaining knowledge that
any expense or loss has been incurred by such Governmental Authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Materials with respect to which such Loan Party or any Joint Venture
could reasonably be expected to incur material liability or for which a Lien may
be imposed on any Asset, provided that notice is required only for any of the
events described in clauses (i) through (iv) above that could reasonably be
expected to result in a Material Adverse Effect, could reasonably be expected to
result in a material Environmental Action with respect to any Borrowing Base
Asset or could reasonably be expected to result in a Lien against any Borrowing
Base Asset.
 
 
88

--------------------------------------------------------------------------------

 
 
(l)            Compliance with Borrowing Base Conditions.  Promptly after a
Responsible Officer obtains actual knowledge of any condition or event which
causes any Borrowing Base Asset to fail to satisfy any of the Borrowing Base
Conditions (other than those Borrowing Base Conditions, if any, that have
theretofore been waived by the Administrative Agent and the Required Lenders
with respect to any particular Borrowing Base Asset, to the extent of such
waiver), notice to the Administrative Agent thereof.
 
(m)           Appraisals.  Promptly upon the written request of the
Administrative Agent, Appraisals of the Borrowing Base Assets that are the
subject of such request, provided that the Administrative Agent shall not make
any such request more frequently than once in any 3 year period so long as (i)
no Event of Default shall then exist and (ii) no event shall have occurred that
in the judgment of the Administrative Agent could reasonably be expected to have
resulted in a material adverse change in the value of such Borrowing Base
Assets.
 
(n)           STAR Reports.  Concurrently with the delivery of the financial
statements referred to in Sections 5.03(b) and (c), copies of Smith Travel
Research (STR Global) summary STAR Reports for each Borrowing Base Asset for the
fiscal quarter to which such financial statements relate.
 
(o)           Reconciliation Statements.  If, as a result of any change in
accounting principles and policies from those used in the preparation of the
audited financial statements referred to in Section 4.01(g) and forecasts
referred to in Section 4.01(h), the Consolidated and consolidating financial
statements and forecasts of the Parent Guarantor and its Subsidiaries delivered
pursuant to Section 5.03(b), (c) or (f) will differ in any material respect from
the Consolidated and consolidating financial statements that would have been
delivered pursuant to such Section had no such change in accounting principles
and polices been made, then (i) together with the first delivery of financial
statements or forecasts pursuant to Section 5.03(b), (c) or (f) following such
change, Consolidated and consolidating financial statements and forecasts of the
Parent Guarantor and its Subsidiaries for the fiscal quarter immediately
preceding the fiscal quarter in which such change is made, prepared on a pro
forma basis as if such change had been in effect during such fiscal quarter, and
(ii) if requested by Administrative Agent, a written statement of the Chief
Executive Officer, Chief Financial Officer or Treasurer (or other Responsible
Officer  performing similar functions) of the Parent Guarantor setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenants set forth in Section 5.04) which would have
resulted if such financial statements and forecasts had been prepared without
giving effect to such change.
 
(p)           Material Contract.  Promptly after a Responsible Officer of any
Loan Party or any of its Subsidiaries obtains knowledge of the occurrence of any
event which constitutes or which with the passage of time, the giving of notice,
or otherwise, would constitute an event of default by any Loan Party or any
other Subsidiary under any Material Contract, a statement of the Chief Financial
Officer (or other Responsible Officer) of the Parent Guarantor setting forth
details of such event of default and the action that the Parent Guarantor or any
of its Subsidiaries has taken and proposes to take with respect thereto.
 
(q)           Qualified Ground Lease.  Promptly after a Responsible Officer
obtains knowledge of the occurrence of any event which constitutes or which with
the passage of time, the giving of notice, or otherwise, would constitute an
event of default by any party with respect to any Qualified Ground Lease, a
statement of the Chief Financial Officer (or other Responsible Officer) of the
Parent Guarantor setting forth details of such event of default and the action
that the Parent Guarantor or any of its Subsidiaries has taken and proposes to
take with respect thereto.
 
 
89

--------------------------------------------------------------------------------

 
 
(r)            Other Information.  Promptly, such other information respecting
the business, condition (financial or otherwise), operations, performance,
properties or prospects of any Loan Party or any of its Subsidiaries as the
Administrative Agent, or any Lender Party through the Administrative Agent, may
from time to time reasonably request.
 
SECTION 5.04.  Financial Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have, at any
time after the Initial Extension of Credit, any Commitment hereunder, the Parent
Guarantor will:
 
(a)           Parent Guarantor Financial Covenants.
 
(i)          Maximum Leverage Ratio.  Maintain as of each Test Date, a Leverage
Ratio of not greater than 60%.
 
(ii)         Maximum Secured Debt Leverage Ratio.  Maintain as of each Test Date
occurring during any of the periods indicated below, a Secured Debt Leverage
Ratio of not greater than the correlative ratio indicated:
 
Period
Secured Debt
Leverage Ratio
Closing Date through and including
September 30, 2013
55%
October 1, 2013 through and including
September 30, 2014
50%
October 1, 2014 and
thereafter
45%



(iii)        Minimum Tangible Net Worth.  Maintain as of each Test Date, a
tangible net worth of the Parent Guarantor and its Subsidiaries, as determined
in accordance with GAAP, of not less than the sum of $1,000,000,000 plus an
amount equal to 75% times the net cash proceeds of all issuances and primary
sales of Equity Interests of the Parent Guarantor or any of its Subsidiaries
consummated following the Closing Date.
 
(iv)        Maximum Dividend Payout Ratio.  Maintain as of each Test Date, a
Dividend Payout Ratio of equal to or less than (A) 95% or (B) such greater
amount as may be required by applicable law to avoid imposition of income and
excise taxes under the Internal Revenue Code.
 
 
90

--------------------------------------------------------------------------------

 
 
(v)         Minimum Fixed Charge Coverage Ratio.  Maintain as of each Test Date
occurring during any of the periods indicated below, a Fixed Charge Coverage
Ratio of not less than the correlative ratio indicated:
 
Period
Fixed Charge
Coverage Ratio
Closing Date through and including
June 30, 2013
1.40:1.00
July 1, 2013 through and including
December 31, 2013
1.45:1.00
January 1, 2014 and
thereafter
1.50:1.00



(b)           Borrowing Base Financial Covenants.
 
(i)          Maximum Facility Exposure.  Not permit at any time the Facility
Exposure at such time to exceed the Facility Available Amount at such time.
 
(ii)         Minimum Total BBA Value.  Maintain at all times a Total BBA Value
of at least $250,000,000.
 
(iii)        Minimum Number of Borrowing Base Assets.  Maintain at all times at
least 10 Borrowing Base Assets in the aggregate.
 
(iv)        Maximum Adjusted Net Operating Income from an Individual Borrowing
Base Asset.  Not permit any individual Borrowing Base Asset to account for
greater than 25% of the aggregate Adjusted Net Operating Income for all
Borrowing Base Assets.
 
(v)         Maximum Adjusted Net Operating Income from Borrowing Base Assets
subject to Qualified Ground Leases.  Not permit all Borrowing Base Assets that
are subject to Qualified Ground Leases to account for greater than 20% of the
aggregate Adjusted Net Operating Income for all Borrowing Base Assets.
 
(vi)        Maximum Adjusted Net Operating Income from Borrowing Base Assets in
Certain Geographic Areas.  Not permit all Borrowing Base Assets located in any
single metropolitan statistical area to account for greater than 33% of the
aggregate Adjusted Net Operating Income for all Borrowing Base Assets; provided,
however, that all Borrowing Base Assets located in the New York City
metropolitan statistical area may account for up to (but not more than) 50% of
the aggregate Adjusted Net Operating Income for all Borrowing Base Assets.
 
To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the Parent Guarantor, such calculations shall be made on a pro
forma basis to account for any acquisitions or dispositions of Assets, and the
incurrence or repayment of any Debt for Borrowed Money relating to such Assets,
that have occurred since the last day of the fiscal quarter of the Parent
Guarantor most recently ended.  To the extent any calculations described in
Sections 5.04(a) or 5.04(b) are required to be made on a Test Date relating to
an Advance or a Transfer permitted under Section 5.02(e)(ii)(C), such
calculations shall be made both before and on a pro forma basis after giving
effect to such Advance or Transfer, as applicable.  All such calculations shall
be reasonably acceptable to the Administrative Agent.
 
 
91

--------------------------------------------------------------------------------

 
 
ARTICLE VI
EVENTS OF DEFAULT
 
SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:
 
(a)           Failure to Make Payments When Due.  (i) The Borrower shall fail to
pay any principal of any Advance when the same shall become due and payable or
(ii) the Borrower shall fail to pay any interest on any Advance, or any Loan
Party shall fail to make any other payment under any Loan Document, in each case
under this clause (ii) within three Business Days after the same becomes due and
payable; or
 
(b)           Breach of Representations and Warranties.  Any representation or
warranty made by any Loan Party (or any of its officers or the officers of its
general partner or managing member, as applicable) under or in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made; or
 
(c)           Breach of Certain Covenants.  The Borrower shall fail to perform
or observe any term, covenant or agreement contained in Section 2.14, 5.01(d),
(e), (f), (i), (j), (m), (s), (t) or (u), 5.02, 5.03 or 5.04; or
 
(d)           Other Defaults under Loan Documents.  Any Loan Party shall fail to
perform or observe any other term, covenant or agreement contained in any Loan
Document on its part to be performed or observed if such failure shall remain
unremedied for 30 days after the earlier of the date on which (i) a Responsible
Officer becomes aware of such failure or (ii) written notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender Party; or
 
(e)           Cross Defaults.  (i) Any Loan Party or any Subsidiary thereof
shall fail to pay any principal of, premium or interest on or any other amount
payable in respect of any Material Debt when the same becomes due and payable
after giving effect to any applicable notice or grace period (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise); or
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Material Debt, if (A) the effect of such event
or condition is to permit the acceleration of the maturity of such Material Debt
or otherwise permit the holders thereof to cause such Material Debt to mature,
and (B) such event or condition shall remain unremedied or otherwise uncured for
a period of 30 days; or (iii) the maturity of any such Material Debt shall be
accelerated or any such Material Debt shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Material Debt shall be required to be made, in each
case prior to the stated maturity thereof; or
 
(f)            Insolvency Events.  (i) Any Loan Party shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party
thereof seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it) that is
being diligently contested by it in good faith, either such proceeding shall
remain undismissed or unstayed for a period of 60 days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or any substantial part of its property) shall
occur; or any Loan Party shall take any corporate action to authorize any of the
actions set forth above in this clause (i) of subsection (f); or (ii) Material
Subsidiaries shall generally not pay their debts as such debts become due, or
shall admit in writing their inability to pay their debts generally, or shall
make general assignments for the benefit of creditors; or any proceeding or
proceedings shall be instituted by or against Material Subsidiaries seeking to
adjudicate them as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
them or their debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, or other similar official for them or
for any substantial part of their property and, in the case of any such
proceedings instituted against them (but not instituted by them) that are being
diligently contested by them in good faith, either such proceedings shall remain
undismissed or unstayed for a period of 60 days or any of the actions sought in
such proceedings (including, without limitation, the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, them or any substantial part of their property) shall
occur; or any Loan Party or Subsidiary thereof shall take any corporate action
to authorize any of the actions set forth above in this clause (ii) of
subsection (f) with respect to Material Subsidiaries; or
 
 
92

--------------------------------------------------------------------------------

 
 
(g)           Monetary Judgments.  Any judgments or orders, either individually
or in the aggregate, for the payment of money in excess of $20,000,000 shall be
rendered against any Loan Party or any Subsidiary thereof and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not give rise to an Event of Default under this
Section 6.01(g) if and so long as (A) the amount of such judgment or order which
remains unsatisfied is covered by a valid and binding policy of insurance
between the respective Loan Party or Subsidiary and the insurer covering full
payment of such unsatisfied amount and (B) such insurer, which shall be rated at
least “A” by A.M. Best Company, has been notified, and has not disputed the
claim made for payment, of the amount of such judgment or order; or
 
(h)           Non-Monetary Judgments.  Any non-monetary judgment or order shall
be rendered against any Loan Party or Subsidiary thereof that could reasonably
be expected to result in a Material Adverse Effect, and there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or
 
(i)            Unenforceability of Loan Documents.  Any provision of any Loan
Document after delivery thereof pursuant to Section 3.01 or 5.01(j) shall for
any reason (other than pursuant to the terms thereof) cease to be valid and
binding on or enforceable against any Loan Party which is party to it, or any
such Loan Party shall so state in writing; or
 
(j)            Change of Control.  A Change of Control shall occur; or
 
 
93

--------------------------------------------------------------------------------

 
 
(k)           ERISA Events.  Any ERISA Event shall have occurred with respect to
a Plan and the aggregate liability to the Loan Parties and the ERISA Affiliates
that has resulted, or is reasonably expected to result, out of, in connection
with or from such ERISA Event and any other ERISA Events which shall have
occurred and then exist with respect to a Plan exceeds $10,000,000;then, and in
any such event, the Administrative Agent (i) shall at the request, or may with
the consent, of the Required Lenders, by notice to the Borrower, declare the
Commitments of each Lender Party and the obligation of each Lender Party to make
Advances (other than Letter of Credit Advances by an Issuing Bank or a Lender
pursuant to Section 2.03(c) and Swing Line Advances by a Lender pursuant to
Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, (ii) shall at the
request, or may with the consent, of the Required Lenders, (A) by notice to the
Borrower, declare the Advances, all interest thereon and all other amounts
payable under this Agreement and the other Loan Documents (other than Guaranteed
Hedge Agreements, for which the terms of such agreements shall govern and
control) to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower, and (B) by notice to each party
required under the terms of any agreement in support of which a Letter of Credit
is issued, request that all Obligations under such agreement be declared to be
due and payable; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under any Bankruptcy
Law, (y) the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c) and Swing Line Advances by a Lender
pursuant to Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit
shall automatically be terminated and (z) the Advances, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower; and (iii) shall at the request, or may with
the consent of the Required Lenders, proceed to enforce its rights and remedies
under the Loan Documents for the benefit of the Lender Parties by appropriate
proceedings.


SECTION 6.02.  Actions in Respect of the Letters of Credit upon Default.  If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or 2.20(e) or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, pay to the Administrative Agent on behalf of the Lender Parties in same
day funds at the Administrative Agent’s office designated in such demand, for
deposit in the L/C Cash Collateral Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding.  If at any time the
Administrative Agent or an Issuing Bank determines that any funds held in the
L/C Cash Collateral Account are subject to any right or claim of any Person
other than the Administrative Agent and the Lender Parties with respect to the
Obligations of the Loan Parties under the Loan Documents, or that the total
amount of such funds is less than the aggregate Available Amount of all Letters
of Credit, the Borrower will, forthwith upon demand by the Administrative Agent,
pay to the Administrative Agent, as additional funds to be deposited and held in
the L/C Cash Collateral Account, an amount equal to the excess of (a) such
aggregate Available Amount over (b) the total amount of funds, if any, then held
in the L/C Cash Collateral Account that the Administrative Agent, as the case
may be, determines to be free and clear of any such right and claim.  Upon the
drawing of any Letter of Credit for which funds are on deposit in the L/C Cash
Collateral Account, such funds shall be applied to reimburse the applicable
Issuing Bank or Lenders, as applicable, to the extent permitted by applicable
law.
 
 
94

--------------------------------------------------------------------------------

 
 
ARTICLE VII
GUARANTY
 
SECTION 7.01.  Guaranty; Limitation of Liability.  xvi)  Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrower and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any Lender Party in enforcing any rights under this Agreement or any other
Loan Document.  Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to the
Administrative Agent or any Lender Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.  This Guaranty is and constitutes a guaranty of payment
and not merely of collection.
 
(b)           Each Guarantor, the Administrative Agent and each Lender Party
hereby confirms that it is the intention of all such Persons that this Guaranty
and the Obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder.  To effectuate the foregoing intention,
the Guarantors, the Administrative Agent and the Lender Parties hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.
 
(c)           Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to the Administrative
Agent or any Lender Party under this Guaranty or any other guaranty, such
Guarantor will contribute, to the maximum extent permitted by law, such amounts
to each other Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Administrative Agent and the Lender Parties under or in
respect of the Loan Documents.
 
SECTION 7.02.  Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the other Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any Lender Party with respect
thereto.  The Obligations of each Guarantor under or in respect of this Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of this Agreement or the other Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions.  The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:
 
(a)           any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
 
(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;
 
 
95

--------------------------------------------------------------------------------

 
 
(c)           any taking, exchange, release or non-perfection of any collateral,
or any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;
 
(d)           any manner of application of collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other Obligations of any Loan Party under the Loan Documents or any other
assets of any Loan Party or any of its Subsidiaries;
 
(e)           any change, restructuring or termination of the corporate
structure or existence of any Loan Party or any of its Subsidiaries;
 
(f)           any failure of the Administrative Agent or any Lender Party to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent or such
Lender Party (each Guarantor waiving any duty on the part of the Administrative
Agent and each Lender Party to disclose such information);
 
(g)           the failure of any other Person to execute or deliver this
Agreement, any other Loan Document, any Guaranty Supplement or any other
guaranty or agreement or the release or reduction of liability of any Guarantor
or other guarantor or surety with respect to the Guaranteed Obligations; or
 
(h)           any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Administrative Agent or any Lender Party that might otherwise constitute a
defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender Party or
any other Person upon the insolvency, bankruptcy or reorganization of the
Borrower or any other Loan Party or otherwise, all as though such payment had
not been made.
 
SECTION 7.03.  Waivers and Acknowledgments.  xvii)  Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any Lender Party protect, secure, perfect or insure any
Lien or any property subject thereto or exhaust any right or take any action
against any Loan Party or any other Person or any collateral.
 
(b)           Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.
 
(c)           Each Guarantor hereby unconditionally and irrevocably waives (i)
any defense arising by reason of any claim or defense based upon an election of
remedies by the Administrative Agent or any Lender Party that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of such
Guarantor or other rights of such Guarantor to proceed against any of the other
Loan Parties, any other guarantor or any other Person or any collateral and
(ii) any defense based on any right of set-off or counterclaim against or in
respect of the Obligations of such Guarantor hereunder.  No other provision of
this Guaranty shall be construed as limiting the generality of any of the
covenants and waivers set forth in this paragraph.
 
 
96

--------------------------------------------------------------------------------

 
 
(d)           Each Guarantor waives any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against any Loan
Party or any of its assets in connection with this Guaranty or the performance
by such Guarantor of its obligations hereunder, in each case whether such claim,
right or remedy arises in equity, under contract, by statute, under common law
or otherwise and including without limitation (i) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against any such Loan Party, (ii) any right to enforce, or to participate
in, any claim, right or remedy that the Administrative Agent or any Lender Party
now has or may hereafter have against any Loan Party, and (iii) any benefit of,
and any right to participate in, any collateral or security now or hereafter
held by the Administrative Agent or any Lender Party.
 
(e)           Each Guarantor acknowledges that the Administrative Agent may,
without notice to or demand upon such Guarantor and without affecting the
liability of such Guarantor under this Guaranty, foreclose under any mortgage by
nonjudicial sale, and each Guarantor hereby waives any defense to the recovery
by the Administrative Agent and the Lender Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.
 
(f)           Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of the Administrative Agent or any Lender Party to disclose to
such Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Administrative Agent or such Lender Party.
 
(g)           Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by
this Agreement and the other Loan Documents and that the waivers set forth in
Section 7.02 and this Section 7.03 are knowingly made in contemplation of such
benefits.
 
SECTION 7.04.  Subrogation.  Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty, this
Agreement or any other Loan Document, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Administrative Agent or
any Lender Party against the Borrower, any other Loan Party or any other insider
guarantor or any collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower, any other Loan Party
or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been indefeasibly
paid in full in cash, all Letters of Credit shall have expired or been
terminated, all Guaranteed Hedge Agreements shall have expired or been
terminated and the Commitments shall have expired or been terminated.  If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the indefeasible payment in full
in cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty, (b) the termination in whole of the Commitments and (c) the latest
date of expiration or termination of all Letters of Credit and Guaranteed Hedge
Agreements, such amount shall be received and held in trust for the benefit of
the Administrative Agent and the Lender Parties, shall be segregated from other
property and funds of such Guarantor and shall forthwith be paid or delivered to
the Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Loan Documents.  If (i) any
Guarantor shall make payment to the Administrative Agent or any Lender Party of
all or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
indefeasibly paid in full in cash, (iii) the termination in whole of the
Commitments shall have occurred and (iv) all Letters of Credit and Guaranteed
Hedge Agreements shall have expired or been terminated, the Administrative Agent
and the Lender Parties will, at such Guarantor’s request and expense, execute
and deliver to such Guarantor appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor pursuant to this Guaranty.
 
 
97

--------------------------------------------------------------------------------

 
 
SECTION 7.05.  Guaranty Supplements.  Upon the execution and delivery by any
Person of a Guaranty Supplement, (i) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Agreement to a “Guarantor” or a “Loan Party” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (ii) each reference herein to “this Agreement”, “this
Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Agreement and this Guaranty, and each reference in any other Loan Document to
the “Loan Agreement”, “Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Agreement and this Guaranty, shall mean and be a
reference to this Agreement and this Guaranty as supplemented by such Guaranty
Supplement.
 
SECTION 7.06.  Indemnification by Guarantors.  xviii)  Without limitation on any
other Obligations of any Guarantor or remedies of the Administrative Agent or
the Lender Parties under this Agreement, this Guaranty or the other Loan
Documents, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless the Administrative Agent, the
Arrangers, the Syndication Agent, each other Lender Party and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Loan Party enforceable
against such Loan Party in accordance with their terms.
 
(b)           Each Guarantor hereby also agrees that no Indemnified Party shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Facilities, the actual or
proposed use of the proceeds of the Advances or the Letters of Credit, the Loan
Documents or any of the transactions contemplated by the Loan Documents.
 
SECTION 7.07.  Subordination.  Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.07.
 
(a)           Prohibited Payments, Etc.  Except during the continuance of an
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to any other Loan Party), each Guarantor may
receive regularly scheduled payments or payments made in the ordinary course of
business from any other Loan Party on account of the Subordinated
Obligations.  After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), however, unless the
Administrative Agent otherwise agrees, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations.
 
 
98

--------------------------------------------------------------------------------

 
 
(b)           Prior Payment of Guaranteed Obligations.  In any proceeding under
any Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that
the Administrative Agent and the Lender Parties shall be entitled to receive
payment in full in cash of all Guaranteed Obligations (including all interest
and expenses accruing after the commencement of a proceeding under any
Bankruptcy Law, whether or not constituting an allowed claim in such proceeding
(“Post Petition Interest”)) before such Guarantor receives payment of any
Subordinated Obligations.
 
(c)           Turn-Over.  After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Administrative Agent
and the Lender Parties and deliver such payments to the Administrative Agent on
account of the Guaranteed Obligations (including all Post Petition Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of such Guarantor
under the other provisions of this Guaranty.
 
(d)           Administrative Agent Authorization.  After the occurrence and
during the continuance of any Event of Default (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to any other
Loan Party), the Administrative Agent is authorized and empowered (but without
any obligation to so do), in its discretion, (i) in the name of each Guarantor,
to collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).
 
SECTION 7.08.  Continuing Guaranty.  This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the latest of (i) the
indefeasible payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the termination in whole of the
Commitments and (iii) the latest date of expiration or termination of all
Letters of Credit and Guaranteed Hedge Agreements, (b) be binding upon the
Guarantors, their successors and assigns and (c) inure to the benefit of and be
enforceable by the Administrative Agent and the Lender Parties and their
successors, transferees and assigns.
 
ARTICLE VIII
NEW YORK PROPERTIES
 
SECTION 8.01.  New York Term Notes.  If the Borrower elects to acquire or
refinance any Hotel Asset located in the State of New York (any such Hotel
Asset, a “New York Property”), the Borrower may request a Borrowing under the
Revolving Credit Facility (a “New York Advance”) in an amount not less than the
outstanding principal amount of the related Existing New York Note and shall
cause the related Existing New York Note and the related Existing New York
Mortgage to be assigned to the Administrative Agent.  Any such request shall be
made not less than thirty (30) days prior to the proposed acquisition date or
the proposed refinancing date of such New York Property, provided that for
purposes of the New York Properties listed on Schedule II hereof indicated with
an asterisk, such request shall be deemed given. The obligation of the
Administrative Agent and each Lender to make Advances in connection with such
Borrowing shall be subject to compliance with the following conditions
precedent: (i) no Event of Default shall then exist, (ii) the Borrower shall
have executed and delivered to the Administrative Agent a Notice of Borrowing in
the amount of the related New York Advance in accordance with Section 2.02,
(iii) the Borrower shall have satisfied the applicable conditions set forth in
Article III and any other applicable conditions precedent to a Borrowing
hereunder in connection with such Borrowing, and (iv) the Borrower shall have
provided to the Administrative Agent evidence as to whether the applicable New
York Property is in an area designated by the Federal Emergency Management
Agency as having special flood or mud slide hazards (a “Flood Hazard Property”)
pursuant to a standard flood hazard determination form ordered and received by
the Administrative Agent, and if such New York Property is a Flood Hazard
Property, (A) evidence as to whether the community in which such New York
Property is located is participating in the National Flood Insurance Program,
(B) the applicable Subsidiary Guarantor’s written acknowledgment of receipt of
written notification from the Administrative Agent as to the fact that such New
York Property is a Flood Hazard Property and as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (C) copies of the applicable Subsidiary
Guarantor’s application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance satisfactory to the Administrative Agent
and naming the Administrative Agent as sole loss payee on behalf of the Lender
Parties.  The Borrower hereby acknowledges that simultaneously with such
purchase or refinance, the related Existing New York Note and Existing New York
Mortgage shall be consolidated, amended and restated as a New York Term Note and
a New York Mortgage, substantially in the forms attached hereto as Exhibits G
and H.  The Administrative Agent agrees to cooperate with the Borrower in all
commercially reasonable respects (at the Borrower’s cost) in effectuating an
assignment of any Existing New York Notes and Existing New York Mortgages
encumbering such New York Property to the Administrative Agent.  Such New York
Term Note will be in the amount of, and shall evidence, the related New York
Advance and made payable to the Administrative Agent for the ratable benefit of
the Lender Parties and such New York Term Note and New York Mortgage will be
held by the Administrative Agent for the ratable benefit of the Lender
Parties.  So long as such New York Term Note remains outstanding, the following
provisions shall apply:
 
 
99

--------------------------------------------------------------------------------

 
 
(a)           New York Property as Borrowing Base Asset.  The New York Property
shall not be disqualified as a Borrowing Base Asset by reason of the related New
York Mortgage so long as such New York Mortgage is held by the Administrative
Agent for the ratable benefit of the Lender Parties.  To the extent such New
York Property otherwise qualifies as a Borrowing Base Asset, then such New York
Property shall constitute a Borrowing Base Asset hereunder and the Asset Value
of such New York Property shall be included in the calculation of Facility
Available Amount.


(b)           Other Notes.  Each New York Term Note shall evidence a portion of
the same payment Obligations under the Loan Documents as those evidenced by the
Notes.  So long as (but only so long as) any New York Mortgage is held by the
Administrative Agent as the mortgagee thereunder, then for purposes of Section
5.04, the Debt evidenced by the related New York Term Note shall be deemed to
constitute unsecured Debt hereunder and shall not constitute secured Debt.
 
(c)           Payments on the New York Term Notes.


(i)           Last Repaid.  So long as the total outstanding principal amount of
the payment Obligations under the Loan Documents equals or exceeds the then
total outstanding principal amount of the New York Term Notes, the principal
amount of the payment Obligations evidenced by the New York Term Notes and
secured by the New York Mortgages shall at all times equal only the total
principal amount of the New York Term Notes.  The principal amount of the New
York Term Notes shall be reduced only by the last and final sums that the
Borrower repays with respect to the Obligations under the Loan Documents and
shall not be reduced by any intervening repayments of such Obligations.  So long
as the balance of the payment Obligations under the Loan Documents exceeds the
then total outstanding principal amount of the New York Term Notes, any payments
and repayments of such Obligations shall not be deemed to be applied against, or
to reduce, the portion of such principal payment Obligations evidenced by the
New York Term Notes and secured by the New York Mortgages.  Notwithstanding the
foregoing, the Borrower may direct the Administrative Agent to apply payments
and repayments of payment Obligations under the Loan Documents against the
portion of such Obligations evidenced by any New York Term Note and secured by
any New York Mortgage.  No Advances made under this Agreement subsequent to any
particular New York Advance shall be deemed to be an Advance under the related
New York Term Note or secured by the related New York Mortgage.
 
 
100

--------------------------------------------------------------------------------

 
 
(ii)          Other Notes.  Any amounts applied to reduce the payment
Obligations evidenced by any New York Term Note shall correspondingly reduce the
Obligations of the Borrower evidenced by the other Notes on a dollar-for-dollar
basis.


(iii)         Repayments and Transfers.  The Borrower may transfer any New York
Property to any Person in compliance with Section 5.02(e).  In such event and
upon the request of the Borrower, the Administrative Agent shall cooperate in
all reasonable respects with the Borrower to assign the related New York Term
Note and the related New York Mortgage without representation, recourse or
warranty (other than (A) that the Administrative Agent is the holder of the Debt
evidenced and secured thereby and (B) the then outstanding principal amount
thereof) to any lender of the transferee of such Hotel Asset as requested by the
Borrower, at the Borrower’s sole cost and expense.  Such assignment shall not
require the approval of any Lender Party or be subject to the satisfaction of
any conditions precedent other than the preparation (at the Borrower’s sole cost
and expense) of appropriate assignment documentation in customary form and
otherwise reasonably satisfactory to the Administrative Agent.  Further, if
requested at any time by the Borrower, a Subsidiary that owns a New York
Property, the Administrative Agent or the Required Lenders, the Administrative
Agent shall cause a New York Mortgage to be released.  Such release of such New
York Mortgage shall not require the consent of any Lender Party or be subject to
the satisfaction of any conditions precedent other than the preparation (at the
Borrower’s sole cost and expense) of appropriate release documentation in
customary form and otherwise reasonably satisfactory to the Administrative
Agent.  Notwithstanding anything to the contrary contained in this Section 8.01,
(1) any sale or other disposition of any New York Property occurring in
connection with any such assignment or release of a New York Mortgage must
comply with the provisions of Section 5.02(e) hereof and (2) from and after the
time of any release or assignment of any New York Mortgage, any Debt of the
Borrower or any of its Subsidiaries secured by the related New York Property
must not result in any Default or Event of Default under Section 5.02(b).


(iv)        Costs, Expenses and Indemnification.  The provisions regarding costs
and expenses and indemnification Obligations contained in Section 10.04 of this
Agreement shall apply in all respects to any transactions involving any Existing
New York Note, any Existing New York Mortgage, any New York Term Note or any New
York Mortgage and all actions taken by the Administrative Agent and the Lender
Parties in connection therewith.  Neither the Administrative Agent nor any of
the Lender Parties shall be responsible for any losses, costs or expenses
incurred by the Borrower or any of its Affiliates in connection with the loss of
any recording tax credits pertaining to any New York Mortgage.  Further, without
limitation of any other indemnification obligations of the Borrower pursuant to
the Loan Documents, the Borrower will expressly indemnify the Administrative
Agent and the Lender Parties from any and all losses, costs and expenses they
may incur as a result of failure to pay any recording taxes associated with any
New York Mortgage.
 
 
101

--------------------------------------------------------------------------------

 


(d)           Borrower as Co-Obligor.  The Borrower hereby acknowledges that it
shall be deemed to be a co-obligor in respect of each New York Term Note.  The
liability of the Borrower for the obligations evidenced by each New York Term
Note shall be absolute and unconditional irrespective of:


(i)           any lack of validity or enforceability of such New York Term Note,
the related New York Mortgage, any other Loan Document, any participating lease
for a Hotel Asset or any other agreement or instrument relating thereto;


(ii)          any change in the time, manner, or place of payment of, or in any
other term of, such New York Term Note or New York Mortgage, or any other
amendment or waiver of or any consent to departure from any other Loan Document
or any participating lease for a Hotel Asset;


(iii)        any exchange, release, or nonperfection of any collateral, if
applicable, or any release or amendment or waiver of or consent to departure
from any other agreement or guaranty, relating to such New York Term Note or any
related New York Mortgage; or


(iv)        any other circumstances which might otherwise constitute a defense
available to, or a discharge of the Borrower in respect thereof.


(e)           Certain Waivers. The Borrower makes the waivers set forth below in
respect of each New York Term Note and each New York Mortgage:


(i)           Notice.  The Borrower hereby waives promptness, diligence, notice
of acceptance, notice of acceleration, notice of intent to accelerate and any
other notice with respect to any of its obligations under any New York Term Note
or any New York Mortgage.


(ii)          Other Remedies.  The Borrower hereby waives any requirement that
the Administrative Agent or any Lender Party protect, secure, perfect, or insure
any Lien or any Asset subject thereto or exhaust any right or take any action
against the Borrower or any other Person or any collateral, if any, including
any action required pursuant to applicable law.


(iii)         Waiver of Subrogation.
 
 
 
102

--------------------------------------------------------------------------------

 


(A)         The Borrower hereby irrevocably waives, until satisfaction in full
of all of its obligations under the New York Term Notes and the New York
Mortgages and termination of all Commitments, any claim or other rights which it
may acquire against any Subsidiary that arise from the Borrower’s obligations
under any New York Term Note, New York Mortgage or any other Loan Document,
including, without limitation, any right of subrogation (including, without
limitation, any statutory rights of subrogation under Section 509 of the
Bankruptcy Code, 11 U.S.C. §509, or otherwise), reimbursement, exoneration,
contribution, indemnification, or any right to participate in any claim or
remedy of the Administrative Agent or any Lender Party against such Subsidiary
or any collateral which the Administrative Agent or any Lender Party now has or
acquires.  If any amount shall be paid to the Borrower in violation of the
preceding sentence and the obligations under such New York Term Note or such New
York Mortgage shall not have been paid in full and all of the Commitments
terminated, such amount shall be held in trust for the benefit of the
Administrative Agent or any Lender Party and shall promptly be paid to the
Administrative Agent for the benefit of the Administrative Agent or any Lender
Party to be applied to the obligations under such New York Term Note or such New
York Mortgage, whether matured or unmatured, as the Administrative Agent may
elect.  The Borrower acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by this Agreement and that
the waiver set forth in this clause (A) is knowingly made in contemplation of
such benefits.


(B)         The Borrower further agrees that it will not enter into any
agreement providing, directly or indirectly, for any contribution,
reimbursement, repayment, or indemnity by any Subsidiary or any other Person on
account of any payment by the Borrower to the Administrative Agent or any Lender
Party under any New York Term Note or any New York Mortgage.


(f)           Rights of Qualified Unsecured Lenders.  Notwithstanding any
provision herein to the contrary, the Administrative Agent (i) shall not
foreclose or otherwise enforce the Lien of any New York Mortgage without the
prior written consent of each Qualified Unsecured Lender, acting in its sole
discretion, and (ii) shall release the Lien of any New York Mortgage in
accordance with Section 8.01(c)(iv) promptly upon the Administrative Agent’s
receipt of a written notice from any Qualified Unsecured Lender (x) stating that
an event of default has occurred and is continuing in respect of the related
Qualified Unsecured Debt and (y) requesting, in the sole discretion of such
Qualified Unsecured Lender, that such New York Mortgage be released.  This
Section 8.01(f) shall inure to the benefit of each Qualified Unsecured Lender as
a third party beneficiary, provided that by its acknowledgement of this Article
X and acceptance of the benefits of this Section 8.01(f), each Qualified
Unsecured Lender shall be deemed to have acknowledged (A) that nothing in this
Agreement shall be deemed to create an advisory, fiduciary or agency
relationship, or fiduciary duty between the Administrative Agent and any
Qualified Unsecured Lender or any other holder of Qualified Unsecured Debt, and
(B) that the Administrative Agent shall have no duty whatsoever to protect,
secure, perfect, or insure the Lien of any New York Mortgage or to enforce any
New York Mortgage against any Person or collateral, and (C) that such Qualified
Unsecured Lender shall have no claim or cause of action in connection with any
release of any New York Mortgage contemplated by this Article X, the
nonperfection or lack of priority of any New York Mortgage, or any action taken
by the Administrative Agent in respect of a New York Mortgage in accordance with
this Article X.  Notwithstanding any provision herein (including in Section
10.01) or in any other Loan Document to the contrary, neither this Section
8.01(f) nor the defined terms “Qualified Unsecured Lender,” “Qualified Unsecured
Debt” and “New York Mortgage” may be amended or waived (as applicable) without
the written consent of each Qualified Unsecured Lender.  For the avoidance of
doubt, nothing in this Section 8.01(f) shall be deemed to limit the rights of
Administrative Agent or the Lender Parties under Article VI of this Agreement
(except to the extent described in clause (i) of this Section 8.01(f) above),
nor shall this Section 8.01(f) limit or restrict or affect in any manner
whatsoever the rights of the Administrative Agent or the Lender Parties to
enforce or otherwise protect their rights and benefits under any Loan Document
other than a New York Mortgage or the right of the Borrower to cause any New
York Mortgage to be released in accordance with Section 8.01(c)(iii).
 
 
103

--------------------------------------------------------------------------------

 


ARTICLE IX
THE ADMINISTRATIVE AGENT
 
SECTION 9.01.  Authorization and Action.  Each Lender Party (in its capacities
as a Lender, the Swing Line Bank (if applicable) and as an Issuing Bank (if
applicable)) hereby appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
and discretion as are reasonably incidental thereto.  As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders or such
greater number of Lenders as may be required pursuant to this Agreement, and
such instructions shall be binding upon all Lender Parties and all holders of
Notes; provided, however, that the Administrative Agent shall not be required to
take any action that exposes the Administrative Agent to personal liability or
that is contrary to this Agreement or applicable law.  The Administrative Agent
agrees to give to each Lender Party prompt notice of each notice given to it by
the Borrower pursuant to the terms of this Agreement.  Notwithstanding anything
to the contrary in any Loan Document, no Person identified as a syndication
agent, documentation agent, senior manager, joint lead arranger or joint book
running manager, in such Person’s capacity as such, shall have any obligations
or duties to any Loan Party, the Administrative Agent or any Lender Party under
any of such Loan Documents.  In its capacity as the Lender Parties’ contractual
representative, the Administrative Agent is a “representative” of the Lender
Parties as used within the meaning of “Secured Party” under Section 9-102 of the
Uniform Commercial Code.
 
SECTION 9.02.  Administrative Agent’s Reliance, Etc.  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Loan Documents, except for its or their own gross negligence or willful
misconduct.  Without limitation of the generality of the foregoing, the
Administrative Agent:  (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives and accepts an Accession Agreement
entered into by an Acceding Lender as provided in Section 2.17 or an Assignment
and Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an Eligible Assignee, as assignee; (b) may consult with legal
counsel (including counsel for any Loan Party), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender Party and shall not be responsible to any Lender Party for any
statements, warranties or representations (whether written or oral) made in or
in connection with the Loan Documents; (d) shall not have any duty to ascertain
or to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of any Loan Document on the part of any Loan
Party or the existence at any time of any Default under the Loan Documents or to
inspect the property (including the books and records) of any Loan Party;
(e) shall not be responsible to any Lender Party for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; (f) shall incur no liability
under or in respect of any Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telegram, telecopy
or telex or other electronic communication) believed by it to be genuine and
signed or sent by the proper party or parties; and (g) shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt, any action that may be
in violation of the automatic stay under any Bankruptcy Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Bankruptcy Law.
 
 
104

--------------------------------------------------------------------------------

 
 
SECTION 9.03.  Citibank and Affiliates.  With respect to its Commitments, the
Advances made by it and the Notes issued to it, Citibank shall have the same
rights and powers under the Loan Documents as any other Lender Party and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender Party” or “Lender Parties” shall, unless otherwise expressly indicated,
include Citibank in its individual capacity.  Citibank and its Affiliates may
accept deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any Subsidiary of any Loan Party and any Person that may
do business with or own securities of any Loan Party or any such Subsidiary, all
as if Citibank were not the Administrative Agent and without any duty to account
therefor to the Lender Parties.
 
SECTION 9.04.  Lender Party Credit Decision.  Each Lender Party acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender Party and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.  Nothing in this Agreement or any other Loan Document
shall require the Administrative Agent or any of its respective directors,
officers, agents or employees to carry out any “know your customer” or other
checks in relation to any Person on behalf of any Lender Party and each Lender
Party confirms to the Administrative Agent that it is solely responsible for any
such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its directors, officers, agents or employees.
 
SECTION 9.05.  Indemnification by Lender Parties.  xix)  Each Lender Party
severally agrees to indemnify the Administrative Agent (to the extent not
promptly reimbursed by the Borrower) from and against such Lender Party’s
ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by the Administrative Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender Party severally agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 10.04, to the extent that the Administrative Agent
is not promptly reimbursed for such costs and expenses by the Borrower.  In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 9.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender Party or any other Person.
 
 
105

--------------------------------------------------------------------------------

 
 
(b)           Each Lender Party severally agrees to indemnify each Issuing Bank
(to the extent not promptly reimbursed by the Borrower) from and against such
Lender Party’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against such Issuing Bank in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by such Issuing Bank under the Loan Documents; provided, however, that no Lender
Party shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Issuing Bank’s gross negligence or willful misconduct as
found in a final, non-appealable judgment by a court of competent
jurisdiction.  Without limitation of the foregoing, each Lender Party severally
agrees to reimburse such Issuing Bank promptly upon demand for its ratable share
of any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrower under Section 10.04, to the extent that such
Issuing Bank is not promptly reimbursed for such costs and expenses by the
Borrower.
 
(c)           For purposes of this Section 9.05, the Lender Parties’ respective
ratable shares of any amount shall be determined, at any time, according to
their respective Commitments at such time.  The failure of any Lender Party to
reimburse the Administrative Agent or any Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lender Parties to the Administrative Agent or such Issuing Bank, as the case
may be, as provided herein shall not relieve any other Lender Party of its
obligation hereunder to reimburse the Administrative Agent or such Issuing Bank,
as the case may be, for its ratable share of such amount, but no Lender Party
shall be responsible for the failure of any other Lender Party to reimburse the
Administrative Agent or such Issuing Bank, as the case may be, for such other
Lender Party’s ratable share of such amount.  The terms “Administrative Agent”
and “Issuing Bank” shall be deemed to include the employees, directors, officers
and affiliates of the Administrative Agent and the applicable Issuing Bank for
purposes of this Section 9.05.  Without prejudice to the survival of any other
agreement of any Lender Party hereunder, the agreement and obligations of each
Lender Party contained in this Section 9.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.
 
SECTION 9.06.  Successor Administrative Agent.  (a)  The Administrative Agent
may resign at any time by giving 30 days’ prior written notice thereof to the
Lender Parties and the Borrower and may be removed at any time with or without
cause by the Required Lenders; provided, however, that any removal of the
Administrative Agent will not be effective until it (or its Affiliate) has been
replaced as an Issuing Bank and released from all obligations in respect
thereof.  Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Administrative Agent in consultation with the
Borrower.  If no successor Administrative Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lender Parties, appoint a
successor Administrative Agent, which shall be a commercial bank organized under
the laws of the United States or of any State thereof and having a combined
capital and surplus of at least $250,000,000.  Upon the acceptance of any
appointment as an Administrative Agent hereunder by a successor Administrative
Agent, and upon the execution and filing or recording of such financing
statements, or amendments thereto and such other instruments or notices, as may
be necessary or desirable, or as the Required Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by this
Agreement, such successor Administrative Agent shall succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents.  If within
45 days after written notice is given of the retiring Administrative Agent’s
resignation or removal under this Section 9.06 no successor Administrative Agent
shall have been appointed and shall have accepted such appointment, then on such
45th day (i) the retiring Agent’s resignation or removal shall become effective,
(ii) the retiring Administrative Agent shall thereupon be discharged from its
duties and obligations under the Loan Documents and (iii) the Required Lenders
shall thereafter perform all duties of the retiring Administrative Agent under
the Loan Documents until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.  After any retiring
Administrative Agent’s resignation or removal hereunder as an Administrative
Agent shall have become effective, the provisions of this Article IX shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
an Administrative Agent under this Agreement.
 
 
106

--------------------------------------------------------------------------------

 
 
(b)           In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, an Issuing Bank and/or the Swing Line
Bank may, upon prior written notice to the Borrower and the Administrative
Agent, resign as Issuing Bank or Swing Line Bank, respectively, effective at the
close of business New York time on a date specified in such notice (which date
may not be less than thirty (30) days after the date of such notice); provided
that such resignation by such Issuing Bank will have no effect on the validity
or enforceability of any Letter of Credit then outstanding or on the obligations
of the Borrower or any Lender under this Agreement with respect to any such
outstanding Letter of Credit or otherwise to such Issuing Bank; and provided
further that such resignation by the Swing Line Bank will have no effect on its
rights in respect of any outstanding Swing Line Advances or on the obligations
of the Borrower or any Lender under this Agreement with respect to any such
outstanding Swing Line Advance.
 
SECTION 9.07.  Relationship of Administrative Agent and Lenders.  The
relationship between the Administrative Agent and the Lenders, and the
relationship among the Lenders, is not intended by the parties to create, and
shall not create, any trust, joint venture or partnership relation between or
among all of any of them.
 
ARTICLE X
MISCELLANEOUS
 
SECTION 10.01.  Amendments, Etc.  (a)  No amendment or waiver of any provision
of this Agreement or the Notes or any other Loan Document (other than Guaranteed
Hedge Agreements, for which the terms of such agreements shall govern and
control), nor consent to any departure by any Loan Party therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all of the Lenders, do any of the following at any time:  (i) modify
the definition of Required Lenders or otherwise change the percentage vote of
the Lenders required to take any action under this Agreement or any other Loan
Document, (ii) release the Borrower with respect to the Obligations or, except
to the extent expressly permitted under this Agreement,  reduce or limit the
obligations of any Guarantor under Article VII or release such Guarantor or
otherwise limit such Guarantor’s liability with respect to the Guaranteed
Obligations, (iii) amend this Section 10.01, (iv) increase the Commitments of
the Lenders or subject the Lenders to any additional obligations, other than as
provided by Section 2.17, (v) forgive or reduce the principal of, or interest
on, the Obligations of the Loan Parties under the Loan Documents or any fees or
other amounts payable thereunder, (vi) postpone or extend any date fixed for any
payment of principal of, or interest on, the Notes or any fees or other amounts
payable hereunder, or (vii) extend the Maturity Date, other than as provided by
Section 2.16, or (viii) modify any provisions requiring payment to be made for
the ratable account of the Lenders; provided further that no amendment, waiver
or consent shall, unless in writing and signed by the Swing Line Bank or each
Issuing Bank, as the case may be, in addition to the Lenders required above to
take such action, affect the rights or obligations of the Swing Line Bank or of
any Issuing Bank, as the case may be, under this Agreement; and provided further
that no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or the other Loan Documents.
 
 
107

--------------------------------------------------------------------------------

 
 
(b)           In the event that any Lender (a “Non-Consenting Lender”) shall
refuse to consent to a waiver or amendment to, or a departure from, the
provisions of this Agreement which requires the consent of all Lenders and that
has been consented to by the Administrative Agent and the Required Lenders, then
the Borrower shall have the right, upon written demand to such Non-Consenting
Lender and the Administrative Agent given within 30 days after the first date on
which such consent was solicited in writing from the Lenders by the
Administrative Agent (a “Consent Request Date”), to cause such Non-Consenting
Lender to assign its rights and obligations under this Agreement (including,
without limitation, its Commitment or Commitments, the Advances owing to it and
the Note or Notes, if any, held by it) to a Replacement Lender, provided that
(i) as of such Consent Request Date, no Default or Event of Default shall have
occurred and be continuing, (ii) as of the date of the Borrower’s written demand
to replace such Non-Consenting Lender, no Default or Event of Default shall have
occurred and be continuing other than a Default or Event of Default that
resulted solely from the subject matter of the waiver or amendment for which
such consent was being solicited from the Lenders by the Administrative Agent
and (iii) the replacement of any Non-Consenting Lender shall be consummated in
accordance with and subject to the provisions of Section 2.19.  The Replacement
Lender shall purchase such interests of the Non-Consenting Lender and shall
assume the rights and obligations of the Non-Consenting Lender under this
Agreement upon execution by the Replacement Lender of an Assignment and
Acceptance delivered pursuant to Section 10.07.
 
(c)           Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Commitment and the outstanding Advances
or other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Required Lenders or all of the Lenders, as
required, have approved any such amendment or waiver (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period, provided that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.
 
 
108

--------------------------------------------------------------------------------

 
 
SECTION 10.02.  Notices, Etc.  (a)  All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier
communication) and mailed, telecopied or delivered by hand or by overnight
courier service, (y) as and to the extent set forth in Section 10.02(b) and in
the proviso to this Section 10.02(a), in an electronic medium and delivered as
set forth in Section 10.02(b) or (z) as and to the extent expressly permitted in
this Agreement, transmitted by e-mail, provided that such e-mail shall in all
cases include an attachment (in PDF format or similar format) containing a
legible signature of the person providing such notice, if to the Borrower, at
its address at c/o Hersha Hospitality Trust, Penn Mutual Towers, 510 Walnut
Street, 9th floor, Philadelphia, PA 19106, Attention:  Ashish R. Parikh, Chief
Financial Officer or, if applicable, at ashish@hersha.com (and in the case of
transmission by e-mail, with a copy by U.S. mail to the attention of Ashish R.
Parikh, Chief Financial Officer at 510 Walnut Street, 9th floor, Philadelphia,
PA 19106); if to any Initial Lender, at its Domestic Lending Office or, if
applicable, at the telecopy number or e-mail address specified opposite its name
on Schedule I hereto (and in the case of a transmission by e-mail, with a copy
by U.S. mail to its Domestic Lending Office); if to any other Lender Party, at
its Domestic Lending Office or, if applicable, at the telecopy number or e-mail
address specified in the Assignment and Acceptance pursuant to which it became a
Lender Party (and in the case of a transmission by e-mail, with a copy by U.S.
mail to its Domestic Lending Office); if to Administrative Agent, the Swing Line
Bank or the Initial Issuing Bank, at its address at 1615 Brett Road, Ops III,
New Castle, Delaware 19720, Attention:  Juanita Harris, or, if applicable, at
Juanita.Harris@citi.com (and in the case of a transmission by e-mail, with a
copy by U.S. mail to 1615 Brett Road, Ops III, New Castle, Delaware 19720,
Attention:  Juanita Harris); or, as to the Borrower or the Administrative Agent,
at such other address as shall be designated by such party in a written notice
to the other parties and, as to each other party, at such other address as shall
be designated by such party in a written notice to the Borrower and the
Administrative Agent. All notices, demands, requests, consents and other
communications described in this clause (a) shall be effective (i) if delivered
by hand, including any overnight courier service, upon personal delivery, (ii)
if delivered by mail, when deposited in the mails, (iii) if delivered by posting
to an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 10.02(b) to be delivered thereunder), when such notice, demand,
request, consent and other communication shall have been made generally
available on such Approved Electronic Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform, provided that if requested by any Lender Party,
the Administrative Agent shall deliver a copy of the Communications to such
Lender Party by e-mail or telecopier and (iv) if delivered by electronic mail or
any other telecommunications device, when receipt is confirmed by electronic
mail as provided in this clause (a); provided, however, that notices and
communications to the Administrative Agent pursuant to Article II, III or VIII
shall not be effective until received by the Administrative Agent.  Delivery by
telecopier of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Agreement or the Notes or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of an
original executed counterpart thereof.  Each Lender Party agrees (i) to notify
the Administrative Agent in writing of such Lender Party’s e-mail address to
which a notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender Party becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender Party) and
(ii) that any notice may be sent to such e-mail address.
 
(b)           Notwithstanding clause (a) (unless the Administrative Agent
requests that the provisions of clause (a) be followed) and any other provision
in this Agreement or any other Loan Document providing for the delivery of any
Approved Electronic Communication by any other means, the Loan Parties shall
deliver all Approved Electronic Communications to the Administrative Agent by
properly transmitting such Approved Electronic Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com or such other electronic mail address (or similar
means of electronic delivery) as the Administrative Agent may notify to the
Borrower.  Nothing in this clause (b) shall prejudice the right of the
Administrative Agent or any Lender Party to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Borrower effect delivery in such manner.
 
(c)           Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).  Although the Approved
Electronic Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Approved
Electronic Platform is secured through a single-user-per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lender Parties and each Loan Party acknowledges
and agrees that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution.  In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Lender Parties and each Loan Party hereby approves distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
 
 
109

--------------------------------------------------------------------------------

 
 
(d)           THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES IN CONNECTION WITH THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
 
(e)           Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
 
SECTION 10.03.  No Waiver; Remedies.  No failure on the part of any Lender Party
or the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein and therein provided are cumulative and not exclusive of any remedies
provided by law.
 
SECTION 10.04.  Costs and Expenses.  xx)  Each Loan Party agrees jointly and
severally to pay on demand (i) all reasonable out-of-pocket costs and expenses
of the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of the Loan Documents
(including, without limitation, (A) all due diligence, Asset review,
syndication, transportation, computer, duplication, appraisal, audit, insurance,
consultant, search, filing and recording fees and expenses, (B) the reasonable
fees and expenses of counsel for the Administrative Agent with respect thereto
(including, without limitation, with respect to reviewing and advising on any
matters required to be completed by the Loan Parties on a post-closing basis),
with respect to advising the Administrative Agent as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under the Loan Documents, with respect to negotiations with any Loan
Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto and (C) the
reasonable fees and expenses of counsel for the Administrative Agent with
respect to the preparation, execution, delivery and review of any documents and
instruments at any time delivered pursuant to Sections 3.01, 3.02, 5.01(j) or
5.01(k) and (ii) all reasonable out-of-pocket costs and expenses of the
Administrative Agent and each Lender Party in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of the Loan
Documents, whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent and each Lender Party with respect thereto).
 
 
110

--------------------------------------------------------------------------------

 
 
(b)           Each Loan Party agrees to indemnify, defend and save and hold
harmless each Indemnified Party from and against, and shall pay on demand, any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances or the Letters of Credit, the Loan Documents or
any of the transactions contemplated thereby or (ii) the actual or alleged
presence of Hazardous Materials on any property of any Loan Party or any of its
Subsidiaries or any Environmental Action relating in any way to any Loan Party
or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct or willful breach in bad faith of a material
provision of any Loan Document.  In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated.  Each Loan Party also agrees not to assert
any claim against the Administrative Agent, any Lender Party or any of their
Affiliates, or any of their respective officers, directors, employees, agents
and advisors, on any theory of liability, for special, indirect, incidental,
consequential or punitive damages arising out of or otherwise relating to the
Facilities, the actual or proposed use of the proceeds of the Advances or the
Letters of Credit, the Loan Documents or any of the transactions contemplated by
the Loan Documents.
 
(c)           If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender Party
other than on the last day of the Interest Period for such Advance, as a result
of a payment or Conversion pursuant to Section 2.06, 2.09(b)(i), 2.10(d) or
2.17(e), acceleration of the maturity of the Notes pursuant to Section 6.01 or
for any other reason, or if the Borrower fails to make any payment or prepayment
of an Advance for which a notice of prepayment has been given or that is
otherwise required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise (regardless of whether such notice may be revoked under Section
2.06(a) and is revoked in accordance therewith), the Borrower shall, upon demand
by such Lender Party (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender Party any amounts
required to compensate such Lender Party for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion
or such failure to pay or prepay, as the case may be, including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender Party to fund or
maintain such Advance.
 
(d)           If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of such Loan Party by the Administrative Agent or any Lender
Party, in its sole discretion.
 
(e)           Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under any other Loan Document, the agreements and
obligations of the Borrower and the other Loan Parties contained in
Sections 2.10, 2.12 and 7.06 and this Section 10.04 shall survive the payment in
full of principal, interest and all other amounts payable hereunder and under
any of the other Loan Documents.
 
 
111

--------------------------------------------------------------------------------

 
 
SECTION 10.05.  Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the
Administrative Agent, such Lender Party or such Affiliate to or for the credit
or the account of the Borrower or any other Loan Party against any and all of
the Obligations of the Borrower or such Loan Party now or hereafter existing
under the Loan Documents, irrespective of whether the Administrative Agent or
such Lender Party shall have made any demand under this Agreement or such Note
or Notes and although such obligations may be unmatured.  The Administrative
Agent and each Lender Party agrees promptly to notify the Borrower or such Loan
Party after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of the Administrative Agent and each Lender Party and
their respective Affiliates under this Section 10.05 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that the Administrative Agent, such Lender Party and their respective Affiliates
may have; provided, however, that in the event that any Defaulting Lender
exercises such right of setoff, (x) all amounts so set off will be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18(b) and, pending such payment, will be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, the Swing
Line Bank and the Lenders and (y) the Defaulting Lender will provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.
 
SECTION 10.06.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, each Guarantor named on the signature
pages hereto and the Administrative Agent shall have been notified by each
Initial Lender and each Initial Issuing Bank that such Initial Lender or such
Initial Issuing Bank, as the case may be, has executed it and thereafter shall
be binding upon and inure to the benefit of the Borrower, the Guarantors named
on the signature pages hereto and the Administrative Agent and each Lender Party
and their respective successors and assigns, except that neither the Borrower
nor any other Loan Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lender Parties.
 
SECTION 10.07.  Assignments and Participations; Replacement Notes.  xxi)  Each
Lender may (and, if demanded by the Borrower in accordance with Section 2.19 or
10.01(b) will) assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment or Commitments, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a uniform, and not a varying, percentage of all rights and
obligations under and in respect of one or more of the Facilities, (ii) except
in the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender, an Affiliate of any Lender or a Fund Affiliate of any
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement, the aggregate amount of the Commitments being assigned to such
Eligible Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall be (1)
the lesser of (x) $5,000,000 (under each Facility), (y) the amount of any
Lender’s Commitment or (z) the amount of any Lender’s Commitment then remaining
at the time of such proposed assignment and (2) an integral multiple of
$1,000,000 in excess thereof (or, in each case, such lesser amount as shall be
approved by the Administrative Agent and, so long as no Default shall have
occurred and be continuing at the time of effectiveness of such assignment, the
Borrower), (iii) each such assignment shall be to an Eligible Assignee,
(iv) each such assignment made as a result of a demand by the Borrower pursuant
to Section 2.19 or 10.01(b) shall be an assignment at par of all rights and
obligations of the assigning Lender under this Agreement, (v) no such
assignments shall be permitted (A) until the Administrative Agent shall have
notified the Lender Parties that syndication of the Commitments hereunder has
been completed, without the consent of the Administrative Agent, and (B) at any
other time without the consent of the Administrative Agent (which consent shall
not be unreasonably withheld), except if such assignment is being made by a
Lender to an Affiliate or Fund Affiliate of such Lender, (vi) no such
assignments shall be made to any Defaulting Lender or Potential Defaulting
Lender or any of their respective subsidiaries, or any Person who, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this clause, and (vii) except to the extent contemplated by Sections 2.19 and
10.01(b), the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and, except if such assignment is being made by a Lender to an
Affiliate or Fund Affiliate of such Lender, a processing and recordation fee of
$3,500; provided, however, that for each such assignment made as a result of a
demand by the Borrower pursuant to Section 2.19 or 10.01(b), the Borrower shall
pay to the Administrative Agent the applicable processing and recordation
fee.  In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, each Issuing Bank, the Swing
Line Bank and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances
and participants in Letters of Credit and Swing Line Advances in accordance with
its Pro Rata Share.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder becomes
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest will be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.
 
 
112

--------------------------------------------------------------------------------

 
 
(b)           Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12, 7.06, 9.05 and 10.04 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s or Issuing Bank’s rights and obligations under this Agreement, such
Lender or Issuing Bank shall cease to be a party hereto).
 
(c)           By executing and delivering an Assignment and Acceptance, each
Lender Party assignor thereunder and each assignee thereunder confirm to and
agree with each other and the other parties thereto and hereto as
follows:  (i) other than as provided in such Assignment and Acceptance, such
assigning Lender Party makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with any Loan Document or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; (ii) such assigning Lender
Party makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Administrative Agent,
such assigning Lender Party or any other Lender Party and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such assignee confirms that it is an Eligible Assignee; (vi) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Loan
Documents as are delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender or Issuing Bank, as the case may be.
 
 
113

--------------------------------------------------------------------------------

 
 
(d)           The Administrative Agent shall maintain at its address referred to
in Section 10.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lender Parties and the Commitment under each Facility of, and principal
amount of the Advances owing under each Facility to, each Lender Party from time
to time (the “Register”).  The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the
Administrative Agent and the Lender Parties may treat each Person whose name is
recorded in the Register as a Lender Party hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
the Administrative Agent or any Lender Party at any reasonable time and from
time to time upon reasonable prior notice.
 
(e)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit D
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower.  In the case of any assignment by a Lender, within five Business Days
after its receipt of such notice, the Borrower, at its own expense, shall, if
requested by the applicable Lender, execute and deliver to the Administrative
Agent in exchange for the surrendered Note or Notes a substitute Note to the
order of such Eligible Assignee in an amount equal to the Commitment assumed by
it under each Facility pursuant to such Assignment and Acceptance and, if any
assigning Lender has retained a Commitment hereunder under such Facility, a
substitute Note to the order of such assigning Lender in an amount equal to the
Commitment retained by it hereunder.  Such substitute Note or Notes, if any,
shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit A hereto.
 
(f)           Each Issuing Bank may assign to one or more Eligible Assignees all
or a portion of its rights and obligations under the undrawn portion of its
Letter of Credit Commitment at any time; provided, however, that (i) except in
the case of an assignment to a Person that immediately prior to such assignment
was an Issuing Bank or an assignment of all of an Issuing Bank’s rights and
obligations under this Agreement, the amount of the Letter of Credit Commitment
of the assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $5,000,000 and shall be in an
integral multiple of $1,000,000 in excess thereof, (ii) each such assignment
shall be to an Eligible Assignee and (iii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500, provided that such fee shall not be
payable if the assigning Issuing Bank is making such assignment simultaneously
with the assignment in its capacity as a Lender of all or a portion of its
Revolving Credit Commitment to the same Eligible Assignee.
 
 
114

--------------------------------------------------------------------------------

 
 
(g)           Each Lender Party may sell participations to one or more Persons
(other than any natural person or any Loan Party or any of its Affiliates) in or
to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Advances owing to it and the Note or Notes (if any) held by it); provided,
however, that (i) such Lender Party’s obligations under this Agreement
(including, without limitation, its Commitments) shall remain unchanged,
(ii) such Lender Party shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender Party shall
remain the holder of any such Note for all purposes of this Agreement, (iv) the
Borrower, the Administrative Agent and the other Lender Parties shall continue
to deal solely and directly with such Lender Party in connection with such
Lender Party’s rights and obligations under this Agreement, (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of any Loan Document, or any consent to any departure by
any Loan Party therefrom, except that any agreement with respect to such
participation may provide that such participant shall have the right to approve
an amendment, waiver or consent to the extent such amendment, waiver or consent
would reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation and (vi) if, at the time of
such sale, such Lender Party was entitled to payments under Section 2.12(a) in
respect of United States withholding tax with respect to interest paid at such
date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to such participant on such date, provided that such participant
complies with the requirements of Section 2.12(e) as if it were a Lender
hereunder.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Advances or other
obligations under the Loan Documents (the “Participant Register”), provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant's interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(h)           Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Loan Parties (or any of them)
furnished to such Lender Party by or on behalf of any Loan Party; provided,
however, that prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree to preserve the confidentiality of
any Information received by it from such Lender Party on the same terms as
provided in Section 10.10.
 
 
115

--------------------------------------------------------------------------------

 
 
(i)           Notwithstanding any other provision set forth in this Agreement,
any Lender Party may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and the Note or Notes held by it), including in favor of
any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System.
 
(j)           Upon notice to the Borrower from the Administrative Agent or any
Lender of the loss, theft, destruction or mutilation of any Lender’s Note, the
Borrower will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to the Borrower of an affidavit of lost note and indemnity in customary
form.  Upon the execution and delivery of the replacement Note, all references
herein or in any of the other Loan Documents to the lost, stolen or mutilated
Note shall be deemed references to the replacement Note.
 
SECTION 10.08.  Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or by email with a pdf or similar attachment shall be
effective as delivery of an original executed counterpart of this Agreement.
 
SECTION 10.09.  No Liability of Issuing Bank.  The Borrower assumes all risks of
the acts or omissions of any beneficiary or transferee of any Letter of Credit
with respect to its use of such Letter of Credit.  None of any Issuing Bank or
any of its officers or directors shall be liable or responsible for:  (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit.  In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.
 
SECTION 10.10.  Confidentiality.  (a)  Each of the Administrative Agent, the
Lender Parties and the Issuing Banks agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions at least as restrictive as those of this Section, (vii) to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (viii) to any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (ix) to any rating agency, (x) the CUSIP Service Bureau or any
similar organization, (xi) with the consent of the Borrower or (xii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section 10.10 or (B) becomes available to the Administrative
Agent, such Lender Party, such Issuing Bank or any of their respective
Affiliates on a non-confidential basis from a source other than the Parent
Guarantor or any of its Subsidiaries without the Administrative Agent, such
Lender Party, such Issuing Bank or any of their respective Affiliates having
knowledge that a duty of confidentiality to the Parent Guarantor or any of its
Subsidiaries has been breached.  For purposes of this Section 10.10,
“Information” means all information obtained pursuant to the requirements of
this Agreement that any Loan Party furnishes to the Administrative Agent or any
Lender Party but does not include any information that is or becomes generally
available to the public other than by way of a breach of the confidentiality
provisions of this Section 10.10 or that is or becomes available to the
Administrative Agent or such Lender Party from a source other than the Loan
Parties or the Administrative Agent or any other Lender Party and not in
violation of any confidentiality agreement with respect to such information that
is actually known to the Administrative Agent or such Lender Party.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
 
116

--------------------------------------------------------------------------------

 
 
(b)           Certain of the Lender Parties may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that does not contain material non-public information with
respect to any of the Parent Guarantor, any or its Subsidiaries or their
respective securities (“Restricting Information”).  Other Lender Parties may
enter into this Agreement and take or not take action hereunder or under the
other Loan Documents on the basis of information that may contain Restricting
Information.  Each Lender Party acknowledges that United States federal and
state securities laws prohibit any person from purchasing or selling securities
on the basis of material, non-public information concerning the issuer of such
securities or, subject to certain limited exceptions, from communicating such
information to any other Person.  None of the Administrative Agent or any of its
respective directors, officers, agents or employees shall, by making any
Communications (including Restricting Information) available to a Lender Party,
by participating in any conversations or other interactions with a Lender Party
or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Restricting Information nor shall the Administrative Agent or any of its
respective directors, officers, agents or employees be responsible or liable in
any way for any decision a Lender Party may make to limit or to not limit its
access to Restricting Information.  In particular, none of the Administrative
Agent or any of its respective directors, officers, agents or employees
(i) shall have, and the Administrative Agent, on behalf of itself and each of
its directors, officers, agents and employees, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender Party has or has not limited
its access to Restricting Information, such Lender Party’s policies or
procedures regarding the safeguarding of material, nonpublic information or such
Lender Party’s compliance with applicable laws related thereto or (ii) shall
have, or incur, any liability to any Loan Party, any Lender Party or any of
their respective Affiliates, directors, officers, agents or employees arising
out of or relating to the Administrative Agent or any of its respective
directors, officers, agents or employees providing or not providing Restricting
Information to any Lender Party, other than as found by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Administrative Agent or any of its respective directors, officers, agents or
employees.
 
 
117

--------------------------------------------------------------------------------

 
 
(c)           Each Loan Party agrees that (i) all Communications it provides to
the Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications are determined by the Loan
Parties in good faith not to contain Restricting Information which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party shall be
deemed to have authorized the Administrative Agent and the Lender Parties to
treat such Communications as either publicly available information or not
material information (although such Communications shall remain subject to the
confidentiality undertakings of Section 10.10(a)) with respect to such Loan
Party or its securities for purposes of United States Federal and state
securities laws, (iii) all Communications marked “PUBLIC” may be delivered to
all Lender Parties and may be made available through a portion of the Approved
Electronic Platform designated “Public Side Information” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information” (and shall not post such Communications to a portion of the
Approved Electronic Platform designated “Public Side Information”).  Neither the
Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by a Loan Party regarding whether a Communication
contains or does not contain material non-public information with respect to any
of the Loan Parties or their securities nor shall the Administrative Agent or
any of its Affiliates incur any liability to any Loan Party, any Lender Party or
any other Person for any action taken by the Administrative Agent or any of its
Affiliates based upon such statement or designation, including any action as a
result of which Restricting Information is provided to a Lender Party that may
decide not to take access to Restricting Information.  Nothing in this
Section 10.10(c) shall modify or limit a Person’s obligations under
Section 10.10 with regard to Communications and the maintenance of the
confidentiality of or other treatment of Information.
 
(d)           Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information.  Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) in writing to the Administrative Agent.  Each Lender Party agrees
to notify the Administrative Agent from time to time of such Lender Party’s
designee’s e-mail address to which notice of the availability of Restricting
Information may be sent by electronic transmission.
 
(e)           Each Lender Party acknowledges that Communications delivered
hereunder and under the other Loan Documents may contain Restricting Information
and that such Communications are available to all Lender Parties
generally.  Each Lender Party that elects not to take access to Restricting
Information does so voluntarily and, by such election, acknowledges and agrees
that the Administrative Agent and the other Lender Parties may have access to
Restricting Information that is not available to such electing Lender
Party.  Each such electing Lender Party acknowledges the possibility that, due
to its election not to take access to Restricting Information, it may not have
access to any Communications (including, without being limited to, the items
required to be made available to the Administrative Agent in Section 5.03 unless
or until such Communications (if any) have been filed or incorporated into
documents which have been filed with the Securities and Exchange Commission by
the Parent Guarantor).  None of the Loan Parties, the Administrative Agent or
any Lender Party with access to Restricting Information shall have any duty to
disclose such Restricting Information to such electing Lender Party or to use
such Restricting Information on behalf of such electing Lender Party, and shall
not be liable for the failure to so disclose or use, such Restricting
Information.
 
 
118

--------------------------------------------------------------------------------

 
 
(f)           Sections 10.10(b), (c), (d) and (e) are designed to assist the
Administrative Agent, the Lender Parties and the Loan Parties, in complying with
their respective contractual obligations and applicable law in circumstances
where certain Lender Parties express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lender Parties
hereunder or thereunder may contain Restricting Information.  None of the
Administrative Agent or any of its directors, officers, agents or employees
warrants or makes any other statement with respect to the adequacy of such
provisions to achieve such purpose nor does the Administrative Agent or any of
its directors, officers, agents or employees warrant or make any other statement
to the effect that a Loan Party’s or Lender Party’s adherence to such provisions
will be sufficient to ensure compliance by such Loan Party or Lender Party with
its contractual obligations or its duties under applicable law in respect of
Restricting Information and each of the Lender Parties and each Loan Party
assumes the risks associated therewith.
 
SECTION 10.11.  Patriot Act Notification.  Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Loan
Parties that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act.  The
Parent Guarantor and the Borrower shall, and shall cause each of their
Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lenders in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.
 
SECTION 10.12.  Jurisdiction, Etc.  xxii)  Each of the parties hereto hereby
irrevocably and unconditionally agrees that it will not commence any action,
litigation or other proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against any other party
hereto in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in any such New York State court or,
to the extent permitted or required by law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.
 
(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or Federal court.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
 
SECTION 10.13.  Governing Law.  This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.
 
 
119

--------------------------------------------------------------------------------

 
 
SECTION 10.14.  WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE OTHER LOAN
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.
 
SECTION 10.15.  No Fiduciary Duties.  Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the
Administrative Agent, any Lender Party or any Affiliate thereof, on the one
hand, and such Loan Party, its stockholders or its Affiliates, on the
other.  The Loan Parties agree that the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions.  Each Loan Party agrees
that it has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading
thereto.  Each of the Loan Parties acknowledges that the Administrative Agent,
the Lender Parties and their respective Affiliates may have interests in, or may
be providing or may in the future provide financial or other services to other
parties with interests which a Loan Party may regard as conflicting with its
interests and may possess information (whether or not material to the Loan
Parties) other than as a result of (x) the Administrative Agent acting as
administrative agent hereunder, or (y) the Lender Parties acting as lenders
hereunder, that the Administrative Agent or any such Lender Party may not be
entitled to share with any Loan Party.  Without prejudice to the foregoing, each
of the Loan Parties agrees that the Administrative Agent, the Lender Parties and
their respective Affiliates may (a) deal (whether for its own or its customers’
account) in, or advise on, securities of any Person, and (b) accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from and generally engage in any kind of business with other
Persons in each case, as if the Administrative Agent were not the Administrative
Agent and as if the Lender Parties were not Lender Parties, and without any duty
to account therefor to the Loan Parties.  Each of the Loan Parties hereby
irrevocably waives, in favor of the Administrative Agent, the Lender Parties,
the Syndication Agent and the Arrangers, any conflict of interest which may
arise by virtue of the Administrative Agent, the Arrangers, the Syndication
Agent and/or the Lender Parties acting in various capacities under the Loan
Documents or for other customers of the Administrative Agent, any Arranger, the
Syndication Agent or any Lender Party as described in this Section 10.15.


[Balance of page intentionally left blank]
 
 
120

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives thereunto duly authorized, as of
the date first above written.
 

 
BORROWER:
         
HERSHA HOSPITALITY LIMITED PARTNERSHIP,
   
a Virginia limited partnership
              By:  HERSHA HOSPITALITY TRUST, a Maryland       real estate
investment trust, its general partner                 By
/s/ Ashish R. Parikh
       
Name: Ashish R. Parikh
       
Title: Chief Financial Officer
 

 

 
PARENT GUARANTOR:
         
HERSHA HOSPITALITY TRUST,
   
a Maryland real estate investment trust
                By
/s/ Ashish R. Parikh
       
Name: Ashish R. Parikh
       
Title: Chief Financial Officer
 

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SUBSIDIARY GUARANTORS:
           
SAWMILL THREE, LLC,
   
a Connecticut limited liability company
             
By: 44 WEST HAVEN HOSPITALITY
     
LLC, a Connecticut limited liability
     
company, its manager
            By:
/s/ Ashish R. Parikh
   
Name: Ashish R. Parikh
   
Title: Manager
 

 

 
HHLP PARKSIDE ASSOCIATE, LLC,
   
a Delaware limited liability company
                     
By: HHLP PARKSIDE MANAGER,
     
LLC, a Delaware limited liability
     
company, its manager
            By:
/s/ Ashish R. Parikh
   
Name: Ashish R. Parikh
   
Title: Chief Financial Officer
 

 

 
HHLP DC CONVENTION CENTER ASSOCIATES, LLC,
   
a Delaware limited liability company
            By: HHLP DE CONVENTION CENTER        MANAGER, a Delaware limited
liability       company, its manager             By: /s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Manager
 

 

 
HERSHA CAMP SPRINGS ASSOCIATES, LLC,
   
a Maryland limited liability company
            By: HERSHA CAMP SPRINGS MANAGING MEMBER, LLC, a       Maryland
limited liability company, its       manager             By: /s/ Ashish R.
Parikh    
Name: Ashish R. Parikh
   
Title: Manager
 

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
HHLP BULFINCH ASSOCIATES, LLC,
   
a Delaware limited liability company
            By:
HHLP BULFINCH MANAGER,
LLC, a Delaware limited liability
company, its manager
            By: /s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Manager
 

 

 
44 CAMBRIDGE ASSOCIATES, LLC,
   
a Massachusetts limited liability company
            By: /s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Manager
 

 

 
44 FRAMINGHAM ASSOCIATES, LLC,
   
a Massachusetts limited liability company
            By: /s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Manager
 

 

 
HHLP NORWOOD ASSOCIATES, LLC,
   
a Massachusetts limited liability company
            By:
44 NORWOOD MANAGING
MANAGER, LLC, a Massachusetts
limited liability company, its manager
            By: /s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Manager
 

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
RISINGHAM HOSPITALITY LLC,
   
a New York limited liability company
            By:
HERSHA CONDUIT
ASSOCIATES, LLC, a New York
limited liability company, its manager
            By: /s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Manager
 

 

 
HHLP DUO TWO ASSOCIATES, LLC,
   
a New York limited liability company
            By:
HHLP DUO TWO MANAGER, LLC, a
Delaware limited liability company, its
managing member
            By: /s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Manager
 

 

 
HHLP DUO ONE ASSOCIATES, LLC,
   
a New York limited liability company
            By:
HHLP DUO ONE MANAGER, LLC, a
Delaware limited liability company, its
managing member
            By: /s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Manager
 

 

 
HHLP WATER STREET ASSOCIATES, LLC,
   
a Delaware limited liability company
            By:
HHLP WATER STREET MANAGER,
LLC, a Delaware limited liability
company, its manager
            By: /s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Manager
 

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
MAIDEN HOTEL LLC
   
a New York limited liability company
            By:
HHLP WALL STREET
MANAGER, LLC, a Delaware
limited liability company, its manager
            By: /s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Manager
 

 

 
44 CARLISLE ASSOCIATES,
   
a Pennsylvania limited liability company
            By:
HERSHA HOSPITALITY, LLC, a
Virginia limited liability company, its
managing member
            By: /s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Manager
 

 

 
HHLP HARRISBURG FRIENDSHIP, LP,
   
a Pennsylvania limited partnership
            By:
HHLP HARRISBURG FRIENDSHIP
GP, LLC, a Pennsylvania limited liability company, its general partner
            By: /s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Manager
 

 

 
3144 ASSOCIATES,
   
a Pennsylvania limited partnership
            By:
HERSHA HOSPITALITY, LLC, a
Virginia limited liability company, its
general partner
            By: /s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Manager
 

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
2144 ASSOCIATES - HERSHEY,
   
a Pennsylvania limited partnership
              By:
HERSHA HOSPITALITY LIMITED LIABILITY COMPANY - Hershey,
a Delaware limited liability
company, its general partner
                By: HERSHA HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited
partnership, its general partner                 By: HERSHA HOSPITALITY Trust, a
Maryland real estate investment trust, its sole general partner              
By: /s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: CFO
 

 

 
HHLP LANGHORNE TWO ASSOCIATES, LP,
   
a Pennsylvania limited partnership
            By:
HHLP LANGHORNE TWO, LLC, a
Pennsylvania limited liability company, its
managing member
            By: /s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Manager
 

 

 
AFFORDABLE HOSPITALITY ASSOCIATES, LP,
   
a Pennsylvania limited partnership
            By:
RACE STREET, LLC, a Pennsylvania
limited liability company, its
general partner
            By: /s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Manager
 

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
HHLP RITTENHOUSE ASSOCIATES, LLC,
   
a Delaware limited liability company
            By:
HHLP RITTENSHOUSE
MANAGER, LLC, a Delaware limited
liability company, its manager
            By: /s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Manager
 

 

 
HHLP VALLEY FORGE ASSOCIATES,
   
a Pennsylvania limited partnership
            By:
HERSHA HOSPITALITY, LLC, a
Virginia limited liability company, its
general partner
            By: /s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Manager
 

 

 
44 HERSHA SMITHFIELD, LLC,
   
a Rhode Island limited liability company
            By:
HERSHA SMITHFIELD MANAGING
MEMBER, LLC, a Delaware limited
liability company, its manager
            By: /s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Manager
 

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
ADMINISTRATIVE AGENT AND SWING LING BANK
       
CITIBANK, N.A.
          By /s/ Marcus Gianeaterino      
Name: Marcus Gianeaterino
     
Title: V.P.
 

 

 
INITIAL ISSUING BANK:
         
CITIBANK, N.A.
          By /s/ Marcus Gianeaterino      
Name: Marcus Gianeaterino
     
Title: V.P.
 

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
CITIBANK, N.A., as Initial Lender
        By /s/ Marcus Gianeaterino      
Name: Marcus Gianeaterino
     
Title: V.P.
 

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Initial Lender
        By /s/ Anand J. Jobanputra       
Name: Anand J. Jobanputra
     
Title: Vice President
 

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA N.A., as Initial Lender
        By /s/ Suzanne Eaddy      
Name: Suzanne Eaddy
     
Title: Vice President
 

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
Beneficial Mutual Savings Bank, as Initial Lender
        By /s/ Edward P. Sweeney       
Name: Edward P. Sweeney
     
Title: Assistant Vice President
 

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
COMPASS BANK, as Initial Lender
        By
/s/ Keely W. McGee
     
Name: Keely W. McGee
     
Title: Senior Vice President
 

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
Fifth Third Bank, an Ohio Banking Corporation, as
Initial Lender
        By
/s/ Michael P. Perillo
     
Name: Michael P. Perillo
     
Title: Officer
 

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
GOLDMAN SACHS BANK USA, as Initial Lender
    By /s/ Mark Walton        
Name: Mark Walton
        Title: Authorized Signatory    

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
Manufacturers and Traders Trust Company, as Initial Lender
    By /s/ Peter J. Ostrowski        
Name: Peter J. Ostrowski
        Title: Vice President    

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
Morgan Stanley Bank, N.A., as Initial Lender
    By /s/ Michael King        
Name: Michael King
        Title: Authorized Signatory    

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
PNC Bank, National Association, as Initial Lender
    By /s/ Shari L. Reams-Henofer        
Name: Shari L. Reams-Henofer
        Title: Senior Vice President    

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
RAYMOND JAMES BANK, N.A., as Initial Lender
    By /s/ Alexander L. Rody        
Name: Alexander L. Rody
        Title: Senior Vice President    

                                            
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
Regions Bank, as Initial Lender
          By /s/ Lee Surtees        
Name: Lee Surtees
        Title: Vice President    

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
INITIAL LENDERS:
         
TD BANK, N.A., as Initial Lender
    By /s/ Thomas E. Lunny        
Name: Thomas E. Lunny
       
Title: Vice President
   

 

 
TD BANK, N.A., as Initial Lender
          By /s/ Thomas E. Lunny        
Name: Thomas E. Lunny
       
Title: Vice President
   

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
UBS LOAN FINANCE LLC, as Initial Lender
    By /s/ Irja R. Otsa        
Name: Irja R. Otsa
       
Title: Associate Director
   

 

  By /s/ Joselin Fernandes        
Name: Joselin Fernandes
       
Title: Associate Director
   

 
Signature Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
INITIAL LENDERS:
         
US BANKING National Association, as Initial Lender
    By /s/ Laura Rossi        
Name: Laura Rossi
       
Title: Vice President
   

 
Signature Page to Credit Agreement
                                
 

--------------------------------------------------------------------------------